Exhibit 10.24
CONFORMED COPY


Dated   29 December   2010  

Enstar Group Limited
The Parties Listed as Original Guarantors
Barclays Corporate
as Mandated Lead Arranger
Barclays Bank PLC
acting as Agent
- and -
Barclays Bank PLC
acting as Security Agent
US$115,000 000 Facilities Agreement
(HoganLovells logo) [w81504w8150402.gif]
001BB.59899
Ref: F3SM/CMM/2363436.2
Hogan Lovells International LLP
Atlantic House, Holborn Viaduct, London EC1A 2FG

 



--------------------------------------------------------------------------------



 



Contents

              Clause       Page
1.
  Definitions and interpretation     1  
2.
  The Facilities     21  
3.
  Purpose     22  
4.
  Conditions of utilisation     22  
5.
  Utilisation — Loans     24  
6.
  Repayment     25  
7.
  Illegality, voluntary prepayment and cancellation     26  
8.
  Mandatory prepayment     27  
9.
  Restrictions     27  
10.
  Interest     29  
11.
  Interest Periods     29  
12.
  Changes to the calculation of interest     30  
13.
  Fees     31  
14.
  Tax gross—up and indemnities     32  
15.
  Increased Costs     38  
16.
  Other indemnities     39  
17.
  Mitigation by the Lenders     40  
18.
  Costs and expenses     41  
19.
  Guarantee and indemnity     43  
20.
  Representations     47  
21.
  Information undertakings     54  
22.
  Financial covenants     60  
23.
  General undertakings     62  
24.
  Events of Default     70  
25.
  Changes to the Lenders     75  
26.
  Prohibition on Debt Purchase Transactions     79  
27.
  Changes to the Obligors     79  
28.
  Role of the Agent, the Security Agent, the Arranger and others     81  
29.
  Conduct of business by the Finance Parties     89  
30.
  Sharing among the Finance Parties     90  
31.
  Payment mechanics     92  
32.
  Set—off     95  
33.
  Notices     95  
34.
  Calculations and certificates     97  
35.
  Partial invalidity     98  
36.
  Remedies and waivers     98  
 
      Hogan Lovells

 



--------------------------------------------------------------------------------



 



              Clause       Page
37.
  Amendments and waivers     98  
38.
  Confidentiality     99  
39.
  Counterparts     103  
40.
  Governing law     104  
41.
  Enforcement     104   Schedules        
1.
  The Original Obligors     106  
2.
  Conditions precedent     107  
 
  Parts        
 
  1A.Conditions precedent to first Utilisation     107  
 
  1B.Conditions precedent relating to the CIGNA Reinsurance Arrangements     110
 
 
  2.Conditions precedent required to be delivered by an Additional Obligor    
111  
3.
  Requests     114  
4.
  Mandatory Cost Formula     116  
5.
  Form of Transfer Certificate     119  
6.
  Form of Assignment Agreement     124  
7.
  Form of Accession Deed     128  
8.
  Form of Compliance Certificate     131  
9.
  Timetables     133  
10.
  Security provisions     134  
11.
  Group Structure Chart     137  
 
  Part 1     137  
 
  Part 2     138  
 
  Part 3     139  
 
  Part 4     140  
12.
  The Secured Group     141  
13.
  Intercompany Loans     142  
14.
  Existing Security     143  
 
      Hogan Lovells

-ii-



--------------------------------------------------------------------------------



 



This Agreement is made on 29 December 2010
Between:

(1)   Enstar Group Limited, a company incorporated in Bermuda with registered
number 30916 and its registered office at Clarendon House, 2 Church Street,
Hamilton HM 11, Bermuda (the “Parent” and the “Borrower”);   (2)   The
Subsidiaries of the Parent listed in Schedule 1 (The Original Obligors) as
original guarantors (together with the Parent, the “Original Guarantors”);   (3)
  Barclays Corporate, the corporate banking division of Barclays Bank PLC as
bookrunner and mandated lead arranger (the “Arranger”);   (4)   Barclays Bank
PLC as lender (the “Original Lender”);   (5)   Barclays Bank PLC as agent of the
other Finance Parties (the “Agent”);   (6)   Barclays Bank PLC as security
trustee for the Secured Parties (the “Security Agent”);

It is agreed:
Section 1

Interpretation

1.   Definitions and interpretation   1.1   Definitions       In this Agreement:
      “Acceptable Bank” means:

  (a)   A Lender;     (b)   a bank or financial institution which has a rating
for its long-term unsecured and non-credit-enhanced debt obligations of AA or
higher by Standard & Poor’s Rating Services or Fitch Ratings Ltd or Aa2 or
higher by Moody’s Investor Services Limited or a comparable rating from an
internationally recognised credit rating agency; or     (c)   any other bank or
financial institution approved by the Agent.

    “Accession Deed” means a document substantially in the form set out in
Schedule 7 (Form of Accession Deed).       “Accounting Principles” means:

  (a)   in relation to any Obligor incorporated in Bermuda or in any state of
the United States of America, generally accepted accounting principles in the
United States of America;     (b)   in relation to any Obligor incorporated in
the United Kingdom, generally accepted accounting principles in the United
Kingdom including IFRS (as applicable); or     (c)   in relation to any Obligor
other than those mentioned in paragraphs (a) and (b) above, generally accepted
accounting principles in its place of incorporation..

Hogan Lovells

 



--------------------------------------------------------------------------------



 



    “Additional Chargor” means any member of the Group which has granted
Security in favour of the Security Agent, on and from the date on which it
enters into a Transaction Security Document.       “Additional Cost Rate” has
the meaning given to it in Schedule 4 (Mandatory Cost Formula).      
“Additional Guarantor” means a company which becomes a Guarantor in accordance
with Clause 27 (Changes to the Obligors).       “Additional Obligor” means an
Additional Guarantor or an Additional Chargor.       “Affiliate” means, in
relation to any person, a Subsidiary of that person or a Holding Company of that
person or any other Subsidiary of that Holding Company.       “Agent’s Spot Rate
of Exchange” means the Agent’s spot rate of exchange for the purchase of the
relevant currency with the Base Currency in the London foreign exchange market
at or about 11.00 a.m. on a particular day.       “Assignment Agreement” means
an agreement substantially in the form set out in Schedule 6 (Form of Assignment
Agreement) or any other form agreed between the relevant assignor and assignee.
      “Auditors” means one of PricewaterhouseCoopers, Ernst & Young, KPMG or
Deloitte & Touche or any other firm approved in advance by the Majority Lenders
(such approval not to be unreasonably withheld or delayed).      
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.       “Availability Period”
means the period from and including the date of this Agreement to and including
the date falling one month after the date of this Agreement;       “Available
Commitment” means, in relation to a Facility, a Lender’s Commitment under that
Facility minus:

  (a)   the Base Currency Amount of its participation in any outstanding
Utilisations under that Facility; and     (b)   in relation to any proposed
Utilisation, the Base Currency Amount of its participation in any other
Utilisations that are due to be made under that Facility on or before the
proposed Utilisation Date.

    “Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.  
    “Barclays Presentation” means the presentation entitled ‘Enstar Group
Limited presentation to Barclays Capital London’ dated 23 November 2010 as
amended by an email dated 22 December 2010 from Gareth Nokes to Richard Braham.
      “Base Currency” means US$.       “Base Currency Amount” means in relation
to a Utilisation, the amount specified in the Utilisation Request delivered by
the Borrower for that Utilisation (or, if the amount requested is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Agent’s Spot Rate of Exchange on the date which is three Business Days
before the Utilisation Date or, if later, on the date the Agent receives the
Utilisation Request in accordance with the terms of this Agreement).

Hogan Lovells

- 2 -



--------------------------------------------------------------------------------



 



    “Base Currency Equivalent” means, the amount of the relevant currency
required to purchase the relevant amount of the Base Currency at the Agent’s
spot rate of exchange for such a purchase in the London foreign exchange market
at or about 11.00 am on the relevant date.       “Base Reference Bank Rate”
means the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Agent at its request by the Base Reference Banks in relation
to LIBOR, as the rate at which the relevant Base Reference Bank could borrow
funds in the London Interbank market, in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting Interbank
offers for deposits in reasonable market size in that currency and for that
period.       “Base Reference Banks” means the principal London offices of
Barclays Bank PLC or such other banks as may be appointed by the Agent in
consultation with the Parent.       “Board Memorandum” means the Enstar
memorandum dated 22 November 2010, reference: CIGNA Reinsurance Portfolio
Transfer.       “Borrowings” has the meaning given to that term in Clause 22.1
(Financial definitions).       “Break Costs” means the amount (if any) by which:

  (a)   the interest (excluding the Margin), which a Lender should have received
for the period from the date of receipt of all or any part of its participation
in a Loan or Unpaid Sum to the last day of the current Interest Period in
respect of that Loan or Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period;

    exceeds:

  (b)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

    “Budget” means:

  (a)   in relation to the period beginning on 1 January 2011 and ending on 31
December 2014, the financial model including profit and loss, balance sheet and
cashflow projections relating to the Group as set out in the Barclays
Presentation to be delivered by the Parent to the Agent pursuant to Clause 4.1
(Initial conditions precedent); and     (b)   in relation to any other period,
any annual Capital Release Schedule delivered by the Parent to the Agent in
respect of that period pursuant to Clause 21.4 (Budget).

    “Business Day” means a day (other than a Saturday or Sunday) on which banks
are open for general business in London, and:

  (a)   (in relation to any date for payment or purchase of a currency other
than euro) also in the principal financial centre of the country of that
currency; or     (b)   (in relation to any date for payment or purchase of euro)
which is also a TARGET Day.

    “Capital Release Amount” means, in respect of any member of the Group, any
reduction in the amount of capital resources which that member of the Group is
required

Hogan Lovells

- 3 -



--------------------------------------------------------------------------------



 



    to hold in accordance with applicable law and applicable rules and guidance
given by any governmental or regulatory authority.       “Capital Release
Schedule” means a schedule detailing the expected Capital Release Amounts in
relation to each member of the Group.       “Cash Equivalent Investments” means
at any time:

  (a)   certificates of deposit maturing within one year after the relevant date
of calculation and issued by an Acceptable Bank;     (b)   any investment in
marketable debt obligations issued or guaranteed by the government of the United
States of America, the United Kingdom, any member state of the European Economic
Area or any Participating Member State or by an instrumentality or agency of any
of them having an equivalent credit rating, maturing within one year after the
relevant date of calculation and not convertible or exchangeable to any other
security;     (c)   commercial paper not convertible or exchangeable to any
other security:

  (i)   for which a recognised trading market exists;     (ii)   issued by an
issuer incorporated in the United States of America, the United Kingdom, any
member state of the European Economic Area or any Participating Member State;  
  (iii)   which matures within one year after the relevant date of calculation;
and     (iv)   which has a credit rating of either A-1 or higher by Standard &
Poor’s Rating Services or F-1 or higher by Fitch Ratings Ltd or P-1 or higher by
Moody’s Investor Services Limited, or, if no rating is available in respect of
the commercial paper, the issuer of which has, in respect of its long-term
unsecured and non-credit enhanced debt obligations, an equivalent rating;

  (d)   Sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an Acceptable Bank (or their dematerialised equivalent);
    (e)   any investment in money market funds which:

  (i)   have a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F-1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited;     (ii)   invest substantially all their assets in
securities of the types described in sub-paragraphs (a) to (d) above; and    
(iii)   can be turned into cash on not more than 30 days’ notice; or

  (f)   any other debt security approved by the Majority Lenders,

    in each case, denominated in US$, Sterling or Euro and to which any Obligor
is alone (or together with other Obligors) beneficially entitled at that time
and which is not issued or guaranteed by any member of the Group or subject to
any Security (other than Security arising under the Transaction Security
Documents).       “Change of Control” means any person or group of persons
acting in concert gaining Control of the Parent (where “acting in concert” has
the meaning given to it in the City Code on Takeovers and Mergers).

Hogan Lovells

- 4 -



--------------------------------------------------------------------------------



 



    “CRA Account Charge” means a fixed charge given by the Parent over each CRA
Account.       “CRA Accounts” means each US Dollar, Sterling and/or Australian
Dollar bank account held with Barclays Bank PLC, in the name of the Parent and
into which amounts received in respect of any Capital Release Amount are paid.  
    “Charged Property” means all of the assets of the Group which from time to
time are, or are expressed to be, the subject of the Transaction Security.      
“Chargor” means an Original Chargor or an Additional Chargor.       “Chief
Financial Officer” means the chief financial officer of the Parent from time to
time (or any director of the Parent acting as such officer’s deputy in that
capacity or performing those functions).       “CIGNA” means CIGNA Global
Reinsurance Company, Ltd. a Class 3A and Long Term insurance company domiciled
in Bermuda.       “CIGNA Actuarial Report” means the actuarial report dated 25
September 2010 relating to CIGNA, prepared by Cranmore and confirmed by
Insurmath on 27 September 2010.       “CIGNA Entities” means each of CIGNA,
Connecticut General Life Insurance Company, a life insurance company domiciled
in the State of Connecticut and Life Insurance Company of North America, a life
insurance company domiciled in the Commonwealth of Pennsylvania.       “CIGNA
Reinsurance Arrangements” means the reinsurance agreement and related claims
handling contract to be entered into on or around the date of this Agreement by
Fitzwilliam Insurance Limited (as reinsurer) (and the related credit support for
such reinsurance obligations by way of collateral trust deposits of up to
US$62,900,000 and the Parent CIGNA Guarantee) as described in the Board
Memorandum.       “Close Links Report” means a report submitted by an insurer to
the FSA under SUP 16.5.4 or under any rules amending or replacing it.      
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).       “Commitment” means a
Facility A Commitment or a Facility B Commitment.       “Confidential
Information” means all information relating to the Parent, any Obligor of the
Group, the Finance Documents or a Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under the Finance Documents or a Facility from either:

  (a)   any member of the Group, or any of its advisers, or     (b)   another
Finance Party, if the information was obtained by that Finance Party directly or
indirectly from any member of the Group or any of its advisers,

    in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

  (i)   is or becomes public information other than as a direct or indirect
result of any breach by that Finance Party of Clause 38 (Confidentiality); or

Hogan Lovells

- 5 -



--------------------------------------------------------------------------------



 



  (ii)   is identified in writing at the time of delivery as non-confidential by
any member of the Group or any of its advisers; or     (iii)   is known by that
Finance Party before the date the information is disclosed to it in accordance
with paragraphs (a) or (b) above or is lawfully obtained by that Finance Party
after that date, from a source which is, as far as that Finance Party is aware,
unconnected with the Group and which, in either case, as far as that Finance
Party is aware, has not been obtained in breach of, and is not otherwise subject
to, any obligation of confidentiality.

    “Confidentiality Undertaking” means a confidentiality undertaking
substantially in a recommended form of the LMA for the relevant type of proposed
transaction or in any other form agreed between the Parent and the Agent.      
“Control” means:

  (a)   the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to:

  (i)   cast, or control the casting of, more than 50% of the maximum number of
votes that might be cast at a general meeting of the company;     (ii)   appoint
or remove all, or the majority, of the directors or other equivalent officers of
the company; or     (iii)   give directions with respect to the operating and
financial policies of the company with which the directors or other equivalent
officers of the company are obliged to comply; or

  (b)   the holding beneficially of more than 50% of the issued share capital of
the company (excluding any part of that issued share capital that carries no
right to participate beyond a specified amount in a distribution of either
profits or capital).

    “CTA” means the Corporation Tax Act 2009.       “Debt Purchase Transaction”
means, in relation to a person, a transaction where such person:

  (a)   purchases by way of assignment or transfer;     (b)   enters into any
sub-participation in respect of; or     (c)   enters into any other agreement or
arrangement having an economic effect substantially similar to a
sub-participation in respect of,

    any Commitment or amount outstanding under this Agreement.       “Default”
means an Event of Default or any event or circumstance specified in Clause 24
(Events of Default) which would (with the expiry of a grace period, the giving
of notice, the making of any determination under the Finance Documents or any
combination of any of the foregoing) be an Event of Default.       “Delegate”
means any delegate, agent, attorney or co-trustee appointed by the Security
Agent.       “Disruption Event” means either or both of:

  (a)   a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for

Hogan Lovells

- 6 -



--------------------------------------------------------------------------------



 



      payments to be made in connection with the Facilities (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by, and is beyond the control of, any of the
Parties; or     (b)   the occurrence of any other event which results in a
disruption (of a technical or systems-related nature) to the treasury or
payments operations of a Party preventing that, or any other Party:

  (i)   from performing its payment obligations under the Finance Documents; or
    (ii)   from communicating with other Parties in accordance with the terms of
the Finance Documents,

    and which (in either such case) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.       “Dormant Subsidiary” means a
member of the Group which does not trade (and for the last 12 months has not
traded) for itself or as agent for any person and does not own, legally or
beneficially, assets (including indebtedness owed to it) which in aggregate have
a value of US$1,000 or more (or its Base Currency Equivalent) or have
liabilities in excess of US$1,000 (or its Base Currency Equivalent).      
“Event of Default” means any event or circumstance specified as such in Clause
24 (Events of Default).       “Existing Security” means the security granted by
members of the Group and listed in Schedule 14 (Existing Security).      
“euro”, “EUR” and “€” means the single currency unit of the Participating Member
States.       “Facility” means Facility A or Facility B.       “Facility A”
means the term loan facility made available under this Agreement as described in
sub-paragraph (a)(i) of Clause 2.1 (The Facilities).       “Facility A
Commitment” means:

  (a)   in relation to the Original Lender, the Total Facility A Commitments;
and     (b)   in relation to any other Lender, the amount in the Base Currency
of any Facility A Commitment transferred to it under this Agreement,

    to the extent not cancelled, reduced or transferred by it under this
Agreement.       “Facility A Loan” means a loan made or to be made under
Facility A or the principal amount outstanding for the time being of that loan.
      “Facility A Repayment Date” means each date set out in paragraph (a) of
Clause 6.1 (Repayment of Loans).       “Facility B” means the term loan facility
made available under this Agreement as described in sub-paragraph (a)(ii) of
Clause 2.1 (The Facilities).       “Facility B Commitment” means:

  (a)   in relation to the Original Lender, the Total Facility B Commitments;
and     (b)   in relation to any other Lender, the amount in the Base Currency
of any Facility B Commitment transferred to it under this Agreement,

Hogan Lovells

- 7 -



--------------------------------------------------------------------------------



 



    to the extent not cancelled, reduced or transferred by it under this
Agreement.       “Facility B Loan” means a loan made or to be made under
Facility B or the principal amount outstanding for the time being of that loan.
      “Facility B Repayment Date” means each date set out in paragraph (b) of
Clause 6.1 (Repayment of Loans).       “Facility Office” means:

  (a)   in respect of a Lender, the office or offices notified by that Lender to
the Agent in writing on or before the date it becomes a Lender (or, following
that date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement; or  
  (b)   in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.

    “Fee Letter” means:

  (a)   any letter or letters dated on or about the date of this Agreement
between the Arranger and the Parent or the Agent and the Parent or the Security
Agent and the Parent setting out any of the fees referred to in Clause 13
(Fees); and     (b)   any agreement setting out fees payable to a Finance Party
under any other Finance Document;

    “Finance Document” means this Agreement, any Accession Deed, any Compliance
Certificate, any Fee Letter, any Resignation Letter, any Transaction Security
Document, any Utilisation Request and any other document designated as a
“Finance Document” by the Agent and the Parent.       “Finance Lease” has the
meaning given to that term in Clause 22.1 (Financial definitions).      
“Finance Party” means the Agent, the Arranger, the Security Agent or a Lender.  
    “Financial Indebtedness” means any indebtedness for or in respect of:

  (a)   moneys borrowed and debit balances at banks or other financial
institutions;     (b)   any acceptance under any acceptance credit or bill
discounting facility or dematerialised equivalent;     (c)   any note purchase
facility or the issue of bonds, notes, debentures, loan stock or any similar
instrument;     (d)   the amount of any liability in respect of Finance Leases;
    (e)   receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis) and meet any requirement for
de-recognition under the Accounting Principles;     (f)   any Treasury
Transaction (and, when calculating the value of that Treasury Transaction, only
the marked to market value (or, if any actual amount is due as a result of the
termination or close-out of that Treasury Transaction, that amount) shall be
taken into account);

Hogan Lovells

- 8 -



--------------------------------------------------------------------------------



 



  (g)   any counter-indemnity obligation in respect of a guarantee, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution in respect of:

  (i)   an underlying liability of an entity which is not a member of the Group
which liability would fall within one of the other paragraphs of this
definition; or     (ii)   any liabilities of any member of the Group relating to
any post-retirement benefit scheme;

  (h)   any amount raised by the issue of redeemable shares which are redeemable
(other than at the option of the issuer) before the Termination Date or are
otherwise classified as borrowings under the Accounting Principles;     (i)  
any amount of any liability under an advance or deferred purchase agreement if:

  (i)   one of the primary reasons behind entering into the agreement is to
raise finance or to finance the acquisition or construction of the asset or
service in question; or     (ii)   the agreement is in respect of the supply of
assets or services and payment is due more than 90 days after the date of
supply;

  (j)   any amount raised under any other transaction (including any forward
sale or purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under the
Accounting Principles; and     (k)   the amount of any liability in respect of
any guarantee for any of the items referred to in paragraphs (a) to (j) above.

    “Financial Quarter” has the meaning given to that term in Clause 22.1
(Financial definitions).       “Financial Year” has the meaning given to that
term in Clause 22.1 (Financial definitions).       “FSA” means the Financial
Services Authority and any replacement of that authority which is responsible
from time to time for the prudential supervision of insurers authorised in the
United Kingdom.       “FSA Returns” means the documents required (taken
together) to be filed by an insurer with the FSA under Rule 9.6(1) of IPRU(INS)
or as may be defined in any rules amending or replacing it.       “FSA Rules”
means the FSA’s Handbook of Rules and Guidance as amended, varied, substituted
or replaced from time to time including, without limitation, GENPRU, IPRU(INS),
INSPRU and SUP and including the rules of any other regulator which is
responsible from time to time for the prudential supervision of insurers
authorised in the United Kingdom.       “Funds Flow Statement” means a funds
flow statement in the agreed form.       “GENPRU” means the General Prudential
Sourcebook forming part of the FSA Rules.       “Gordian Memorandum” means the
Enstar Australia Limited memorandum dated 26 October 2010, reference: Financial
Report for the three months ended 30 September 2010.

Hogan Lovells

- 9 -



--------------------------------------------------------------------------------



 



    “Gordian Valuation” means the report by Ernst & Young dated 8 February 2010,
addressed to Enstar Australia Limited and entitled ‘Gordian Run-Off Limited
Valuation of Insurance Liabilities as at 31 December 2009’.       “Group” means
the Parent and each of its Subsidiaries for the time being.       “Group
Actuarial Report” means the report by Ernst & Young for the period ending 31
December 2009 and the draft report by Ernst & Young for the period ending 30
September 2010, in each case, relating to the Group.       “Group Capital
Resources” means the group capital resources of the Parent, as calculated in
accordance with INSPRU 6.1.36R or under any rules amending or replacing it.    
  “Group Capital Resources Report” means any group capital resources report
submitted to the FSA in accordance with IPRU(INS), rule 9.40 or as may be
defined in any rules amending or replacing it.       “Group Capital Requirement”
means the group capital resources requirement of the Parent as calculated in
accordance with INSPRU 6.1.33R or under any rules amending or replacing it.    
  “Group Structure Chart” means the group structure chart in Schedule 11 (Group
Structure Chart).       “Guarantor” means an Original Guarantor or an Additional
Guarantor unless it has ceased to be a Guarantor in accordance with Clause 27
(Changes to the Obligors).       “Holding Company” means, in relation to a
company or corporation, any other company or corporation in respect of which it
is a Subsidiary.       “ICA Capital Requirement” means, in respect of an
insurer, the amount of capital resources which the board of that insurer
considers are required by that insurer in order to have a 99.5% confidence level
over a one year timeframe that the value of assets of that insurer will exceed
the value of its liabilities, determined in accordance with INSPRU 7, and,
following the implementation of Solvency II, shall mean the SCR (as defined in
Solvency II) of that insurer as supplemented by any additional capital resources
identified as required by that insurer’s Own Risk and Solvency Assessment (as
defined in Solvency II).       “ICG Capital Requirement” means, in respect of an
insurer, the aggregate of: (a) the ICA Capital Requirement of that insurer; and
(b) the amount of capital resources which the FSA indicates in any formal
guidance given by it to that insurer or to any member of the Group that it
considers that insurer should hold in addition to its ICA Capital Requirement,
or which should be held by the Group as a whole in respect of that insurer in
addition to that insurer’s ICA Capital Requirement, and, following the
implementation of Solvency II, shall mean the aggregate of any capital add-ons
(as defined in Solvency II) prescribed by the FSA or any other regulator in
respect of that insurer.       “IFRS” means international accounting standards
within the meaning of IAS Regulation 1606/2002 to the extent applicable to the
relevant financial statements.       “Information Package” means the Reports,
the Board Memorandum, the Gordian Memorandum and the Barclays Presentation.    
  “Intellectual Property” means:

  (a)   any patents, trade marks, service marks, designs, business names,
copyrights, database rights, design rights, domain names, moral rights,
inventions,

Hogan Lovells

- 10 -



--------------------------------------------------------------------------------



 



      confidential information, knowhow and other intellectual property rights
and interests (which may now or in the future subsist), whether registered or
unregistered; and     (b)   the benefit of all applications and rights to use
such assets of each Group (which may now or in the future subsist).

    “INSPRU” means the Prudential Sourcebook for Insurers forming part of the
FSA Rules.       “INSPRU(INS)” means the Interim Prudential Sourcebook for
Insurers, forming part of the FSA Rules.       “Intercompany Loans” means those
loans listed in Schedule 13 (Intercompany Loans) which are to be repaid with the
proceeds of Facility A.       “Interest Period” means, in relation to a Loan,
each period determined in accordance with Clause 11 (Interest Periods) and, in
relation to an Unpaid Sum, each period determined in accordance with Clause 10.3
(Default interest).       “Investment Policy” means the Group’s investment
policy as detailed in the document entitled ‘Investment Policy and Procedures,
Version 8.0 — February 3, 2010”.       “ITA” means the Income Tax Act 2007.    
  “Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.       “Knapton” means Knapton Holdings Limited a company
registered in England and Wales with registered number 7014132.       “Legal
Opinion” means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 27 (Changes to the Obligors).      
“Legal Reservations” means:

  (a)   the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;     (b)   the time barring of claims under the Limitation Acts, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty may be void and defences of set-off or
counterclaim;     (c)   similar principles, rights and defences under the laws
of any Relevant Jurisdiction; and     (d)   any other matters which are set out
as qualifications or reservations as to matters of law of general application in
the Legal Opinions.

    “Lender” means:

  (a)   the Original Lender; and     (b)   any bank, financial institution,
trust, fund or other entity which has become a Party as a Lender in accordance
with Clause 25 (Changes to the Lenders),

    which in each case has not ceased to be a Party in accordance with the terms
of this Agreement.       “LIBOR” means, in relation to any Loan:

Hogan Lovells

- 11 -



--------------------------------------------------------------------------------



 



  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the currency or Interest Period of that Loan) the Base Reference Bank Rate,

    as of the Specified Time on the Quotation Day for the currency of that Loan
and a period comparable to the Interest Period of that Loan.       “Limitation
Acts” means the Limitation Act 1980 and the Foreign Limitation Periods Act 1984.
      “LMA” means the Loan Market Association.       “Loan” means a Facility A
Loan or a Facility B Loan.       “Majority Lenders” means a Lender or Lenders
whose Commitments aggregate more than 66⅔ per cent. of the Total Commitments
(or, if the Total Commitments have been reduced to zero, aggregated more than
66⅔ per cent. of the Total Commitments immediately prior to that reduction).    
  “Mandatory Cost” means the percentage rate per annum calculated by the Agent
in accordance with Schedule 4 (Mandatory Cost Formula).       “Margin” means
3.00 per cent per annum;       “Material Adverse Effect” means in the reasonable
opinion of the Majority Lenders a material adverse effect on:

  (a)   the business, operations, property, condition (financial or otherwise)
or prospects of the Group taken as a whole; or     (b)   the ability of an
Obligor to perform its obligations under the Finance Documents; or     (c)   the
validity or enforceability of, or the effectiveness or ranking of any Security
granted or purporting to be granted pursuant to any of, the Finance Documents or
the rights or remedies of any Finance Party under any of the Finance Documents.

    “Month” means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month, except that:

  (a)   (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;     (b)   if there is no
numerically corresponding day in the calendar month in which that period is to
end, that period shall end on the last Business Day in that calendar month; and
    (c)   if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.

    The above rules will only apply to the last Month of any period.       “NAB
Security” means the debenture dated 19 April 2010 and granted by Knapton
Holdings Limited (registered in England and Wales with company number 7014132)
in favour of National Australia Bank Limited.

Hogan Lovells

- 12 -



--------------------------------------------------------------------------------



 



    “New Lender” has the meaning given to that term in Clause 25 (Changes to the
Lenders).       “Obligor” means the Parent, the Borrower, a Guarantor or a
Chargor.       “Obligors’ Agent” means the Parent, appointed to act on behalf of
each Obligor in relation to the Finance Documents pursuant to Clause 2.3
(Obligors’ Agent).       “Original Chargor” means the Parent and each Subsidiary
of the Parent listed as an Original Chargor in Schedule 1 (The Original
Obligors).       “Original Financial Statements” means:

  (a)   in relation to the Parent, its consolidated audited financial statements
for its Financial Year ended 31 December 2009;     (b)   in relation to each
member of the Secured Group and each Original Obligor other than the Parent, its
audited financial statements for its Financial Year ended 31 December 2009; and
    (c)   in relation to any other Obligor, its audited financial statements
delivered to the Agent as required by Clause 27 (Changes to the Obligors).

    “Original Group” means each member of the Group as at the date of this
Agreement.       “Original Group Financial Indebtedness” means any Financial
Indebtedness incurred by a member of the Original Group prior to the date of
this Agreement or any extension or refinancing of such indebtedness for the same
or a lower amount.       “Original Group Security” means any security granted by
a member of the Original Group prior to the date of this Agreement.      
“Original Obligor” means the Borrower, an Original Guarantor or an Original
Chargor.       “Parent CIGNA Guarantee” means a guarantee of up to US$68,000,000
given by the Parent in favour of the CIGNA Entities in respect of the
reinsurance obligations of Fitzwilliam Insurance Limited under the CIGNA
Reinsurance Arrangements.       “Participating Member State” means any member
state of the European Union that adopts or has adopted the euro as its lawful
currency in accordance with legislation of the European Union relating to
Economic and Monetary Union.       “Party” means a party to this Agreement.    
  “Permitted Disposal” means any sale, lease, licence, surrender, transfer or
other disposal which, except in the case of paragraph (b) below, is on arm’s
length terms:

  (a)   of cash made by any member of the Group in the ordinary course of
trading of the disposing entity;     (b)   of Cash Equivalent Investments for
cash or in exchange for other Cash Equivalent Investments; and     (c)   to
which the Majority Lenders have given their prior written consent (and this may
include consent to a transaction including shares in any member of the Group).

    “Permitted Distribution” means:

  (a)   the payment of a dividend to the Parent or any of its wholly owned
Subsidiaries; and

Hogan Lovells

- 13 -



--------------------------------------------------------------------------------



 



  (b)   the payment of a dividend by the Parent provided that at the time such
dividend is declared or paid, no Event of Default is continuing.

    “Permitted Loan” means a loan made by a member of the Group to facilitate
the transfer of any Capital Release Amount as required pursuant to Clause 23.28
(Transfer of Capital Release Amount), provided that such loan is subordinated to
the Facilities on terms acceptable to the Agent.       “Permitted Security”
means:

  (a)   any lien arising by operation of law and in the ordinary course of
trading and not as a result of any default or omission by any member of the
Group;     (b)   any cash collateral security granted by a member of the Secured
Group in relation to letters of credit issued in respect of the obligations of
that member of the Secured Group in relation to its contingent obligations in
respect of potential claims under insurance contracts;     (c)   Original Group
Security;     (d)   any Existing Security (in the case of Existing Security
falling with Part 1 or Part 3 of Schedule 14 (Existing Security), until such
time as the relevant Security is required to be discharged and released in
accordance with Clause 23.29 (Conditions subsequent)) or Transaction Security;  
  (e)   any Security or Quasi-Security arising under any retention of title,
hire purchase or conditional sale arrangement or arrangements having similar
effect in respect of goods supplied to the Parent in the ordinary course of
trading and on the supplier’s standard or usual terms and not arising as a
result of any default or omission by the Parent; and     (f)   any security
granted over the shares or any other ownership interest in a member of the Group
that is not member of the Original Group or in any joint venture established
after the date of this Agreement.

    “Permitted Share Issue” means an issue of shares by a member of the Group
which is a Subsidiary to its immediate Holding Company for non-cash
consideration where (if the existing shares of the Subsidiary are the subject of
the Transaction Security) the newly-issued shares also become subject to the
Transaction Security on the same terms.       “Permitted Transaction” means:

  (a)   any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents;     (b)   the solvent liquidation or reorganisation
of any member of the Group which is not an Obligor or whose shares have not been
charged or pledged by an Obligor so long as any payments or assets distributed
as a result of such liquidation or reorganisation are distributed to other
members of the Group; or     (c)   transactions (other than (i) any sale, lease,
licence, transfer or other disposal; and (ii) the granting or creation of
Security, the incurring or permitting to subsist of Financial Indebtedness or
the disposal of the shares, in each case, of any member of the Group), conducted
in the ordinary course of trading on arm’s length terms.

    “Pillar 1 Capital Requirement” means, in respect of an insurer, the capital
resources requirement of that insurer as calculated under GENPRU 2.1, and,
following the

Hogan Lovells

- 14 -



--------------------------------------------------------------------------------



 



    implementation of Solvency II, shall mean the SCR (as defined in Solvency
II) of that insurer.       “Qualifying Lender” has the meaning given to that
term in Clause 14 (Tax gross-up and indemnities).       “Quarter Date” has the
meaning given to that term in Clause 22.1 (Financial definitions).      
“Quarterly Financial Statement” has the meaning given to that term in Clause 21
(Information undertakings).       “Quasi-Security” has the meaning given to that
term in Clause 23.10 (Negative pledge).       “Quotation Day” means, in relation
to any period for which an interest rate is to be determined:

  (a)   (if the currency is sterling) the first day of that period;     (b)  
(if the currency is euro) two TARGET Days before the first day of that period;
or     (c)   (for any other currency) two Business Days before the first day of
that period,

    unless market practice differs in the Relevant Interbank Market for a
currency, in which case the Quotation Day for that currency will be determined
by the Agent in accordance with market practice in the Relevant Interbank Market
(and if quotations would normally be given by leading banks in the Relevant
Interbank Market on more than one day, the Quotation Day will be the last of
those days).       “Receiver” means a receiver or receiver and manager or
administrative receiver of the whole or any part of the Charged Property.      
“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.      
“Relevant Interbank Market” means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.    
  “Relevant Jurisdiction” means, in relation to an Obligor:

  (a)   its jurisdiction of incorporation;     (b)   any jurisdiction where any
asset subject to or intended to be subject to the Transaction Security to be
created by it is situated;     (c)   any jurisdiction where it conducts its
business; and     (d)   the jurisdiction whose laws govern the perfection of any
of the Transaction Security Documents entered into by it.

    “Relevant Period” has the meaning given to that term in Clause 22.1
(Financial definitions).       “Reliance Parties” means the Agent, the Arranger,
the Security Agent, the Original Lender and each person which becomes a Lender
as a part of the primary syndication of the Facilities.       “Repayment Date”
means a Facility A Repayment Date or a Facility B Repayment Date.

Hogan Lovells

- 15 -



--------------------------------------------------------------------------------



 



“Repayment Instalment” means any one or more of the repayment instalments in
relation to any Loan provided for in Clause 6.1 (Repayment of Loans).
“Repeating Representations” means each of the representations set out in Clause
20.2 (Status) to Clause 20.7 (Governing law and enforcement), Clause 20.11 (No
default), paragraph (g) of Clause 20.12 (No misleading information), Clause
20.13 (Original Financial Statements), Clause 20.18 (Ranking) to Clause 20.20
(Legal and beneficial ownership) and Clause 20.26 (Centre of main interests and
establishments).
“Reports” means the CIGNA Actuarial Report and the Group Actuarial Report.
“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
“Royston” means Royston Run-off Limited, a company incorporated under the laws
of England and Wales whose registered office is at Avaya House, 2 Cathedral
Hill, Guildford, Surrey, GU2 7YL with company number 06708757.
“Royston Facility Agreement” means the US$184,616,000 term facility agreement
dated 3 October 2008 (as amended and restated on 4 August 2009 and made between,
amongst others, Royston as borrower, National Australia Bank Limited Barclays
Bank PLC as arrangers and National Australia Bank Limited as agent and security
agent.
“Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for the relevant currency and period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Parent and the Lenders.
“Secured Group” means each of:

  (a)   those members of the Group listed in Part 1 (Members of the Secured
Group whose shares are subject to Transaction Security) of Schedule 12 (The
Secured Group);     (b)   those members of the Group listed in Part 2 (Members
of the Secured Group whose shares are not subject to Transaction Security) of
Schedule 12 (The Secured Group); and     (c)   those members of the Group whose
shares are or are required to be subject to Transaction Security in favour of
the Security Agent.

“Secured Parties” means each Finance Party, any Receiver or Delegate.
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
“Solvency II” means the directive of The European Parliament and of the Council
of the European Union made in 2009 on the taking-up and pursuit of the business
of Insurance and Reinsurance (Solvency II), or any implementing measures or
guidance made or published thereunder.
“Specified Time” means a time determined in accordance with Schedule 9
(Timetables).
“Sterling” and “£” means the lawful currency of the UK.
“Subsidiary” means an entity of which a person:

  (a)   has direct or indirect Control; or

Hogan Lovells

- 16 -



--------------------------------------------------------------------------------



 



  (b)   owns directly or indirectly more than fifty per cent. (50%) of the share
capital or similar right of ownership; or     (c)   is entitled to receive more
than fifty per cent. (50%) of the dividends or distributions,

and any entity (whether or not so controlled) treated as a subsidiary in the
latest financial statements of that person from time to time and disregarding,
for the purpose of this definition, the fact that any shares in that entity may
be held by way of security, that the beneficiary of the security (or its
nominee) may be registered as a member of the relevant undertaking and/or that
such beneficiary of the security (or its nominee) may be entitled to exercise
voting powers and rights with respect to those charged shares.
“SUP” means the Supervision Manual forming part of the FSA Rules.
“TARGET 2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
“TARGET Day” means any day on which TARGET 2 is open for the settlement of
payments in euro.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Termination Date” means the date falling 36 months from the date of this
Agreement.
“Total Commitments” means the aggregate of the Total Facility A Commitments and
the Total Facility B Commitments, being US$115,000,000 at the date of this
Agreement.
“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being US$52,100,000 at the date of this Agreement.
“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being US$62,900,000 at the date of this Agreement.
“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents.
“Transaction Security Documents” means each of the documents listed as being a
Transaction Security Document in paragraph 2(c) of Part 1A of Schedule 2
(Conditions precedent), any document required to be delivered to the Agent under
paragraph 13 of Part 2 of Schedule 2 (Conditions precedent) together with any
other document entered into by any Obligor creating or expressed to create any
Security over all or any part of its assets in respect of the obligations of any
of the Obligors under any of the Finance Documents.
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent.
“Transfer Date” means, in relation to an assignment or transfer, the later of:

  (a)   the proposed Transfer Date specified in the relevant Assignment
Agreement or Transfer Certificate; and     (b)   the date on which the Agent
executes the relevant Assignment Agreement or Transfer Certificate.

Hogan Lovells

- 17 -



--------------------------------------------------------------------------------



 



“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
“UK” means the United Kingdom of Great Britain and Northern Ireland.
“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
“USD” “US$” and “US Dollar” means the lawful currency of the United States of
America.
“Utilisation” means a Loan.
“Utilisation Date” means the date of a Utilisation being the date on which the
relevant Loan is to be made.
“Utilisation Request” means a notice substantially in the relevant form set out
in Schedule 3 (Requests).
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

1.2   Construction

  (a)   Unless a contrary indication appears, a reference in this Agreement to:

  (i)   the “Agent”, the “Arranger”, any “Finance Party”, any “Lender”, any
“Obligor”, any “Party”, any “Secured Party”, the “Security Agent” or any other
person shall be construed so as to include its successors in title, permitted
assigns and permitted transferees and, in the case of the Security Agent, any
person for the time being appointed as Security Agent or Security Agents in
accordance with the Finance Documents;     (ii)   a document in “agreed form” is
a document which is previously agreed in writing by or on behalf of the Parent
and the Agent or, if not so agreed, is in the form specified by the Agent;    
(iii)   “assets” includes present and future properties, revenues and rights of
every description;     (iv)   “Barclays Corporate” means Barclays Corporate, the
corporate banking division of Barclays Bank PLC;     (v)   a “Finance Document”
or any other agreement or instrument is a reference to that Finance Document or
other agreement or instrument as amended, novated, supplemented or extended (in
any case, however fundamentally);     (vi)   “guarantee” means (other than in
Clause 19 (Guarantee and indemnity)) any guarantee, letter of credit, bond,
indemnity or similar assurance against loss, or any obligation, direct or
indirect, actual or contingent, to purchase or assume any indebtedness of any
person or to make an investment in or loan to any person or to purchase assets
of any person where, in each case, such obligation is assumed in order to
maintain or assist the ability of such person to meet its indebtedness;    
(vii)   “Guarantor”, “Original Guarantor”, “Additional Guarantor” and “this
guarantee” shall not be construed restrictively and shall include the

Hogan Lovells

- 18 -



--------------------------------------------------------------------------------



 



payment undertakings and indemnities contained in Clause 19 (Guarantee and
indemnity);

  (viii)   “wholly owned subsidiary” means a company or corporation that has no
members except for:

  (1)   another company or corporation and that other company’s or corporation’s
wholly-owned subsidiaries; or     (2)   persons acting on behalf of that other
company or corporation and that other company’s or corporation’s wholly-owned
subsidiaries.

  (ix)   “including” and “in particular” shall not be construed restrictively
but shall mean “including without prejudice to the generality of the foregoing”
and “in particular, but without limitation”;     (x)   “indebtedness” includes
any obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;     (xi)  
a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, joint venture, trust, consortium
or partnership (whether or not having separate legal personality);     (xii)   a
“regulation” includes any regulation, rule, official directive, request, or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency or department of any regulatory,
self-regulatory or other authority or organisation;     (xiii)   a statute,
statutory instrument, rule, regulation or provision shall be construed as a
reference to such statute, statutory instrument, rule, regulation or provision
as the same may have been, or may from time to time be, amended or supplemented
or replaced or extended (including by subordinate legislation) or, in the case
of a statute, re-enacted; and     (xiv)   a time of day is a reference to London
time.

  (b)   Section, Clause and Schedule headings are for ease of reference only.  
  (c)   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.  
  (d)   A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.     (e)   Any consent, waiver or approval required from a Finance
Party under a Finance Document must be in writing and will be of no effect if
not in writing.     (f)   Reference to a monetary sum specified in the Base
Currency in Clause 20 (Representations), Clause 21 (Information undertakings),
Clause 22 (Financial covenants), Clause 23 (General undertakings) and/or Clause
24 (Events of Default) shall be deemed to include reference to the Base Currency
Equivalent of such sum.

Hogan Lovells

- 19 -



--------------------------------------------------------------------------------



 



1.3   Third party rights

  (a)   Unless expressly provided to the contrary in a Finance Document a person
who is not a Party has no right under the Contracts (Rights of Third Parties)
Act 1999 (the “Third Parties Act”) to enforce or enjoy the benefit of any term
of this Agreement.     (b)   Notwithstanding any term of any Finance Document,
the consent of any person who is not a Party is not required to rescind or vary
this Agreement at any time.

Hogan Lovells

- 20 -



--------------------------------------------------------------------------------



 



Section 2
The Facilities
2. The Facilities

2.1   The Facilities

  (a)   Subject to the terms of this Agreement, the Lenders make available:

  (i)   a Base Currency term loan facility in an aggregate amount equal to the
Total Facility A Commitments; and     (ii)   a Base Currency term loan facility
in an aggregate amount equal to the Total Facility B Commitments.

  (b)   The Facilities will be available to the Borrowers.

2.2   Finance Parties’ rights and obligations

  (a)   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.     (b)   The rights of each Finance
Party under or in connection with the Finance Documents are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from an Obligor shall be a separate and independent debt.     (c)   A
Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.3   Obligors’ Agent

  (a)   Each Obligor (other than the Parent) by its execution of this Agreement
or an Accession Deed irrevocably appoints the Parent to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:

  (i)   the Parent on its behalf to supply all information concerning itself
contemplated by the Finance Documents to the Finance Parties and to give all
notices and instructions (including, in the case of the Borrower, Utilisation
Requests), to execute on its behalf any Accession Deed, to make any agreements
and to effect any amendments, supplements and variations capable of being given,
made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and    
(ii)   each Finance Party to give any notice, demand or other communication to
that Obligor pursuant to the Finance Documents to the Parent,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

  (b)   Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the

Hogan Lovells

- 21 -



--------------------------------------------------------------------------------



 



Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.
3. Purpose

3.1   Purpose

  (a)   The Parent shall apply all amounts borrowed by it under Facility A
towards repayment of the Intercompany Loans;     (b)   The Parent shall apply
all amounts borrowed by it under Facility B:

  (i)   in an amount of up to US$62,900,000 towards payment of the collateral
trust deposit pursuant to the CIGNA Reinsurance Arrangements; or     (ii)   to
the extent not required to be utilised pursuant to sub-paragraph (i) above (and
in any event subject to a limit of US$2,900,000), towards general corporate and
working capital purposes of the Group (but not towards acquisitions of
companies, businesses or undertakings or prepayment of any Loan of the
Intercompany Loans).

3.2   Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4. Conditions of utilisation

4.1   Initial conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received all of the documents and other
evidence listed in Part 1A and Part 1B of Schedule 2 (Conditions precedent) in
form and substance satisfactory to the Agent. The Agent shall notify the
Obligors’ Agent and the Lenders promptly upon being so satisfied.

4.2   Further conditions precedent

Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders’ participation) if on the date of the
Utilisation Request and on the proposed Utilisation Date:

  (a)   in the case of the first Utilisation, all the representations and
warranties in Clause 20 (Representations) or, in relation to any other
Utilisation, the Repeating Representations, to be made by each Obligor are true;
    (b)   none of the events described in Clause 12.2 (Market disruption) has
occurred which has resulted in any Lender being unable to fund its participation
in the proposed Utilisation; and     (c)   in relation to a Utilisation of
Facility B for the purpose set out at Clause 3.1(b)(i) (Purpose) above, on or
before the Utilisation Date for that Utilisation, the Agent

Hogan Lovells

- 22 -



--------------------------------------------------------------------------------



 



has received all of the documents and evidence listed in Part 1B of Schedule 2
(Conditions precedent).

4.3   Maximum number of Utilisations

The Borrower (or the Obligors’ Agent) may not deliver a Utilisation Request if
as a result of the proposed Utilisation:

  (a)   two or more Facility A Loans would be outstanding; or     (b)   three or
more Facility B Loans would be outstanding.

Hogan Lovells

- 23 -



--------------------------------------------------------------------------------



 



Section 3
Utilisation
5. Utilisation — Loans

5.1   Delivery of a Utilisation Request

The Borrower (or the Obligors’ Agent on its behalf) may utilise a Facility by
delivery to the Agent of a duly completed Utilisation Request not later than the
Specified Time.

5.2   Completion of a Utilisation Request for Loans

  (a)   Each Utilisation Request for a Loan is irrevocable and will not be
regarded as having been duly completed unless:

  (i)   it identifies the Facility to be utilised and specified the purpose
against which the Loan will be applied;     (ii)   the proposed Utilisation Date
is a Business Day within the Availability Period applicable to that Facility;  
  (iii)   the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and     (iv)   the proposed Interest Period complies with
Clause 11 (Interest Periods).

  (b)   Only one Utilisation may be requested in each Utilisation Request.

5.3   Currency and amount

  (a)   The currency specified in a Utilisation Request must be the Base
Currency.     (b)   Facility A shall be drawn in full in one Utilisation.    
(c)   The amount of a proposed Utilisation in respect of Facility B shall be
must be the amount specified in either sub-paragraph (b)(i) or (b)(ii) of Clause
3.1 (Purpose).

5.4   Lenders’ participation

  (a)   If the conditions set out in this Agreement have been met, each Lender
shall make its participation in each Loan available by the Utilisation Date
through its Facility Office.     (b)   The amount of each Lender’s participation
in each Loan will be equal to the proportion borne by its Available Commitment
to the Available Facility immediately prior to making the Loan.

5.5   Cancellation of Commitment

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period for the Facility.
Hogan Lovells

- 24 -



--------------------------------------------------------------------------------



 



Section 4
Repayment, prepayment and cancellation
6. Repayment

6.1   Repayment of Loans

  (a)   The Borrowers under Facility A shall repay the aggregate Loans in
instalments by repaying on each Facility A Repayment Date an amount which
reduces the Base Currency Amount of the outstanding aggregate Facility A Loans
by the amount set out opposite that Facility A Repayment Date below:

          Facility A Repayment Date   Repayment Instalment  
The date falling 12 months from the date of this Agreement.
  US$ 17,366,666.66  
 
       
The date falling 24 months from the date of this Agreement.
  US$ 17,366,666.67  
 
       
The date falling 36 months from the date of this Agreement.
  US$ 17,366,666.67  

  (b)   The Borrowers under Facility B shall repay the aggregate Loans in
instalments by repaying on each Facility B Repayment Date an amount which
reduces the Base Currency Amount of the outstanding aggregate Facility B Loans
by the amount set out opposite that Facility B Repayment Date below:

          Facility B Repayment Date   Repayment Instalment  
The date falling 12 months from the date of this Agreement.
  US$ 20,966,666.66  
 
       
The date falling 24 months from the date of this Agreement.
  US$ 20,966,666.67  
 
       
The date falling 36 months from the date of this Agreement.
  US$ 20,966,666.67  

  (c)   The Borrowers may not reborrow any part of a Facility which is repaid.

6.2   Effect of cancellation and prepayment on scheduled repayments and
reductions

  (a)   If the Obligors’ Agent cancels the whole or any part of the Facility A
Commitments or Facility B Commitments in accordance with Clause 7.4 (Right of
cancellation and repayment in relation to a single Lender) or if the Facility A
Commitment or Facility B Commitment of any Lender is reduced under Clause 7.1
(Illegality) then the amount of the Repayment Instalment in relation to the
relevant Facility for each Repayment Date falling after that cancellation will
reduce pro rata by the amount cancelled.     (b)   If the Obligors’ Agent
cancels the whole or any part of the Facility A Commitments or Facility B
Commitments, in accordance with Clause 7.2 (Voluntary cancellation) then the
amount of the Repayment Instalment in relation to the relevant Facility for

Hogan Lovells

- 25 -



--------------------------------------------------------------------------------



 



each Repayment Date falling after that cancellation will reduce pro rata by the
amount cancelled.

  (c)   If any of the Facility A Loans or Facility B Loans are prepaid in
accordance with Clause 7.4 (Right of cancellation and repayment in relation to a
single Lender) or Clause 7.1 (Illegality) then the amount of the Repayment
Instalment for the relevant Facility for each Repayment Date falling after that
prepayment will reduce pro rata by the amount of the relevant Loan prepaid.    
(d)   If any of the Facility A Loans or Facility B Loans are prepaid in
accordance with Clause 7.3 (Voluntary prepayment of Loans) then the amount of
the Repayment Instalment for each Repayment Date falling after that prepayment
will reduce pro rata by the amount prepaid.

7. Illegality, voluntary prepayment and cancellation

7.1   Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation:

  (a)   that Lender, shall promptly notify the Agent upon becoming aware of that
event;     (b)   upon the Agent notifying the Obligors’ Agent, the Commitment of
that Lender will be immediately cancelled; and     (c)   the Borrower shall
repay that Lender’s participation in the Utilisations on the last day of the
Interest Period for each Utilisation occurring after the Agent has notified the
Obligors’ Agent or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law).

7.2   Voluntary cancellation

The Obligors’ Agent may, if it gives the Agent not less than 5 Business Days’
(or such shorter period as the Majority Lenders may agree) prior notice, cancel
the whole or any part (being a minimum amount of US$1,000,000) of an Available
Facility. Any cancellation under this Clause 7.2 shall reduce the Commitments of
the Lenders rateably under that Facility.

7.3   Voluntary prepayment of Loans

  (a)   The Borrower to which a Loan has been made may, if it or the Obligors’
Agent gives the Agent not less than 5 Business Days’ (or such shorter period as
the Majority Lenders may agree) prior notice, prepay the whole or any part of
that Loan (but, if in part, being an amount that reduces the Base Currency
Amount of that Loan by a minimum amount of US$1,000,000).

  (b)   A Loan may only be prepaid after the last day of the Availability Period
relating to the Facility (or, if earlier, the day on which the applicable
Available Facility is zero).

7.4   Right of cancellation and repayment in relation to a single Lender

  (a)   If:

  (i)   any sum payable to any Lender by an Obligor is required to be increased
under paragraph (c) of Clause 14.2 (Tax gross-up); or

Hogan Lovells

- 26 -



--------------------------------------------------------------------------------



 



  (ii)   any Lender claims indemnification from the Obligors’ Agent or an
Obligor under Clause 14.3 (Tax indemnity) or Clause 15 (Increased Costs),

the Obligors’ Agent may, whilst the circumstance giving rise to the requirement
for that increase or indemnification continues give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Utilisations.

  (b)   On receipt of a notice referred to in paragraph (a) above in relation to
a Lender, the Commitment of that Lender shall immediately be reduced to zero.

  (c)   On the last day of each Interest Period which ends after the Obligors’
Agent has given notice under paragraph (a) above in relation to a Lender (or, if
earlier, the date specified by the Obligors’ Agent in that notice), the Borrower
shall repay that Lender’s participation in that Utilisation together with all
interest and other amounts accrued under the Finance Documents.

8. Mandatory prepayment

8.1   Exit

  (a)   Upon the occurrence of:

  (i)   a Change of Control; or     (ii)   the sale of all or substantially all
of the assets of the Group whether in a single transaction or a series of
related transactions,

the Parent and the Agent shall enter into good faith negotiations to determine
how the Facilities can continue to remain outstanding and be made available by
the Lenders. If no agreement is reached within 30 days of the Change of Control,
the Facilities will be immediately cancelled and all outstanding Utilisations,
together with accrued interest, and all other amounts accrued under the Finance
Documents, shall become due and payable 5 days after such cancellation.
9. Restrictions

9.1   Notices of cancellation or prepayment

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 7 (Illegality, voluntary prepayment and cancellation)
(subject to the terms of those Clauses) shall be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.

9.2   Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

9.3   No reborrowing of Facilities

No Borrower may reborrow any part of a Facility which is prepaid.

9.4   Prepayment in accordance with Agreement

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.
Hogan Lovells

- 27 -



--------------------------------------------------------------------------------



 



9.5   No reinstatement of Commitments

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

9.6   Agent’s receipt of Notices

If the Agent receives a notice under Clause 7 (Illegality, voluntary prepayment
and cancellation) it shall promptly forward a copy of that notice or election to
either the Obligors’ Agent or the affected Lender, as appropriate.

9.7   Effect of Repayment and Prepayment on Commitments

If all or part of a Utilisation under a Facility is repaid or prepaid and is not
available for redrawing (other than by operation of Clause 4.2 (Further
conditions precedent)), an amount of the Commitments (equal to the Base Currency
Amount of the amount of the Utilisation which is repaid or prepaid) in respect
of that Facility will be deemed to be cancelled on the date of repayment or
prepayment. Any cancellation under this Clause 9.7 shall reduce the Commitments
of the Lenders rateably under that Facility.
Hogan Lovells

- 28 -



--------------------------------------------------------------------------------



 



Section 5
Costs of Utilisation
10. Interest

10.1   Calculation of interest

  (a)   The rate of interest on each Loan for each Interest Period is the
percentage rate per annum which is the aggregate of the applicable:

  (i)   Margin;

  (ii)   LIBOR; and     (iii)   Mandatory Cost, if any.

10.2   Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period.

10.3   Default interest

  (a)   If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is one per cent higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 10.3 shall be immediately
payable by the Obligor on demand by the Agent.

  (b)   If any overdue amount consists of all or part of a Loan which became due
on a day which was not the last day of an Interest Period relating to that Loan:

  (i)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and     (ii)   the rate of interest applying to the overdue amount during
that first Interest Period shall be one per cent higher than the rate which
would have applied if the overdue amount had not become due.

  (c)   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

10.4   Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower (or the
Obligors’ Agent) of the determination of a rate of interest under this
Agreement.
11. Interest Periods

11.1   Selection of Interest Periods and Terms

  (a)   The Interest Period for a Loan shall be three Months.

Hogan Lovells

- 29 -



--------------------------------------------------------------------------------



 



  (b)   An Interest Period for a Loan shall not extend beyond the Termination
Date.

  (c)   Each Interest Period for a Loan shall start on the Utilisation Date or
(if already made) on the last day of its preceding Interest Period.

11.2   Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

11.3   Consolidation Loans

If two or more Interest Periods:

  (a)   relate to Loans made to the same Borrower; and

  (b)   end on the same date,

those Loans will, be consolidated into, and treated as, a single Loan on the
last day of the Interest Period.
12. Changes to the calculation of interest

12.1   Absence of quotations

Subject to Clause 12.2 (Market disruption) if LIBOR is to be determined by
reference to the Base Reference Banks but a Base Reference Bank does not supply
a quotation by the Specified Time on the Quotation Day, the applicable LIBOR
shall be determined on the basis of the quotations of the remaining Base
Reference Banks.

12.2   Market disruption

  (a)   If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:

  (i)   the Margin;     (ii)   the rate notified to the Agent by that Lender as
soon as practicable and in any event by close of business on the date falling 2
Business Days after the Quotation Day (or, if earlier, on the date falling 2
Business Days prior to the date on which interest is due to be paid in respect
of that Interest Period), to be that which expresses as a percentage rate per
annum the cost to that Lender of funding its participation in that Loan from
whatever source it may reasonably select; and     (iii)   the Mandatory Cost, if
any, applicable to that Lender’s participation in the Loan.

  (b)   If:

  (i)   the percentage rate per annum notified by a Lender pursuant to paragraph
(a)(ii) above is less than LIBOR; or     (ii)   a Lender has not notified the
Agent of a percentage rate per annum pursuant to paragraph (a)(ii) above,

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
LIBOR.
Hogan Lovells

- 30 -



--------------------------------------------------------------------------------



 



  (c)   In this Agreement:

“Market Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Base Reference
Banks supplies a rate to the Agent to determine LIBOR for the relevant currency
and Interest Period; or     (ii)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 30 per cent of
that Loan) that the cost to it of funding its participation in that Loan from
whatever source it may reasonably select would be in excess of LIBOR.

12.3   Alternative basis of interest or funding

  (a)   If a Market Disruption Event occurs and the Agent or the Parent so
requires, the Agent and the Obligors’ Agent shall enter into negotiations (for a
period of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

  (b)   Any alternative basis agreed pursuant to paragraph (a) above shall, with
the prior consent of all the Lenders and the Obligors’ Agent, be binding on all
Parties.

12.4   Break Costs

  (a)   The Borrower shall, within three Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by the Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.

  (b)   Each Lender shall, as soon as reasonably practicable after a demand by
the Agent, provide a certificate confirming the amount of its Break Costs for
any Interest Period in which they accrue.

13. Fees

13.1   Arrangement fee

The Parent shall pay to the Arranger an arrangement fee in the amount, manner
and at the times agreed in a Fee Letter.

13.2   Prepayment fee

If a prepayment is made in full under Clause 7.3 (Voluntary prepayment of Loans)
as a result of a refinancing or proposed refinancing of the Facilities with a
third party, the Parent shall pay with the proposed prepayment a fee in an
amount equal to 1% per cent of the amount to be prepaid to the Agent for
distribution to the Lenders.
Hogan Lovells

- 31 -



--------------------------------------------------------------------------------



 



Section 6
Additional payment obligations

14.   Tax gross-up and indemnities   14.1   Definitions

  (a)   In this Agreement:         “Protected Party” means a Finance Party which
is or will be subject to any liability or required to make any payment for or on
account of Tax in relation to a sum received or receivable (or any sum deemed
for the purposes of Tax to be received or receivable) under a Finance Document.
        “Qualifying Lender” means:

  (i)   a Lender (other than a Lender within paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:

  (1)   a Lender:

  (A)   which is a bank (as defined for the purpose of Section 879 of the ITA)
making an advance under a Finance Document; or     (B)   in respect of an
advance made under a Finance Document by a person that was a bank (as defined
for the purpose of Section 879 of the ITA) at the time that that advance was
made,

      and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance;     (2)   a
Lender which is:

  (A)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (B)   a partnership each member of which is:

  (aa)   a company so resident in the United Kingdom; or     (bb)   a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account in
computing its chargeable profits (within the meaning of section 19 of the CTA)
the whole of any share of interest payable in respect of that advance that falls
to it by reason of Part 17 of the CTA;     (cc)   a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits

Hogan Lovells

- 32 -



--------------------------------------------------------------------------------



 



      (within the meaning of section 19 of the CTA) of that company; or

  (3)   a Treaty Lender; or

  (ii)   a building society (as defined for the purposes of Section 880 of the
ITA) making an advance under a Finance Document.

      “Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (ii)   a partnership each member of which is:

  (1)   a company so resident in the United Kingdom; or     (2)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

  (iii)   a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

      “Tax Credit” means a credit against, relief or remission for, or repayment
of, any Tax.         “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under a Finance Document.         “Tax Payment”
means either the increase in a payment made by an Obligor to a Finance Party
under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3 (Tax indemnity).
        “Treaty Lender” means a Lender which:

  (i)   is treated as a resident of a Treaty State for the purposes of the
Treaty; and     (ii)   does not carry on a business in the United Kingdom
through a permanent establishment with which that Lender’s participation in the
Loan is effectively connected;

      “Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest; and

Hogan Lovells

- 33 -



--------------------------------------------------------------------------------



 



      “UK Non-Bank Lender” means, where a Lender becomes a Party after the day
on which this Agreement is entered into, a Lender which gives a Tax Confirmation
in the Assignment Agreement or Transfer Certificate which it executes on
becoming a Party.

    Unless a contrary indication appears, in this Clause 14 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.   14.2   Tax gross-up

  (a)   Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.     (b)   The Parent shall
promptly upon becoming aware that an Obligor must make a Tax Deduction (or that
there is any change in the rate or the basis of a Tax Deduction) notify the
Agent accordingly. Similarly, a Lender shall notify the Agent on becoming so
aware in respect of a payment payable to that Lender. If the Agent receives such
notification from a Lender it shall notify the Parent and that Obligor.     (c)
  If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.     (d)   A payment shall not be
increased under paragraph (c) above by reason of a Tax Deduction on account of
tax imposed by the United Kingdom, if on the date on which the payment falls
due:

  (i)   the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or
    (ii)   the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(2) of the definition of Qualifying Lender; and

  (1)   an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Obligor making the payment or from
the Parent a certified copy of that Direction; and     (2)   the payment could
have been made to the Lender without any Tax Deduction if that Direction had not
been made; or

  (iii)   the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(2) of the definition of Qualifying Lender and:

  (1)   the relevant Lender has not given a Tax Confirmation to the Parent; and
    (2)   the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Parent, on the basis
that the Tax Confirmation would have enabled

Hogan Lovells

- 34 -



--------------------------------------------------------------------------------



 



      the Parent to have formed a reasonable belief that the payment was an
“exceptional payment” for the purpose of section 930 of the ITA; or

  (iv)   the relevant Lender is a Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (g) below.

  (e)   If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.    
(f)   Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.     (g)    

  (i)   Subject to paragraph (ii) below, a Treaty Lender and each Obligor which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction;     (ii)   Nothing
in paragraph (i) above shall require a Treaty Lender to:

  (1)   register under the HMRC DT Treaty Passport scheme;     (2)   apply the
HMRC DT Treaty Passport scheme to any Utilisation if it has so registered; or  
  (3)   file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with paragraph (j) below or paragraph (a) of Clause 14.6 (HMRC DT
Treaty Passport scheme confirmation) and the Obligor making that payment has not
complied with its obligations under paragraph (k) below or paragraph (b) of
Clause 14.6 (HMRC DT Treaty Passport scheme confirmation).

  (h)   A UK Non-Bank Lender which becomes a Party on the day on which this
Agreement is entered into gives a Tax Confirmation to the Parent by entering
into this Agreement.     (i)   A UK Non-Bank Lender shall promptly notify the
Parent and the Agent if there is any change in the position from that set out in
the Tax Confirmation.     (j)   A Treaty Lender which becomes a Party on the day
on which this Agreement is entered into that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the Agent and
without liability to any Obligor) by notifying the Agent of its scheme reference
number and its jurisdiction of tax residence.

Hogan Lovells

- 35 -



--------------------------------------------------------------------------------



 



  (k)   Where a Lender includes the indication described in paragraph (j) above
in Part 2 of Schedule 1 (The Original Obligors), the Borrower shall, to the
extent that that Lender is a Lender under a Facility made available to the
Borrower pursuant to Clause 2.1 (The Facilities), file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of the
date of this Agreement and shall promptly provide the Lender with a copy of that
filing; and     (l)   If a Lender has not included an indication to the effect
that it wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with paragraph (j) above or paragraph (a) of Clause 14.6 (HMRC DT
Treaty Passport scheme confirmation), no Obligor shall file any form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Utilisation.

14.3   Tax indemnity

  (a)   The Parent shall (within three Business Days of demand by the Agent) pay
to a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.     (b)   Paragraph (a) above shall not apply:

  (i)   with respect to any Tax assessed on a Finance Party:

  (1)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or     (2)   under the
law of the jurisdiction in which that Finance Party’s Facility Office is located
in respect of amounts received or receivable in that jurisdiction,

      if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Finance Party; or     (ii)   to the extent a loss, liability or cost:

  (1)   is compensated for by an increased payment under Clause 14.2 (Tax
gross-up); or     (2)   would have been compensated for by an increased payment
under Clause 14.2 (Tax gross-up) but was not so compensated solely because one
of the exclusions in paragraph (d) of Clause 14.2 (Tax gross-up) applied.

  (c)   A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Parent.    
(d)   A Protected Party shall, on receiving a payment from an Obligor under this
Clause 14.3, notify the Agent.

14.4   Tax Credit       If an Obligor makes a Tax Payment and the relevant
Finance Party determines that:

Hogan Lovells

- 36 -



--------------------------------------------------------------------------------



 



  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part or to that Tax Payment; and     (b)   that Finance
Party has obtained, utilised and retained that Tax Credit,

    the Finance Party shall pay an amount to the Obligor which that Finance
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the Obligor.   14.5   Lender Status Confirmation       Each Lender which
becomes a Party to this Agreement after the date of this Agreement shall
indicate, in the Transfer Certificate or Assignment Agreement which it executes
on becoming a Party, and for the benefit of the Agent and without liability to
any Obligor, which of the following categories it falls in:

  (a)   not a Qualifying Lender;     (b)   a Qualifying Lender (other than a
Treaty Lender); or     (c)   a Treaty Lender.

    If a New Lender fails to indicate its status in accordance with this Clause
14.5 then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent upon receipt of
such notification, shall inform the Parent). For the avoidance of doubt, a
Transfer Certificate or Assignment Agreement shall not be invalidated by any
failure of a Lender to comply with this Clause 14.5.   14.6   HMRC DT Treaty
Passport scheme confirmation

  (a)   A New Lender that is a Treaty Lender that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Agent and without liability to any Obligor) in the Transfer Certificate or
Assignment Agreement which it executes by including its scheme reference number
and its jurisdiction of tax residence in that Transfer Certificate or Assignment
Agreement.     (b)   Where a New Lender includes the indication described in
paragraph (a) above in the relevant Transfer Certificate or Assignment Agreement
the Borrower shall, to the extent that that New Lender becomes a Lender under a
Facility which is made available to the Borrower pursuant to Clause 2.1 (The
Facilities), file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs within 30 days of that Transfer Date or that date on which the
increase in Total Commitments takes effect and shall promptly provide the Lender
with a copy of that filing.

14.7   Stamp taxes       The Parent shall pay and, within three Business Days of
demand, indemnify each Secured Party and Arranger against any cost, loss or
liability that Secured Party or Arranger incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of any Finance Document.
  14.8   Value added tax

  (a)   All amounts set out or expressed in a Finance Document to be payable by
any Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any

Hogan Lovells

- 37 -



--------------------------------------------------------------------------------



 



      VAT which is chargeable on such supply or supplies, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any Party under a Finance Document, that Party
shall pay to the Finance Party (in addition to and at the same time as paying
any other consideration for such supply) an amount equal to the amount of such
VAT (and such Finance Party shall promptly provide an appropriate VAT invoice to
such Party).     (b)   If VAT is or becomes chargeable on any supply made by any
Finance Party (the “Supplier”) to any other Finance Party (the “Recipient”)
under a Finance Document, and any Party other than the Recipient (the “Subject
Party”) is required by the terms of any Finance Document to pay an amount equal
to the consideration for such supply to the Supplier (rather than being required
to reimburse the Recipient in respect of that consideration), such Party shall
also pay to the Supplier (in addition to and at the same time as paying such
amount) an amount equal to the amount of such VAT. The Recipient will promptly
pay to the Subject Party an amount equal to any credit or repayment obtained by
the Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.     (c)   Where a Finance Document
requires any Party to reimburse or indemnify a Finance Party for any cost or
expense, that Party shall reimburse or indemnify (as the case may be) such
Finance Party for the full amount of such cost or expense, including such part
thereof as represents VAT, save to the extent that such Finance Party reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority.     (d)   Any reference in this Clause 14.8 to
any Party shall, at any time when such Party is treated as a member of a group
for VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the Value Added
Tax Act 1994).

15.   Increased Costs   15.1   Increased Costs

  (a)   Subject to Clause 15.3 (Exceptions) the Parent shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.     (b)   In this Agreement “Increased Costs” means:

  (i)   a reduction in the rate of return from a Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;     (ii)   an additional or
increased cost; or     (iii)   a reduction of any amount due and payable under
any Finance Document,

      which is incurred or suffered by a Finance Party or any of its Affiliates
to the extent that it is attributable to that Finance Party having entered into
its Commitment or funding or performing its obligations under any Finance
Document.

Hogan Lovells

- 38 -



--------------------------------------------------------------------------------



 



15.2   Increased cost claims

  (a)   A Finance Party intending to make a claim pursuant to Clause 15.1
(Increased Costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Parent.     (b)   Each
Finance Party shall, as soon as practicable after a demand by the Agent, provide
a certificate confirming the amount of its Increased Costs.

15.3   Exceptions

  (a)   Clause 15.1 (Increased Costs) does not apply to the extent any Increased
Cost is:

  (i)   attributable to a Tax Deduction required by law to be made by an
Obligor;     (ii)   compensated for by Clause 14.3 (Tax indemnity) (or would
have been compensated for under Clause 14.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in paragraph (b) of Clause 14.3
(Tax indemnity) applied);     (iii)   compensated for by the payment of the
Mandatory Cost; or     (iv)   attributable to the wilful breach by the relevant
Finance Party or its Affiliates of any law or regulation.

  (b)   In this Clause 15.3 reference to a “Tax Deduction” has the same meaning
given to the term in Clause 14.1 (Definitions).

16.   Other indemnities   16.1   Currency indemnity

  (a)   If any sum due from an Obligor under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

  (i)   making or filing a claim or proof against that Obligor; or     (ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

      that Obligor shall as an independent obligation, within three Business
Days of demand, indemnify the Arranger and each other Secured Party to whom that
Sum is due against any cost, loss or liability arising out of or as a result of
the conversion including any discrepancy between (1) the rate of exchange used
to convert that Sum from the First Currency into the Second Currency and (2) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.     (b)   Each Obligor waives any right it may have in any
jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

16.2   Other indemnities       The Parent shall (or shall procure that an
Obligor will), within three Business Days of demand, indemnify the Arranger and
each other Secured Party against any cost, loss or liability incurred by it as a
result of:

Hogan Lovells

- 39 -



--------------------------------------------------------------------------------



 



  (a)   the occurrence or continuance of any Event of Default;     (b)   a
failure by an Obligor to pay any amount due under a Finance Document on its due
date, including without limitation, any cost, loss or liability arising as a
result of Clause 30 (Sharing among the Finance Parties);     (c)   funding, or
making arrangements to fund, its participation in a Utilisation requested by the
Borrower (or the Obligors’ Agent on its behalf) in a Utilisation Request but not
made by reason of the operation of any one or more of the provisions of this
Agreement (other than by reason of default or negligence by that Finance Party
alone);     (d)   a Utilisation (or part of a Utilisation) not being prepaid in
accordance with a notice of prepayment given by the Borrower or the Obligors’
Agent.

16.3   Indemnity to the Agent       The Parent shall promptly indemnify the
Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:

  (a)   investigating any event which it reasonably believes is a Default; or  
  (b)   acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

16.4   Indemnity to the Security Agent

  (a)   Each Obligor shall promptly indemnify the Security Agent and every
Receiver and Delegate against any cost, loss or liability incurred by any of
them as a result of:

  (i)   the taking, holding, protection or enforcement of the Transaction
Security;     (ii)   the exercise of any of the rights, powers, discretions and
remedies vested in the Security Agent and each Receiver and Delegate by the
Finance Documents or by law; and     (iii)   any default by any Obligor in the
performance of any of the obligations expressed to be assumed by it in the
Finance Documents.

  (b)   The Security Agent may, in priority to any payment to the Secured
Parties, indemnify itself out of the Charged Property in respect of, and pay and
retain, all sums necessary to give effect to the indemnity in this Clause 16.4
and shall have a lien on the Transaction Security and the proceeds of the
enforcement of the Transaction Security for all moneys payable to it.

17.   Mitigation by the Lenders   17.1   Mitigation

  (a)   Each Finance Party shall, in consultation with the Parent, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 14 (Tax gross-up and
indemnities) or Clause 15 (Increased Costs) or paragraph 3 of Schedule 4
(Mandatory Cost Formula) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.     (b)   Paragraph (a) above does not in any way limit the obligations
of any Obligor under the Finance Documents.

Hogan Lovells

- 40 -



--------------------------------------------------------------------------------



 



17.2   Limitation of liability

  (a)   The Parent shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 17.1 (Mitigation).     (b)   A Finance Party is not obliged to
take any steps under Clause 17.1 (Mitigation) if, in the opinion of that Finance
Party (acting reasonably), to do so might be prejudicial to it.

18.   Costs and expenses   18.1   Transaction expenses       The Parent shall
promptly on demand pay the Agent, the Arranger and the Security Agent the amount
of all costs and expenses (including legal fees) reasonably incurred by any of
them (and, in the case of the Security Agent, by any Receiver or Delegate) in
connection with the negotiation, preparation, printing, execution, completion,
syndication and perfection of:

  (a)   this Agreement and any other documents referred to in this Agreement and
the Transaction Security;     (b)   any other Finance Documents executed after
the date of this Agreement; and     (c)   any advice received from Danish or
Australian legal counsel in relation to the ability of the Finance Parties to
appoint members and otherwise control any member of Secured Group.

18.2   Amendment costs       If:

  (a)   an Obligor requests an amendment, waiver or consent; or     (b)   an
amendment is required pursuant to Clause 31.9 (Change of currency),

    the Parent shall in each case, within three Business Days of demand,
reimburse each of the Agent and the Security Agent for the amount of all costs
and expenses (including legal fees) reasonably incurred by the Agent and the
Security Agent (and, in the case of the Security Agent, by any Receiver or
Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.   18.3   Security Agent’s ongoing costs

  (a)   In the event of:

  (i)   a Default;     (ii)   the Security Agent considering it necessary or
expedient; or     (iii)   the Security Agent being requested by an Obligor or
the Majority Lenders to undertake duties which the Security Agent and the Parent
agree to be of an exceptional nature and/or outside the scope of the normal
duties of the Security Agent under the Finance Documents,

      the Parent shall, in each case, pay to the Security Agent any additional
remuneration that may be agreed between them.

Hogan Lovells

- 41 -



--------------------------------------------------------------------------------



 



  (b)   If the Security Agent and the Parent fail to agree upon the nature of
the duties or upon any additional remuneration, that dispute shall be determined
by an investment bank (acting as an expert and not as an arbitrator) selected by
the Security Agent and approved by the Parent or, failing approval, nominated
(on the application of the Security Agent) by the President for the time being
of the Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the Parent) and the determination of any
investment bank shall be final and binding upon the parties to this Agreement.

18.4   Enforcement and preservation costs       The Parent shall, within three
Business Days of demand, pay to the Arranger and each other Secured Party on a
full indemnity basis the amount of all costs and expenses (including legal,
valuation, accountancy and consulting fees and commission and out of pocket
expenses) and any VAT thereon incurred by it in connection with the enforcement
of or the preservation of or the release of any rights under any Finance
Document or any of the documents referred to in such documents in any
jurisdiction and any proceedings instituted by or against the Security Agent as
a consequence of taking or holding the Transaction Security or enforcing these
rights.

Hogan Lovells

- 42 -



--------------------------------------------------------------------------------



 



Section 7
Guarantee and indemnity

19.   Guarantee and indemnity   19.1   Guarantee and indemnity       Each
Guarantor irrevocably and unconditionally jointly and severally:

  (a)   guarantees to each Finance Party punctual performance by the Borrower of
all the Borrower’s obligations under the Finance Documents;     (b)   undertakes
with each Finance Party that whenever the Borrower does not pay any amount when
due under or in connection with any Finance Document, that Guarantor shall
immediately on demand pay that amount as if it was the principal obligor; and  
  (c)   agrees with each Finance Party that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 19 if the amount
claimed had been recoverable on the basis of a guarantee.

19.2   Continuing guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Obligor under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.   19.3   Reinstatement       If any discharge, release or
arrangement (whether in respect of the obligations of any Obligor or any
security for those obligations or otherwise) is made by a Finance Party in whole
or in part on the basis of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation, administration or
otherwise, without limitation, then the liability of each Guarantor under this
Clause 19 will continue or be reinstated as if the discharge, release or
arrangement had not occurred.   19.4   Waiver of defences       The obligations
of each Guarantor under this Clause 19 will not be affected by an act, omission,
matter or thing which, but for this Clause 19, would reduce, release or
prejudice any of its obligations under this Clause 19 (without limitation and
whether or not known to it or any Finance Party) including:

  (a)   any time, waiver or consent granted to, or composition with, any Obligor
or other person;     (b)   the release of any other Obligor or any other person
under the terms of any composition or arrangement with any creditor of any
member of the Group;     (c)   the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Obligor or other person or any
non-presentation or non-observance of any

Hogan Lovells

- 43 -



--------------------------------------------------------------------------------



 



      formality or other requirement in respect of any instrument or any failure
to realise the full value of any Security;     (d)   any legal limitation,
incapacity or lack of power, authority or legal personality of or dissolution or
change in the members or status of an Obligor or any other person;     (e)   any
amendment, novation, supplement, extension or restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or Security including any change in the purpose of, any extension
of or increase in any facility or the addition of any new facility under any
Finance Document or other document or Security;     (f)   any unenforceability,
illegality, invalidity or frustration of any obligation of any person under any
Finance Document or any other document or Security;     (g)   the failure of any
member of the Group to enter into or be bound by any Finance Document;     (h)  
any action (or decision not to act) taken by a Finance Party (or any trustee or
agent on its behalf) in accordance with Clause 19.7 (Appropriations); or     (i)
  any insolvency, dissolution or similar proceedings or from any law, regulation
or order.

19.5   Guarantor intent       Without prejudice to the generality of Clause 19.4
(Waiver of defences), each Guarantor expressly confirms that it intends that
this guarantee shall extend from time to time to any (however fundamental)
variation, increase, extension or addition of or to any of the Finance Documents
and/or any facility or amount made available under any of the Finance Documents
for the purposes of or in connection with any of the following: acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.   19.6   Immediate recourse       Each
Guarantor waives any right it may have of first requiring any Finance Party (or
any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 19. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.   19.7   Appropriations    
  Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

Hogan Lovells

- 44 -



--------------------------------------------------------------------------------



 



  (b)   hold in an interest-bearing suspense account any moneys received from
any Guarantor or on account of any Guarantor’s liability under this Clause 19.

19.8   Deferral of Guarantors’ rights       Until all amounts which may be or
become payable by the Obligors under or in connection with the Finance Documents
have been irrevocably paid in full and unless the Agent otherwise directs, no
Guarantor will exercise any rights which it may have by reason of performance by
it of its obligations under the Finance Documents or by reason of any amount
being payable, or liability arising, under this Clause 19:

  (a)   to be indemnified by an Obligor;     (b)   to claim any contribution
from any other guarantor of any Obligor’s obligations under the Finance
Documents;     (c)   to take the benefit (in whole or in part and whether by way
of subrogation or otherwise) of any rights of the Finance Parties under the
Finance Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party;     (d)   to bring
legal or other proceedings for an order requiring any Obligor to make any
payment, or perform any obligation, in respect of which any Guarantor has given
a guarantee, undertaking or indemnity under Clause 19.1 (Guarantee and
indemnity);     (e)   to exercise any right of set-off against any Obligor;
and/or     (f)   to claim or prove as a creditor of any Obligor in competition
with any Finance Party;

    If a Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 31 (Payment mechanics).   19.9   Release of Guarantors’
right of contribution       If any Guarantor (a “Retiring Guarantor”) ceases to
be a Guarantor in accordance with the terms of the Finance Documents for the
purpose of any sale or other disposal of that Retiring Guarantor then on the
date such Retiring Guarantor ceases to be a Guarantor:

  (a)   that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and    
(b)   each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or relate to the assets of the Retiring
Guarantor.

Hogan Lovells

- 45 -



--------------------------------------------------------------------------------



 



19.10   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Finance Party.   19.11   Guarantee limitations       With respect to any
Additional Guarantor, this guarantee is subject to any limitations set out in
the Accession Deed applicable to such Additional Guarantor.

Hogan Lovells

- 46 -



--------------------------------------------------------------------------------



 



Section 8
Representations, undertakings and Events of Default

20.   Representations   20.1   General

  (a)   Each Obligor makes the representations and warranties set out in this
Clause 20 to each Finance Party in accordance with Clause 20.31 (Times when
representations made).     (b)   For ease of reference only, the representations
and warranties in this Clause 20 marked with an asterisk are the Repeating
Representations.

20.2   *Status

  (a)   It and each of its Subsidiaries is a limited liability corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation.     (b)   It and each of its Subsidiaries has the power to own
its assets and carry on its business as it is being conducted.

20.3   *Binding obligations       Subject to the Legal Reservations:

  (a)   the obligations expressed to be assumed by it in each Finance Document
to which it is a party are legal, valid, binding and enforceable obligations;
and     (b)   (without limiting the generality of paragraph (a) above), each
Transaction Security Document to which it is a party creates the security
interests which that Transaction Security Document purports to create and those
security interests are valid and effective.

20.4   *Non-conflict with other obligations       The entry into and performance
by it of, and the transactions contemplated by, the Finance Documents and the
granting of the Transaction Security do not and will not conflict with:

  (a)   any law or regulation applicable to it;     (b)   the constitutional
documents of any member of the Group; or     (c)   any agreement or instrument
binding upon it or any member of the Group or any member of the Group’s assets
or constitute a default or termination event (however described) under any such
agreement or instrument or would result in any liability on the part of a
Finance Party to any third party or require the creation of any security
interest over any asset in favour of a third party.

20.5   *Power and authority

  (a)   It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.

Hogan Lovells

- 47 -



--------------------------------------------------------------------------------



 



  (b)   No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Finance Documents to which it is a party.

20.6   *Validity and admissibility in evidence

  (a)   All Authorisations required:

  (i)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and     (ii)  
to make the Finance Documents to which it is a party admissible in evidence in
its Relevant Jurisdictions,

      have been obtained or effected and are in full force and effect except any
Authorisation referred to in Clause 20.9 (No filing or stamp taxes), which
Authorisations will be promptly obtained or effected after the date of this
Agreement.

  (b)   All Authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the Group have been obtained or effected and
are in full force and effect and are not likely to be revoked or materially
adversely amended and no notice of an intention to terminate any such
Authorisation has been received by any member of the Group.

20.7   *Governing law and enforcement

  (a)   The law expressed to be the governing law in each Finance Document will
be recognised and enforced in the Relevant Jurisdictions of each Obligor
executing that Finance Document.     (b)   Any judgment obtained in relation to
a Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its Relevant Jurisdictions.

20.8   Insolvency

    No:

  (a)   corporate action, legal proceeding or other procedure or step described
in paragraph (a) of Clause 24.7 (Insolvency proceedings); or     (b)  
creditors’ process described in Clause 24.8 (Creditors’ process),

    has been taken or, to the knowledge of the Parent, threatened in relation to
a member of the Group and none of the circumstances described in Clause 24.6
(Insolvency) applies to any member of the Group.

20.9   No filing or stamp taxes       Under the laws of its Relevant
Jurisdiction it is not necessary that any Finance Document be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration, notarial or similar Taxes or fees be paid on or in relation
to the Finance Documents or the transactions contemplated by the Finance
Documents except any filing, recording or enrolling or any tax or fee payable in
relation to any Transaction Security Document which is referred to in any Legal
Opinion and which will be made or paid promptly after the date of the relevant
Finance Document.

Hogan Lovells

- 48 -



--------------------------------------------------------------------------------



 



20.10   Deduction of Tax

    It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is:

  (a)   a Qualifying Lender:

  (i)   falling within paragraph (i)(1) of the definition of Qualifying Lender;
or     (ii)   except where a Direction has been given under section 931 of the
ITA in relation to the payment concerned, falling within paragraph (i)(2) of the
definition of Qualifying Lender ; or     (iii)   falling within paragraph
(ii) of the definition of Qualifying Lender or;

  (b)   a Treaty Lender and the payment is one specified in a direction given by
the Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

20.11   *No default

  (a)   No Event of Default and, on the date of this Agreement, no Default is
continuing or is reasonably likely to result from the making of any Utilisation
or the entry into, the performance of, or any transaction contemplated by, any
Finance Document.     (b)   No other event or circumstance is outstanding which
constitutes (or, with the expiry of a grace period, the giving of notice, the
making of any determination or any combination of any of the foregoing would
constitute) a default or termination event (however described) under any other
agreement or instrument which is binding on it or any of its Subsidiaries or to
which its (or any of its Subsidiaries’) assets are subject which has or is
reasonably likely to have a Material Adverse Effect.

20.12   No misleading information

    Save as specifically disclosed in writing to the Agent and the Arranger in a
separate disclosure letter prior to the date of this Agreement:

  (a)   Any factual information contained in the Information Package was true
and accurate in all material respects as at the date of the relevant report or
document containing the information or (as the case may be) as at the date the
information is expressed to be given.     (b)   The Barclays Presentation has
been prepared in accordance with the Accounting Principles as applied to the
Original Financial Statements, and the financial projections contained in the
Barclays Presentation have been prepared on the basis of recent historical
information, are fair and based on reasonable assumptions and have been approved
by the board of directors of the Parent.     (c)   Any financial projection or
forecast contained in the Information Package has been prepared on the basis of
recent historical information and on the basis of reasonable assumptions and was
fair (as at the date of the relevant report or document containing the
projection or forecast) and arrived at after careful consideration.     (d)  
The expressions of opinion or intention provided by or on behalf of an Obligor
for the purposes of the Information Package were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were fair and based on reasonable
grounds.

Hogan Lovells

- 49 -



--------------------------------------------------------------------------------



 



  (e)   No event or circumstance has occurred or arisen and no information has
been omitted from the Information Package and no information has been given or
withheld that results in the information, opinions, intentions, forecasts or
projections contained in the Information Package being untrue or misleading in
any material respect.     (f)   All material information provided to a Finance
Party by or on behalf of the Parent in connection with CIGNA and/or the CIGNA
Reinsurance Arrangements on or before the date of this Agreement and not
superseded before that date (whether or not contained in the Information
Package) is accurate and not misleading in any material respect and all
projections provided to any Finance Party on or before the date of this
Agreement have been prepared in good faith on the basis of assumptions which
were reasonable at the time at which they were prepared and supplied.     (g)  
*All other written information provided by any member of the Group (including
its advisers) to a Finance Party or the provider of any Report was true,
complete and accurate in all material respects as at the date it was provided
and is not misleading in any respect.

20.13   *Original Financial Statements

  (a)   Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied unless expressly disclosed to the
Agent in writing to the contrary.     (b)   Its unaudited Original Financial
Statements fairly represent its financial condition and results of operations
for the relevant period unless expressly disclosed to the Agent in writing to
the contrary prior to the date of this Agreement.     (c)   Its audited Original
Financial Statements give a true and fair view of its financial condition and
results of operations during the relevant Financial Year unless expressly
disclosed to the Agent in writing to the contrary prior to the date of this
Agreement.     (d)   There has been no material adverse change in its assets,
business or financial condition (or the assets, business or consolidated
financial condition of the Group, in the case of the Parent) since the date of
the Original Financial Statements.     (e)   The Original Financial Statements
of the Parent do not consolidate the results, assets or liabilities of any
person or business which does not form part of the Group.     (f)   Its most
recent financial statements delivered pursuant to Clause 21.1 (Financial
statements):

  (i)   have been prepared in accordance with the Accounting Principles as
applied to the Original Financial Statements and the Barclays Presentation; and
    (ii)   give a true and fair view of (if audited) or fairly present (if
unaudited) its consolidated financial condition as at the end of, and
consolidated results of operations for, the period to which they relate.

  (g)   The budgets and forecasts supplied under this Agreement were arrived at
after careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared.

Hogan Lovells

- 50 -



--------------------------------------------------------------------------------



 



  (h)   Since the date of the most recent financial statements delivered
pursuant to Clause 21.1 (Financial statements) there has been no material
adverse change in the business, assets or financial condition of the Group.

20.14   No proceedings pending or threatened

    No litigation, arbitration or administrative proceedings or investigations
of, or before, any court, arbitral body or agency which, if adversely
determined, are reasonably likely to have a Material Adverse Effect, have (to
the best of its knowledge and belief (having made due and careful enquiry)) been
started or threatened against it or any of its Subsidiaries.   20.15   No breach
of laws

  (a)   It has not (and none of its Subsidiaries has) breached any law or
regulation which breach has or is reasonably likely to have a Material Adverse
Effect.     (b)   No labour disputes are current or, to the best of its
knowledge and belief (having made due and careful enquiry), threatened against
any member of the Group which have or are reasonably likely to have a Material
Adverse Effect.

20.16   Taxation

  (a)   It is not (and none of its Subsidiaries is) materially overdue in the
filing of any Tax returns and it is not (and none of its Subsidiaries is)
overdue in the payment of any amount in respect of Tax of US$500,000 (or its
equivalent in any other currency) or more.     (b)   No claims or investigations
are being or are reasonably likely to be made or conducted against it (or any of
its Subsidiaries) with respect to Taxes such that a liability of, or claim
against, any member of the Group of US$500,000 (or its equivalent in any other
currency) or more is reasonably likely to arise.     (c)   It is resident for
Tax purposes only in the jurisdiction of its incorporation.

20.17   Security and Financial Indebtedness

  (a)   No Security or Quasi-Security exists over all or any of the present or
future assets of any member of the Secured Group other than as permitted by this
Agreement.     (b)   No Security or Quasi-Security exists over all or any of the
Charged Property of any Obligor other than pursuant to this Agreement.     (c)  
No member of the Secured Group has any Financial Indebtedness outstanding other
than as permitted by this Agreement.     (d)   All of the Existing Security
listed in Part 2 of Schedule 14 (Secured Group - Letter of credit / ordinary
course security) relates to security granted in relation to letters of credit
and was granted in the ordinary course of business.

20.18   *Ranking       The Transaction Security has or will have first ranking
priority and it is not subject to any prior ranking or pari passu ranking
Security.

Hogan Lovells

- 51 -



--------------------------------------------------------------------------------



 



20.19   *Good title to assets       It and each of its Subsidiaries has a good,
valid and marketable title to, or valid leases or licences of, and all
appropriate Authorisations to use, the assets necessary to carry on its business
as presently conducted.   20.20   *Legal and beneficial ownership       It and
each of its Subsidiaries is the sole legal and beneficial owner of the
respective assets over which it purports to grant Security to the Security
Agent.   20.21   Shares       The shares of any member of the Group which are
subject to the Transaction Security are fully paid and not subject to any option
to purchase or similar rights. The constitutional documents of companies whose
shares are subject to the Transaction Security do not and could not restrict or
inhibit any transfer of those shares on creation or enforcement of the
Transaction Security. There are no agreements in force which provide for the
issue or allotment of, or grant any person the right to call for the issue or
allotment of, any share or loan capital of any member of the Group (including
any option or right of pre-emption or conversion).   20.22   Intellectual
Property       It and each of its Subsidiaries:

  (a)   is the sole legal and beneficial owner of or has licensed to it on
normal commercial terms all the Intellectual Property which is material in the
context of its business and which is required by it in order to carry on its
business as it is being conducted and as contemplated in the Barclays
Presentation;     (b)   does not (nor does any of its Subsidiaries), in carrying
on its businesses, infringe any Intellectual Property of any third party in any
respect which has or is reasonably likely to have a Material Adverse Effect; and
    (c)   has taken all formal or procedural actions (including payment of fees)
required to maintain any material Intellectual Property owned by it.

20.23   Group Structure Chart       The Group Structure Chart is true, complete
and accurate in all material respects and shows the following information:

  (i)   each member of the Group, including current name, its jurisdiction of
incorporation and/or establishment, its shareholders and indicates whether a
company is a Dormant Subsidiary or is not a company with limited liability; and
    (ii)   all minority interests in any member of the Group and any person in
which any member of the Group holds shares in its issued share capital or
equivalent ownership interest of such person.

20.24   Financial Year end       The end of the Financial Year for each member
of the Group is 31 December.

Hogan Lovells

- 52 -



--------------------------------------------------------------------------------



 



20.25   Disclosures and other documents       As at the date of delivery, the
documents delivered to the Agent under any Finance Document by or on behalf of
any Obligor (including pursuant to Clause 4.1 (Initial conditions precedent))
are genuine (or, in the case of copy documents, are true, complete and accurate
copies of originals which are genuine), are up to date and in full force and
effect (or if a copy, the original is up to date and in full force and effect)
and have not been amended.   20.26   *Centre of main interests and
establishments       In relation to each Obligor incorporated in a member state
of the European Union, for the purposes of The Council of the European Union
Regulation No. 1346/2000 on Insolvency Proceedings (the “Regulation”), its
centre of main interest (as that term is used in Article 3(1) of the Regulation)
is situated in its jurisdiction of incorporation and it has no “establishment”
(as that term is used in Article 2(h) of the Regulations) in any other
jurisdiction.   20.27   Insurance       There has been no non-disclosure,
misrepresentation or breach of any term of any material insurance policy which
would entitle any insurer to repudiate, rescind or cancel it or to treat it as
avoided in whole or in part or otherwise decline any valid claim under it by or
on behalf of any member of the Group.   20.28   Immunity

  (a)   The execution by it of each Finance Document constitutes, and the
exercise by it of its rights and performance of its obligations under each
Finance Document will constitute private and commercial acts performed for
private and commercial purposes.     (b)   It will not be entitled to claim
immunity from suit, execution, attachment or other legal process in any
proceedings taken in its Relevant Jurisdictions in relation to any Finance
Document.

20.29   No adverse consequences

  (a)   It is not necessary under the laws of its Relevant Jurisdictions:

  (i)   in order to enable any Finance Party to enforce its rights under any
Finance Document; or     (ii)   by reason of the execution of any Finance
Document or the performance by it of its obligations under any Finance Document,

      that any Finance Party should be licensed, qualified or otherwise entitled
to carry on business in any of its Relevant Jurisdictions.

  (b)   No Finance Party is or will be deemed to be resident, domiciled or
carrying on business in its Relevant Jurisdictions by reason only of the
execution, performance and/or enforcement of any Finance Document.

20.30   Pensions

    Each member of the Group is in compliance in all material respects with all
applicable laws, regulations and contracts relating to the provision of pension
schemes and any pension scheme(s) it operates or participates in. Each such
pension scheme is fully

Hogan Lovells

- 53 -



--------------------------------------------------------------------------------



 



    funded based on the minimum funding requirement required by applicable law
or regulation.   20.31   Times when representations made

  (a)   All the representations and warranties in this Clause 20 are made by
each Original Obligor on the date of this Agreement and with respect to the
Information Package, on the date of this Agreement and on any later date on
which the Information Package (or part of it) is released to the Arranger.    
(b)   The Repeating Representations are deemed to be made by each Obligor on the
date of each Utilisation Request, on each Utilisation Date and on the first day
of each Interest Period (except that those contained in paragraphs (a) to (e) of
Clause 20.13 (Original Financial Statements) will cease to be so made once
subsequent financial statements have been delivered under this Agreement).    
(c)   All the representations and warranties in this Clause 20 except Clause
20.12 (No misleading information), Clause 20.23 (Group Structure Chart), Clause
20.25 (Disclosures and other documents) are deemed to be made by each Additional
Obligor on the day on which it becomes (or it is proposed that it becomes) an
Additional Obligor.     (d)   Each representation or warranty deemed to be made
after the date of this Agreement shall be deemed to be made by reference to the
facts and circumstances existing at the date the representation or warranty is
deemed to be made.

21.   Information undertakings

    The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

    In this Clause 21:

    “Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 21.1 (Financial statements).

    “Quarterly Financial Statements” means the financial statements delivered
pursuant to paragraph (b) of Clause 21.1 (Financial statements).

    “Quarterly Management Accounts” means the management accounts of the Secured
Group delivered pursuant to paragraph (c) of Clause 21.1 (Financial statements).

21.1   Financial statements

    The Parent shall supply to the Agent in sufficient copies for all the
Lenders:

  (a)   as soon as they are available, but in any event within 120 days after
the end of each of its Financial Years:

  (i)   its audited consolidated and unconsolidated financial statements for
that Financial Year;     (ii)   the audited financial statements (consolidated
if appropriate) of each member of the Secured Group for that Financial Year; and
    (iii)   the audited financial statements of each Obligor for that Financial
Year if requested by the Agent;

Hogan Lovells

- 54 -



--------------------------------------------------------------------------------



 



  (b)   as soon as they are available, but in any event within 45 days after the
end of each Financial Quarter of each of its Financial Years its consolidated
and unconsolidated financial statements for that Financial Quarter which shall
include the Capital Release Schedule; and     (c)   as soon as they are
available, but in any event within 45 days after the end of each Financial
Quarter of each of its Financial Years the management accounts of each member of
the Secured Group (to include cumulative management accounts for the Financial
Year to date).

21.2   Provision and contents of Compliance Certificate

  (a)   The Parent shall supply a Compliance Certificate to the Agent with each
set of its audited consolidated Annual Financial Statements and each set of its
consolidated Quarterly Financial Statements.     (b)   The Compliance
Certificate shall, amongst other things, set out (in reasonable detail)
computations as to compliance with Clause 22 (Financial covenants).     (c)  
Each Compliance Certificate shall be signed by two directors one of whom must be
the Chief Financial Officer of the Group and, if required to be delivered with
the consolidated Annual Financial Statements of the Parent, shall be reported on
by the Parent’s Auditors in the form agreed by the Parent and the Majority
Lenders.

21.3   Requirements as to financial statements

  (a)   The Parent shall procure that each set of Annual Financial Statements
and Quarterly Financial Statements includes a balance sheet, profit and loss
account and cashflow statement. In addition the Parent shall procure that:

  (i)   each set of Annual Financial Statements shall be audited by the
Auditors;     (ii)   each set of Quarterly Financial Statements includes a
cashflow forecast (comprising the Capital Release Schedule) in respect of the
Group relating to the 12 month period commencing at the end of the relevant
Financial Quarter; and     (iii)   each set of Quarterly Management Accounts is
accompanied by:

  (1)   a statement by the directors of the Parent commenting on the performance
of the Group for the quarter to which the financial statement relate and the
Financial Year to date and any material developments or material proposals
affecting the Group or its business; and     (2)   a report setting out, in
respect of each insurance company in the Group: (i) its capital resources;
(ii) its Pillar 1 Capital Requirement; (iii) its ICA Capital Requirement; (iv)
its ICG Capital Requirement; and (v) any deductions made from its capital
resources when determining its compliance with its ICA Capital Requirement or
its ICG Capital Requirement.

  (b)   Each set of financial statements delivered pursuant to Clause 21.1
(Financial statements):

  (i)   shall be certified by the Chief Financial Officer as giving a true and
fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), its financial condition and
operations as at the date as at which those financial statements were

Hogan Lovells

- 55 -



--------------------------------------------------------------------------------



 



      drawn up and, in the case of the Annual Financial Statements, shall be
accompanied by any letter addressed to the management of the relevant company by
the Auditors and accompanying those Annual Financial Statements;     (ii)   in
the case of consolidated financial statements of the Group, shall be accompanied
by a statement by the Chief Financial Officer comparing actual performance for
the period to which the financial statements relate to:

  (1)   the projected performance for that period set out in the Budget; and    
(2)   the actual performance for the corresponding period in the preceding
Financial Year of the Group; and

  (iii)   shall be prepared using the Accounting Principles, accounting
practices and financial reference periods consistent with those applied in the
preparation of the Barclays Presentation, unless, in relation to any set of
financial statements, the Parent notifies the Agent that there has been a change
in the Accounting Principles or the accounting practices and its Auditors (or,
if appropriate, the Auditors of the Obligor) deliver to the Agent:

  (1)   a description of any change necessary for those financial statements to
reflect the Accounting Principles or accounting practices upon which the
Barclays Presentation was prepared; and     (2)   sufficient information, in
form and substance as may be reasonably required by the Agent, to enable the
Lenders to determine whether Clause 22 (Financial covenants) has been complied
with and to make an accurate comparison between the financial position indicated
in those financial statements and the Barclays Presentation (in the case of the
Parent) or that Obligor’s Original Financial Statements (in the case of an
Obligor).

      Any reference in this Agreement to any financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Barclays Presentation or, as the case may be, the
Original Financial Statements were prepared.

  (c)   If the Agent receives a report from the Parent’s Auditors pursuant to
sub-paragraph (b)(iii) above, the Majority Lenders (in consultation with the
Parent and the Auditors) may require such changes to the covenants set out in
Clause 22 (Financial covenants) as are necessary solely to reflect the changes
notified to them.     (d)   If the Agent wishes to discuss the financial
position of any member of the Group with the Auditors, the Agent may notify the
Parent, stating the questions or issues which the Agent wishes to discuss with
the Auditors. In this event, the Parent must ensure that the Auditors are
authorised (at the expense of the Parent):

  (i)   to discuss the financial position of each member of the Group with the
Agent on request from the Agent;     (ii)   to verify any financial information
required by the Finance Documents to be provided to the Agent;

Hogan Lovells

- 56 -



--------------------------------------------------------------------------------



 



  (iii)   to disclose to the Agent for the Finance Parties any information which
the Agent may reasonably request; and     (iv)   to verify any figures required
to calculate the financial covenants in Clause 22 (Financial covenants).

  (e)   If following discussions with the Parent’s Auditors pursuant to
paragraph (d) above, the Majority Lenders (acting reasonably) remain concerned
about the accuracy of the financial information supplied to them, they may
require (at the Parent’s expense) an independent firm of accountants acceptable
to the Majority Lenders to carry out an appropriate investigation and give a
certificate satisfactory to the Majority Lenders concerning any matter referred
to in sub-paragraph (d)(i) above or the calculation of any term defined in
Clause 22.1 (Financial definitions).

21.4   Budget

  (a)   The Parent shall supply to the Agent in sufficient copies for all the
Lenders, as soon as the same become available but in any event not less than
60 days after the start of each of its Financial Years, an annual Budget for
that Financial Year.     (b)   The Parent shall ensure that each Budget:

  (i)   is in a format reasonably acceptable to the Agent and includes a
projected consolidated profit and loss, balance sheet and cashflow statement for
the Group, projected financial covenant calculations, Capital Expenditure to be
incurred and its anticipated timing and a Capital Release Schedule;     (ii)  
is prepared in accordance with the Accounting Principles and the accounting
practices and financial reference periods applied to financial statements under
Clause 21.1 (Financial statements); and     (iii)   has been approved by the
board of directors of the Parent.

  (c)   If the Parent updates or changes the Budget, it shall promptly deliver
to the Agent, in sufficient copies for each of the Lenders, such updated or
changed Budget together with a written explanation of the main changes in that
Budget.

21.5   Annual Actuarial Report       The Parent shall supply to the Agent in
sufficient copies for all of the Lenders, as soon as the same shall become
available, but in any event not more than 60 days after the end of each of its
Financial Years, an actuarial report provided by Ernst & Young in respect of
each member of the Group.

21.6   Presentations       Once in every Financial Year, or more frequently if
requested to do so by the Agent if the Agent reasonably suspects a Default is
continuing or may have occurred or may occur, at least two directors of the
Parent (one of whom shall be the Chief Financial Officer) must give a
presentation to the Finance Parties in London about the on-going business and
financial performance of the Group.   21.7   Year-end

  (a)   The Parent shall procure that the end of each Financial Year of each
member of the Group falls on 31 December.     (b)   The Parent shall procure
that each quarterly accounting period and each Financial Quarter of each member
of the Group ends on a Quarter Date.

Hogan Lovells

- 57 -



--------------------------------------------------------------------------------



 



21.8   Information: miscellaneous       The Parent shall supply to the Agent (in
sufficient copies for all the Lenders, if the Agent so requests):

  (a)   at the same time as they are dispatched, copies of all documents
dispatched by the Parent to its shareholders generally (or any class of them) or
dispatched by the Parent or any Obligors to its creditors generally (or any
class of them);     (b)   promptly upon becoming aware of them, the details of
any litigation, arbitration or administrative proceedings which are current,
threatened or pending against any member of the Group other than in the ordinary
course of business, and which, if adversely determined would involve a
liability, or a potential or alleged liability, exceeding US$2,000,000 (or its
equivalent in other currencies);     (c)   written notice of any business or
transaction undertaken by the Borrower or any member of the Group involving
(directly or indirectly) any of Sudan, Iran, Myanmar (Burma), Cuba, North Korea
or Syria, to the extent possible in advance of, and in any event promptly upon,
the Borrower or such member of the Group commencing such business or
transaction, together with sufficient details of such business or transaction as
the Lender may require to satisfy any sanctions-related laws, regulations or
requirements to which it is subject;     (d)   promptly, copies of any
correspondence, documentation or other communication dispatched by or to the FSA
or other relevant regulatory body in respect of any member of the Group’s
regulatory capital requirements;     (e)   within 10 business days of submission
to the FSA by any insurance company in the Group, copies of: (i) FSA Returns;
(ii) the Group Capital Resources Report; and (iii) Close Links Report;     (f)  
promptly, copies of any agreement for the acquisition or disposal of a
Subsidiary or for an insurance business transfer to or from any member of the
Group, together with copies of all documents sent to policyholders in connection
with any such insurance business transfer;     (g)   promptly, such information
as the Security Agent may reasonably require about the Charged Property and
compliance of the Obligors with the terms of any Transaction Security Documents;
and     (h)   promptly on request, such further information regarding the
financial condition, assets and operations of the Group and/or any member of the
Group (including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement, any changes to senior management and an up to date copy of its
Shareholders’ register (or equivalent in its jurisdiction of incorporation)) as
any Finance Party through the Agent may reasonably request.

21.9   Notification of default

  (a)   Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).     (b)   Promptly upon a request by the Agent, the Parent
shall supply to the Agent a certificate signed by two of its directors or senior
officers on its behalf certifying that no Default is continuing (or if a Default
is continuing, specifying the Default and the steps, if any, being taken to
remedy it).

Hogan Lovells

- 58 -



--------------------------------------------------------------------------------



 



21.10   “Know your customer” checks

  (a)   If:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (ii)   any change in the nature of an Obligor’s business or
in the status of an Obligor or the composition of the shareholders of an Obligor
after the date of this Agreement; or     (iii)   a proposed assignment or
transfer by a Lender of any of its rights and/or obligations under this
Agreement to a party that is not a Lender prior to such assignment or transfer,

    obliges the Agent or any Lender (or, in the case of paragraph (iii) above,
any prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

  (b)   Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.     (c)   The Parent shall,
by not less than 10 Business Days’ prior written notice to the Agent, notify the
Agent (which shall promptly notify the Lenders) of its intention to request that
one of its Subsidiaries becomes an Additional Obligor pursuant to Clause 27
(Changes to the Obligors).     (d)   Following the giving of any notice pursuant
to paragraph (c) above, if the accession of such Additional Obligor obliges the
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Parent shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Agent, or such Lender or any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Obligor.

Hogan Lovells

- 59 -



--------------------------------------------------------------------------------



 



22.   Financial covenants

22.1   Financial definitions

    “Borrowings” means, at any time, the aggregate outstanding principal,
capital or nominal amount (and any fixed or minimum premium payable on
prepayment or redemption) of any indebtedness of members of the Group for or in
respect of:

  (a)   moneys borrowed and debit balances at banks or other financial
institutions;     (b)   any acceptances under any acceptance credit or bill
discounting facility (or dematerialised equivalent);     (c)   any note purchase
facility or the issue of bonds (but not Trade Instruments), notes, debentures,
loan stock or any similar instrument;     (d)   any Finance Lease;     (e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis and meet any requirements for de-recognition
under the Accounting Principles);     (f)   any counter-indemnity obligation in
respect of a guarantee, bond, standby or documentary letter of credit or any
other instrument issued by a bank or financial institution in respect of (i) an
underlying liability of an entity which is not a member of the Group which
liability would fall within one of the other paragraphs of this definition or
(ii) any liabilities of any member of the Group relating to any post-retirement
benefit scheme;     (g)   any amount raised by the issue of shares which are
redeemable (other than at the option of the issuer) before the Termination Date
or are otherwise classified as borrowings under the Accounting Principles;    
(h)   any amount of any liability under an advance or deferred purchase
agreement if (i) one of the primary reasons behind the entry into the agreement
is to raise finance or to finance the acquisition or construction of the asset
or service in question or (ii) the agreement is in respect of the supply of
assets or services and payment is due more than 90 days after the date of
supply;     (i)   any amount raised under any other transaction (including any
forward sale or purchase agreement, sale and sale back or sale and leaseback
agreement) having the commercial effect of a borrowing or otherwise classified
as borrowings under the Accounting Principles; and     (j)   (without double
counting) the amount of any liability in respect of any guarantee or indemnity
for any of the items referred to in paragraphs (a) to (i) above.

    “Capital Expenditure” means any expenditure or obligation in respect of
expenditure which, in accordance with the Accounting Principles, is treated as
capital expenditure (and including the capital element of any expenditure or
obligation incurred in connection with a Finance Lease).

    “Consolidated Tangible Net Worth” means at any time, Total Shareholders
Equity less Noncontrolling interest, each as set out in the most recently
delivered financial statements of the Parent pursuant to paragraphs (a) and
(b) of Clause 21.1 (Financial Statements).

    “Finance Lease” means any lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease.

Hogan Lovells

- 60 -



--------------------------------------------------------------------------------



 



    “Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.

    “Financial Year” means the annual accounting period of the Group ending on
or about 31 December in each year.

    “Gearing Ratio” means, in respect of any Relevant Period, the ratio of Total
Debt on the last day of that Relevant Period to Consolidated Tangible Net Worth
in respect of that Relevant Period.

    “Intra-Group Indebtedness” means, in relation to a member of the Secured
Group, the amount owed by it to any member of the Group (other than another
member of the Secured Group) pursuant to any loan made by such other member of
the Group.

    “Quarter Date” means each of 31 March, 30 June, 30 September and 31
December.

    “Relevant Period” means each period of 12 months ending on or about the last
day of the Financial Year and each period of 12 months ending on or about the
last day of each Financial Quarter.

    “Total Debt” means, at any time, the aggregate amount of all obligations of
members of the Group for or in respect of Borrowings at that time but:

  (a)   excluding any such obligations to any other member of the Group; and    
(b)   including, in the case of Finance Leases only, their capitalised value,

    and so that no amount shall be included or excluded more than once.      
“Working Capital” means, on any date, Current Assets less Current Liabilities.

22.2   Financial condition

    The Parent shall ensure that:

  (a)   Gearing         The Gearing Ratio shall not at anytime be more than
0.4:1.     (b)   Minimum Net Worth         Consolidated Tangible Net Worth shall
not at any time be less than US$706,576,800.00.     (c)   Regulatory Cover

  (i)   Each member of the Group will at all times hold capital resources which
are not less than the amount that it is required to hold in accordance with
applicable law and applicable rules and guidance given by any regulator,
including, without limitation, its Pillar 1 Capital Requirement, its ICA Capital
Requirement and its ICG Capital Requirement; and     (ii)   The Group Capital
Resources of the Group are not less than the Group Capital Requirement.

  (d)   Secured Group Cover         the ratio of :

Hogan Lovells

- 61 -



--------------------------------------------------------------------------------



 



  (1)   the aggregate of the total assets less total liabilities and (without
double counting) Intra-Group Indebtedness of each member of the Secured Group
(each as set out in the relevant financial statements of such member of the
Secured Group),         to     (2)   the amount of outstanding Loans,

      shall not at any time be less than 2:1.

22.3   Financial testing

  (a)   Subject to paragraph (b) below, the financial covenants set out in
Clause 22.2 (Financial condition) shall be calculated in accordance with the
Accounting Principles and tested by reference to each of the financial
statements delivered pursuant to paragraphs (a), (b) and (c) of Clause 21.1
(Financial statements) and/or each Compliance Certificate delivered pursuant to
Clause 21.2 (Provision and contents of Compliance Certificate).     (b)   When
calculating the financial covenants in this Clause the effect of all
transactions between members of the Group shall be eliminated to the extent not
already netted out on consolidation.     (c)   No item shall be deducted or
credited more than once in any calculation.     (d)   Where an amount in any
financial statement or Compliance Certificate is not denominated in the Base
Currency, it shall be converted into the Base Currency at the rate specified in
the financial statements so long as such rate has been set in accordance with
the Accounting Principles.     (e)   The financial covenants in Clause 22.2
(Financial condition) shall be tested as of the end of each Relevant Period.

23.   General undertakings

    The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

Authorisations and compliance with laws

23.1   Authorisations

    Each Obligor shall promptly:

  (i)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and     (ii)   supply certified copies to the Agent of,

    any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

  (iii)   enable it to perform its obligations under the Finance Documents;    
(iv)   ensure the legality, validity, enforceability or admissibility in
evidence of any Finance Document; and     (v)   carry on its business where
failure to do so has or is reasonably likely to have a Material Adverse Effect.

Hogan Lovells

- 62 -



--------------------------------------------------------------------------------



 



23.2   Compliance with laws       Each Obligor shall (and the Parent shall
ensure that each member of the Group will) comply in all respects with all laws
to which it may be subject, if failure so to comply has or is reasonably likely
to have a Material Adverse Effect.   23.3   Taxation

  (a)   Each Obligor shall (and the Parent shall ensure that each member of the
Group will) pay and discharge all Taxes imposed upon it or its assets within the
time period allowed without incurring penalties unless and only to the extent
that:

  (i)   such payment is being contested in good faith;     (ii)   adequate
reserves are being maintained for those Taxes and the costs required to contest
them have been disclosed in its latest financial statements delivered to the
Agent under Clause 21.1 (Financial statements); and     (iii)   such payment can
be lawfully withheld and failure to pay those Taxes does not have or is not
reasonably likely to have a Material Adverse Effect.

  (b)   No member of the Group may change its residence for Tax purposes.

Restrictions on business focus

23.4   Merger       No Obligor shall (and the Parent shall ensure that no other
member of the Original Group will) enter into (or agree to enter into) any
amalgamation, demerger, merger, consolidation or corporate reconstruction other
than (i) any solvent liquidation or reorganisation permitted by paragraph (b) of
the definition of Permitted Transaction; and (ii) where the Parent or other
member of the Original Group is the surviving entity.   23.5   Change of
business or Investment Policy

  (a)   The Parent shall procure that no substantial change is made to the
general nature of the business of the Parent, or the Group taken as a whole from
that carried on at the date of this Agreement.     (b)   The Parent shall
procure that:

  (i)   no change is made to the Investment Policy in effect as at the date of
this Agreement without the consent of the Agent; and     (ii)   that all
investments made by the Group comply with the Investment Policy (upon making the
investment and thereafter).

23.6   Acquisitions

  (a)   Except as permitted under paragraph (b) below, the Parent shall not and
shall ensure that no member of the Group will:

  (i)   acquire a company or any shares or securities or a business or
undertaking (or, in each case, any interest in any of them); or     (ii)  
incorporate a company.

Hogan Lovells

- 63 -



--------------------------------------------------------------------------------



 



  (b)   Paragraph (a) above does not apply to an acquisition of a company, of
shares, securities or a business or undertaking (or, in each case, any interest
in any of them) or the incorporation of a company by the Parent or a Subsidiary
that is not a member of the Secured Group, provided that, the Group’s aggregate
net portfolio shall not at any time consist of a concentration of more than 40%
of net loss reserves in relation to any business line.

23.7   Joint Ventures

  (a)   Except as permitted under paragraph (b) below, the Parent shall not and
shall ensure that no member of the Group will:

  (i)   enter into, invest in or acquire (or agree to acquire) any shares,
stocks, securities or other interest in any Joint Venture; or     (ii)  
transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

  (b)   Paragraph (a) above does not apply to any acquisition of (or agreement
to acquire) any interest in a Joint Venture or transfer of assets (or agreement
to transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if such transaction is entered
into by the Parent or a Subsidiary that is not a member of the Secured Group,
provided that, the Group’s aggregate net portfolio shall not at any time consist
of a concentration of more than 40% of net loss reserves in relation to any
business line.

Restrictions on dealing with assets and Security

23.8   Preservation of assets       Each Obligor shall (and the Parent shall
ensure that each member of the Secured Group will) maintain in good working
order and condition (ordinary wear and tear excepted) all of its assets
necessary or desirable in the conduct of its business.   23.9   Pari passu
ranking       Each Obligor shall ensure that at all times any unsecured and
unsubordinated claims of a Finance Party against it under the Finance Documents
rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors except those creditors whose claims are mandatorily
preferred by laws of general application to companies.   23.10   Negative pledge

    Except as permitted under paragraph (d) below:

  (a)   No Obligor will create or permit to subsist any Security over any of the
Charged Property.     (b)   The Parent shall ensure that no member of the
Secured Group or the Original Group will create or permit to subsist any
Security over any of its assets.     (c)   The Parent shall ensure that no
member of the Secured Group will sell, transfer or otherwise dispose of any of
its receivables.     (d)   The Parent shall ensure that no member of the Secured
Group will:

Hogan Lovells

- 64 -



--------------------------------------------------------------------------------



 



  (i)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by any other member of the
Group;     (ii)   enter into any arrangement under which money or the benefit of
a bank or other account may be applied, set-off or made subject to a combination
of accounts; or     (iii)   enter into any other preferential arrangement having
a similar effect,

      in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset. An arrangement or transaction referred to in paragraph
(c) or in this paragraph (d) is termed “Quasi — Security".     (e)   Paragraphs
(a) — (d) above do not apply to any Security or (as the case may be)
Quasi-Security, which is given under the Finance Documents or to any Permitted
Security.

23.11   Disposals

  (a)   Except as permitted under paragraph (c) below, the Parent shall ensure
that no member of the Secured Group will enter into a single transaction or a
series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer, licence, surrender, set-off or otherwise
dispose of any asset, including tax assets.     (b)   No Obligor will enter into
a single transaction or a series of transactions (whether related or not) and
whether voluntary or involuntary to sell, lease, transfer, licence, surrender,
set-off or otherwise dispose of any Charged Property.     (c)   Paragraph
(a) above does not apply to any sale, lease, transfer or other disposal which
is:

  (i)   a Permitted Disposal;     (ii)   a Permitted Transaction.

23.12   Arm’s length basis

  (a)   Except as permitted by paragraph (b) below, the Parent shall ensure no
member of the Secured Group will enter into any transaction with any person
except on arm’s length terms and for full market value.     (b)   The following
transactions shall not be a breach of this Clause 23.12:

  (i)   intra-Group transactions permitted under Clause 23.13 (Loans or credit);
    (ii)   fees, costs and expenses payable under the Finance Documents in the
amounts set out in the Finance Documents delivered to the Agent under Clause 4.1
(Initial conditions precedent) or agreed by the Agent; and     (iii)   any
Permitted Transaction.

Hogan Lovells

- 65 -



--------------------------------------------------------------------------------



 



Restrictions on movement of cash — cash out

23.13   Loans or credit

  (a)   Except as permitted under paragraph (b) below, the Parent shall ensure
that no member of the Secured Group will be a creditor in respect of any
Financial Indebtedness.     (b)   Paragraph (a) above does not apply to:

  (i)   a Permitted Loan; or     (ii)   a Permitted Transaction which is
referred to in paragraph (a) of the definition of that term.

23.14   No guarantees or indemnities

  (a)   Except as permitted under paragraph (b) below, the Parent shall ensure
that no member of the Secured Group will incur or allow to remain outstanding
any guarantee, bond or indemnity in respect of any obligation of any person.    
(b)   Paragraph (a) above does not apply to a guarantee which is a Permitted
Transaction which is referred to in paragraph (a) of the definition of that
term.

23.15   Dividends and share redemption

  (a)   Except as permitted under paragraph (b) below, the Parent shall not (and
will ensure that no other member of the Group will):

  (i)   declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);     (ii)   repay or distribute any dividend or share premium
reserve;     (iii)   pay or allow any member of the Group to pay any management,
advisory or other fee to or to the order of any of the direct or indirect
shareholders of the Parent; or     (iv)   redeem, repurchase, defease, retire or
repay any of its share capital or resolve to do so.

  (b)   Paragraph (a) above does not apply to:

  (i)   a Permitted Distribution; or     (ii)   a Permitted Transaction (other
than one referred to in paragraph (b) of the definition of that term).

  (c)   Notwithstanding paragraph (b)(i) above, the Parent will only declare a
dividend or other distribution in accordance with its distribution policy as
notified to its shareholders in its Original Financial Statements.

Hogan Lovells

- 66 -



--------------------------------------------------------------------------------



 



Restrictions on movement of cash — cash in

23.16   Financial Indebtedness

  (a)   Except as permitted under paragraph (a) below, the Parent shall ensure
that no member of the Original Group will incur or allow to remain outstanding
any Financial Indebtedness.     (b)   Paragraph (a) above does not apply to:

  (i)   Financial Indebtedness arising under the Finance Documents;     (ii)  
The Parent CIGNA Guarantee and/or any other guarantee issued by the Parent in
support of a reinsurance agreement entered into by a member of the Group that is
not a member of the Original Group in the ordinary course of its business;    
(iii)   Original Group Financial Indebtedness; or     (iv)   Financial
Indebtedness incurred by a member of the Group to facilitate the transfer of any
Capital Release Amount as required pursuant to Clause 23.28 (Transfer of Capital
Release Amount), provided that the relevant loan is subordinated to the
Facilities on terms acceptable to the Agent.

23.17   Share capital       No Obligor (other than the Parent) shall (and the
Parent shall ensure no member of the Group will) issue any shares except
pursuant to a Permitted Share Issue.

Miscellaneous

23.18   Insurance

  (a)   Each Obligor shall (and the Parent shall ensure that each member of the
Group will) maintain insurances on and in relation to its business and assets
against those risks and to the extent as is usual for companies carrying on the
same or substantially similar business.     (b)   All insurances must be with
reputable independent insurance companies or underwriters.

23.19   Pensions       The Parent shall ensure that all pension schemes operated
by or maintained for the benefit of members of the Group and/or any of their
employees are fully funded as required by applicable law or regulation and that
no action or omission is taken by any member of the Group in relation to such a
pension scheme which has or is reasonably likely to have a Material Adverse
Effect (including, the termination or commencement of winding-up proceedings of
any such pension scheme or any member of the Group ceasing to employ any member
of such a pension scheme).   23.20   Access       Each Obligor shall, and the
Parent shall ensure that each member of the Group will (not more than once in
every Financial Year unless the Agent reasonably suspects a Default is
continuing or may occur), permit the Agent and/or the Security Agent and/or
accountants or other professional advisers and contractors of the Agent or
Security Agent free access at all reasonable times and on reasonable notice at
the risk and cost of the Obligor to (a)

Hogan Lovells

- 67 -



--------------------------------------------------------------------------------



 



    the premises, assets, books, accounts and records of each member of the
Group and (b) meet and discuss matters with senior management.   23.21  
Intellectual Property

  (a)   Each Obligor shall and the Parent shall procure that each member of the
Original Group will:

  (i)   preserve and maintain the subsistence and validity of the Intellectual
Property necessary for its business;     (ii)   use reasonable endeavours
(including the institution of legal proceedings) to prevent any infringement in
any material respect of the Intellectual Property;     (iii)   immediately
notify the Agent if it becomes aware of any infringement or challenge to the
validity, enforceability or ownership of any Intellectual Property and supply
the Security Agent with all information relating to it which is reasonably
requested by the Agent;     (iv)   make registrations and pay all registration
fees and taxes necessary to maintain the Intellectual Property in full force and
effect and record its interest in that Intellectual Property;     (v)   not use
or permit the Intellectual Property to be used in a way or take any step or omit
to take any step in respect of that Intellectual Property which may materially
and adversely affect the existence or value of that Intellectual Property or
imperil the right of any member of the Group to use such property; and     (vi)
  not discontinue the use of the Intellectual Property,

      where failure to do so in the case of sub-paragraphs (i) and (ii) above,
or, in the case of sub-paragraphs (iv) and (v) above, such use, permission to
use, omission or discontinuation is reasonably likely to have a Material Adverse
Effect.     (b)   Failure to comply with any part of paragraph (a) above shall
not be a breach of this Clause 23.21 to the extent that any dealing with
Intellectual Property which would otherwise be a breach of paragraph (a) above
is contemplated by paragraph (a) of the definition of Permitted Transaction.

23.22   Financial assistance       Each Obligor shall (and the Parent shall
procure each member of the Group will) comply in all respects with all relevant
financial assistance legislation in relevant jurisdictions including in relation
to the execution of the Transaction Security Documents and payment of amounts
due under this Agreement.   23.23   Group bank accounts       The Parent shall
ensure that all bank accounts of the Secured Group shall be opened and
maintained with a Finance Party or an Affiliate of a Finance Party.   23.24  
Treasury Transactions       The Parent will procure that no members of the
Secured Group will enter into any Treasury Transaction, other than spot and
forward delivery foreign exchange contracts entered into in the ordinary course
of business and not for speculative purposes.

Hogan Lovells

- 68 -



--------------------------------------------------------------------------------



 



23.25   Further assurance

  (a)   Each Obligor shall (and the Parent shall procure that each member of the
Secured Group will) promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Security Agent may reasonably specify and in such form as the Security
Agent may reasonably require (in favour of the Security Agent or its nominee(s))
in order to:

  (i)   perfect or protect the Security created or intended to be created under
or evidenced by the Transaction Security Documents (which may include the
execution of a mortgage, charge, assignment or other Security over all or any of
the assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Agent or the Finance Parties provided by or pursuant to the Finance Documents or
by law;     (ii)   confer on the Security Agent or confer on the Finance
Parties, Security over any property and assets of that Obligor located in any
jurisdiction which is (to the extent permitted by local law) equivalent or
similar to the Security intended to be conferred by or pursuant to the
Transaction Security Documents; and/or     (iii)   facilitate the realisation of
the assets which are, or are intended to be, the subject of the Transaction
Security.

  (b)   Each Obligor shall (and the Parent shall procure that each member of the
Secured Group shall) take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Agent or the Finance Parties by or
pursuant to the Finance Documents.

23.26   Announcements       The Parent agrees that it will not make, or permit
any of its officers or employees to make any press release or other media
communication in connection with the Facilities which refers to any Finance
Party without previously agreeing its contents with the Agent.   23.27  
Regulatory Compliance       Each member of the Secured Group shall observe and
comply with all applicable acts, byelaws, guidance and regulations (including,
without limitation, under the Financial Services and Markets Act 2000 (and
related subordinate legislation) and the FSA Handbook (as amended from time to
time) and any conditions or requirements prescribed under any applicable acts,
byelaws and regulations), the failure to observe or comply with which would
reasonably be expected to have a Material Adverse Effect.   23.28   Transfer of
Capital Release Amount       On each date on which the Capital Release Amount in
relation to any member of the Secured Group is greater than zero, each Obligor
shall (and shall procure that each member of the Group shall) procure that an
amount equal to the relevant Capital Release Amount on that date is promptly
transferred to the CRA Account of the Parent by way of dividend, loan or
otherwise (subject to the other provisions of this Agreement).

Hogan Lovells

- 69 -



--------------------------------------------------------------------------------



 



23.29   Conditions subsequent

  (a)   The Parent shall deliver to the Agent a schedule detailing all Original
Group Financial Indebtedness and all Original Group Security, by no later than
10 Business Days after the date of this Agreement.     (b)   The Parent shall
deliver to the Agent evidence satisfactory to the Agent that all Existing
Security listed in Part 3 of Schedule 14 Secured Group (Security to be released
as a Condition Subsequent) has been fully discharged, by no later than 10
Business Days after the date of this Agreement.     (c)   The Parent shall
(i) open CRA Accounts; and (ii) grant security in favour of and to the
satisfaction of the Security Agent in respect of its CRA Accounts, by no later
than 30 days after the date of this Agreement.     (d)   The Parent shall
procure that Knapton accedes as an Additional Obligor, that the NAB Security is
fully discharged and that Knapton grants security over its shares in Knapton
Insurance Limited (registered in England and Wales with registered number
00014644) by no later than 60 days from the date of this Agreement.     (e)  
The Parent shall procure that originals of all share certificates, transfers and
stock transfer forms (all stock transfer forms to be executed by two directors
or a director and the secretary of the company that owns the relevant shares but
with the sections relating to the consideration and the transferee left blank)
or equivalent, are duly executed by the relevant Obligor in relation to the
assets subject to or expressed to be subject to the Transaction Security and
provided to the Security Agent by no later than 7 Business Days after the date
of this Agreement.

24.    Events of Default       Each of the events or circumstances set out in
this Clause 24 is an Event of Default (save for Clause 24.18 (Acceleration).  
24.1   Non-payment       An Obligor does not pay on the due date any amount
payable pursuant to a Finance Document in the manner in which it is expressed to
be payable unless:

  (a)   its failure to pay is caused by:

  (i)   administrative or technical error by a bank in the transmission of
funds; or     (ii)   a Disruption Event; and

  (b)   payment is made within three Business Days of its due date.

24.2   Financial covenants and other obligations       Any requirement of Clause
22 (Financial covenants) is not satisfied or an Obligor does not comply with the
provisions of Clause 23.10 (Negative pledge), Clause 23.11 (Disposals), Clause
23.6 (Acquisitions), Clause 23.7 (Joint Ventures), Clause 23.13 (Loans or
credit), Clause 23.14 (No guarantees or indemnities) and/or Clause 23.16
(Financial Indebtedness)

Hogan Lovells

- 70 -



--------------------------------------------------------------------------------



 



24.3   Other obligations

  (a)   An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 24.1 (Non-payment) and Clause 24.2
(Financial covenants and other obligations)).     (b)   No Event of Default
under paragraph (a) above will occur if the failure to comply is capable of
remedy and is remedied within ten Business Days after the earlier of (i) the
Agent giving notice to the Parent or relevant Obligor and (ii) the Parent or an
Obligor becoming aware of the failure to comply.

24.4   Misrepresentation

  (a)   Any representation, warranty or statement made or deemed to be made by
an Obligor in the Finance Documents or any other document delivered by or on
behalf of any Obligor under or in connection with any Finance Document is or
proves to have been incorrect or misleading when made or deemed to be made.    
(b)   No Event of Default under Clause (a) above will occur if the circumstances
giving rise to the relevant misrepresentation are capable of remedy and are
remedied within ten Business Days after the earlier of (i) the Agent giving
notice to the Parent or relevant Obligor and (ii) the Parent or an Obligor
becoming aware of the failure to comply.

24.5   Cross default

  (a)   Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.     (b)   Any Financial
Indebtedness of any member of the Group is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).     (c)   Any commitment for any Financial
Indebtedness of any member of the Group is cancelled or suspended by a creditor
of any member of the Group as a result of an event of default (however
described).     (d)   Any creditor of any member of the Group becomes entitled
to declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).     (e)   No Event of Default will occur under this Clause 24.5 if
the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs (a) to (d) above is less than:

  (i)   US$10,000,000, in respect of the Parent;     (ii)   zero, in respect of
the any member of the Secured Group or any Obligor; or     (iii)   US$5,000,000,
in respect of any other member of the Group,

      (or its Base Currency Equivalent in each case).

24.6   Insolvency

  (a)   A member of the Group is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by

Hogan Lovells

- 71 -



--------------------------------------------------------------------------------



 



      reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness.     (b)   The value of the assets of any member of the
Group is less than its liabilities (taking into account contingent and
prospective liabilities).     (c)   A moratorium is declared in respect of any
indebtedness of any member of the Group. If a moratorium occurs, the ending of
the moratorium will not remedy any Event of Default caused by that moratorium.

24.7   Insolvency proceedings

  (a)   Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

  (i)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any member of the Group;    
(ii)   a composition, compromise, assignment or arrangement with any creditor of
any member of the Group;     (iii)   the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any member of the Group or any of its assets; or     (iv)
  enforcement of any Security over any assets of any member of the Group,

    or any analogous procedure or step is taken in any jurisdiction.     (b)  
Paragraph (a) above shall not apply to:

  (i)   any winding-up petition which is frivolous or vexatious and is
discharged, stayed or dismissed before it is advertised and in any event within
14 days of commencement; or     (ii)   any step or procedure contemplated by
paragraph (b) of the definition of Permitted Transaction.

24.8   Creditors’ process       Any expropriation, attachment, sequestration,
distress or execution or any analogous process in any jurisdiction affects any
asset or assets of a member of the Group having an aggregate value of:

  (i)   US$5,000,000, in respect of the Parent; or     (ii)   zero, in respect
of the any member of the Secured Group or any Obligor,

    and is not discharged within seven days.   24.9   Unlawfulness and
invalidity

  (a)   It is or becomes unlawful for an Obligor to perform any of its
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Transaction Security Documents
ceases to be effective.

Hogan Lovells

- 72 -



--------------------------------------------------------------------------------



 



  (b)   Any obligation or obligations of any Obligor under any Finance Document
are not (subject to the Legal Reservations) or cease to be legal, valid, binding
or enforceable and the cessation individually or cumulatively materially and
adversely effects the interests of the Lenders under the Finance Documents.    
(c)   Any Finance Document ceases to be in full force and effect or any
Transaction Security ceases to be legal, valid, binding, enforceable or
effective or is alleged by a party to it (other than a Finance Party) to be
ineffective.

24.10   Cessation of business       Any member of the Group suspends or ceases
to carry on (or threatens to suspend or cease to carry on) all or a material
part of its business except as a result of a disposal which is a Permitted
Disposal or a Permitted Transaction which is contemplated in paragraphs (a) or
(b) of the definition of that term.

24.11   Change of ownership       An Obligor (other than the Parent) ceases to
be a wholly-owned Subsidiary of the Parent except as a result of a disposal
which is a Permitted Disposal.   24.12   Audit qualification       The Auditors
of the Group qualify the audited annual consolidated financial statements of the
Parent.   24.13   Expropriation       The authority or ability of any member of
the Group to conduct its business is limited or wholly or substantially
curtailed by any seizure, expropriation, nationalisation, intervention,
restriction or other action by or on behalf of any governmental, regulatory or
other authority or other person in relation to any member of the Group or any of
its assets.   24.14   Cessation of licences

  (a)   The cessation, variation or imposition of limitations (for any reason)
of any consent, authorisation, licence and/or exemption which is required to
enable the Borrower or any Subsidiary to carry on its business, or the taking by
any governmental, regulatory or other authority of any action in relation to the
Borrower or any Subsidiary which could, in the Lender’s opinion, acting
reasonably, have a material adverse effect on all or part of such business.    
(b)   No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within twenty Business Days of the
earlier of (1) the Lender giving notice to the Borrower and (2) the Borrower
becoming aware of the failure to comply.

24.15   Repudiation and rescission of agreements       An Obligor (or any other
relevant party) rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or any of the Transaction Security or evidences an
intention to rescind or repudiate a Finance Document or any Transaction
Security.   24.16   Litigation       Any litigation, arbitration,
administrative, governmental, regulatory or other investigations, proceedings or
disputes are commenced or threatened in relation to the Finance Documents or the
transactions contemplated in the Finance Documents or against any

Hogan Lovells

- 73 -



--------------------------------------------------------------------------------



 



    member of the Group or its assets and which if successful would be
reasonably likely to have a Material Adverse Effect.   24.17   Material adverse
change       Any event or circumstance occurs which the Majority Lenders
reasonably believe has or is reasonably likely to have a Material Adverse
Effect.   24.18   Financial Services and Markets Act Sanctions       Any fine,
levy or sanctions are imposed upon any member of the Secured Group by the FSA or
under the Financial Services and Markets Act 2000 which the Majority Lenders
reasonably believe has or is reasonably likely to have a Material Adverse
Effect.   24.19   Acceleration       On and at any time after the occurrence of
an Event of Default which is continuing the Agent may, and shall if so directed
by the Majority Lenders, by notice to the Parent:

  (a)   cancel the Total Commitments at which time they shall immediately be
cancelled;     (b)   declare that all or part of the Utilisations, together with
accrued interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;     (c)   declare that all or part of the
Utilisations be payable on demand, at which time they shall immediately become
payable on demand by the Agent on the instructions of the Majority Lenders; or  
  (d)   exercise or direct the Security Agent to exercise any or all of its
rights, remedies, powers or discretions under the Finance Documents.

Hogan Lovells

- 74 -



--------------------------------------------------------------------------------



 



Section 9
Changes to Parties

25.   Changes to the Lenders   25.1   Assignments and transfers by the Lenders

  (a)   Subject to this Clause 25 and to Clause 26 (Prohibition on Debt Purchase
Transactions), a Lender (the “Existing Lender") may:

  (i)   assign any of its rights; or     (ii)   transfer by novation any of its
rights and obligations,

      under any Finance Document to another bank or financial institution or to
a trust, fund or other entity which is regularly engaged in or established for
the purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender").

25.2   Conditions of assignment or transfer

  (a)   An Existing Lender may not make an assignment or transfer in accordance
with Clause 25.1 (Assignments and transfers by the Lenders) without the prior
consent of the Parent (not to be unreasonably withheld or delayed) unless the
assignment or transfer is:

  (i)   to another Lender or an Affiliate of a Lender;     (ii)   if the
Existing Lender is a fund, to a fund which is a Related Fund of the Existing
Lender; or     (iii)   made at a time when an Event of Default is continuing.

  (b)   The consent of the Parent required pursuant to paragraph (a) above shall
be deemed to have been given if no notice to the contrary is received by the
Agent within 5 Business Days of the request.     (c)   An assignment will only
be effective on:

  (i)   receipt by the Agent (whether in the Assignment Agreement or otherwise)
of written confirmation from the New Lender (in form and substance satisfactory
to the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender; and     (ii)   the performance by the Agent of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to such assignment to a New Lender, the completion
of which the Agent shall promptly notify to the Existing Lender and the New
Lender.

  (d)   A transfer will only be effective if the procedure set out in Clause
25.5 (Procedure for transfer) is complied with.     (e)   If:

  (i)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

Hogan Lovells

- 75 -



--------------------------------------------------------------------------------



 



  (ii)   as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 15
(Increased Costs),

      then (unless the assignment, transfer or charge has been made in
mitigation in accordance with Clause 17 (Mitigation by the Lenders)) the New
Lender or Lender acting through its new Facility Office is only entitled to
receive payment under that Clause to the same extent as the Existing Lender or
Lender acting through its previous Facility Office would have been if the
assignment, transfer or change had not occurred. This paragraph (e) shall not
apply in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Facilities.     (f)   Each New Lender, by executing
the relevant Transfer Certificate or Assignment Agreement, confirms, for the
avoidance of doubt, that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the transfer or assignment becomes effective in accordance with this
Agreement and that it is bound by that decision to the same extent as the
Existing Lender would have been had it remained a Lender.

25.3   Assignment or transfer fee       Unless the Agent otherwise agrees and
excluding an assignment or transfer:

  (a)   to an Affiliate of a Lender;     (b)   to a Related Fund; or     (c)  
made in connection with primary syndication of the Facilities,

    the New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of US$2,000.   25.4  
Limitation of responsibility of Existing Lenders

  (a)   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (i)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents, the Finance Security or any other documents;     (ii)   the
financial condition of any Obligor;     (iii)   the performance and observance
by any Obligor or any other member of the Group of its obligations under the
Finance Documents or any other documents; or     (iv)   the accuracy of any
statements (whether written or oral) made in or in connection with any Finance
Document or any other document,

      and any representations or warranties implied by law are excluded.     (b)
  Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

  (i)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and

Hogan Lovells

- 76 -



--------------------------------------------------------------------------------



 



      has not relied exclusively on any information provided to it by the
Existing Lender or any other Finance Party in connection with any Finance
Document or the Transaction Security; and     (ii)   will continue to make its
own independent appraisal of the creditworthiness of each Obligor and its
related entities whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force.

  (c)   Nothing in any Finance Document obliges an Existing Lender to:

  (i)   accept a re-transfer or reassignment from a New Lender of any of the
rights and obligations assigned or transferred under this Clause 25; or     (ii)
  support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

25.5   Procedure for transfer

  (a)   Subject to the conditions set out in Clause 25.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with paragraph
(b) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender. The Agent
shall, subject to paragraph (b) below, as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Transfer Certificate.     (b)   The Agent
shall only be obliged to execute a Transfer Certificate delivered to it by the
Existing Lender and the New Lender once it is satisfied it has complied with all
necessary “know your customer” or similar other checks under all applicable laws
and regulations in relation to the transfer to such New Lender.     (c)  
Subject to Clause 25.9 (Pro Rata Interest Settlement) on the Transfer Date:

  (i)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights, benefits and obligations under the Finance
Documents and in respect of the Transaction Security each of the Obligors and
the Existing Lender shall be released from further obligations towards one
another under the Finance Documents and in respect of the Transaction Security
and their respective rights against one another under the Finance Documents and
in respect of the Transaction Security shall be cancelled (being the “Discharged
Rights and Obligations”);     (ii)   each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights and benefits
against one another which differ from the Discharged Rights and Obligations only
insofar as that Obligor or other member of the Group and the New Lender have
assumed and/or acquired the same in place of that Obligor and the Existing
Lender;     (iii)   the Agent, the Arranger, the Security Agent, the New Lender
and the other Lenders shall acquire the same rights and assume the same
obligations between themselves and in respect of the Transaction Security as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Agent, the Arranger, the

Hogan Lovells

- 77 -



--------------------------------------------------------------------------------



 



      Security Agent and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and     (iv)   the New
Lender shall become a Party as a “Lender”.

25.6   Procedure for assignment

  (a)   Subject to the conditions set out in Clause 25.2 (Conditions of
assignment or transfer) an assignment may be effected in accordance with
paragraph (c) below when the Agent executes an otherwise duly completed
Assignment Agreement delivered to it by the Existing Lender and the New Lender.
The Agent shall, subject to paragraph (b) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.     (b)   The Agent shall only be obliged to execute an Assignment
Agreement delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
assignment to such New Lender.     (c)   Subject to Clause 25.9 (Pro Rata
Interest Settlement) on the Transfer Date:

  (i)   the Existing Lender will assign absolutely to the New Lender its rights
under the Finance Documents and in respect of the Transaction Security expressed
to be the subject of the assignment in the Assignment Agreement;     (ii)   the
Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and     (iii)   the New Lender shall become a Party
as a “Lender” and will be bound by obligations equivalent to the Relevant
Obligations.

  (d)   Lenders may utilise procedures other than those set out in this Clause
25.6 to assign their rights under the Finance Documents (but not, without the
consent of the relevant Obligor or unless in accordance with Clause 25.5
(Procedure for transfer), to obtain a release by that Obligor from the
obligations owed to that Obligor by the Lenders nor the assumption of equivalent
obligations by a New Lender) provided that they comply with the conditions set
out in Clause 25.2 (Conditions of assignment or transfer).

25.7   Copy of Transfer Certificate or Assignment Agreement to Parent       The
Agent shall, as soon as reasonably practicable after it has executed a Transfer
Certificate or an Assignment Agreement, send to the Parent a copy of that
Transfer Certificate or Assignment Agreement.   25.8   Security Interests over
Lenders’ rights       In addition to the other rights provided to Lenders under
this Clause 25, each Lender may without consulting with or obtaining consent
from any Obligor, at any time charge, assign or otherwise create Security in or
over (whether by way of collateral or otherwise) all or any of its rights under
any Finance Document to secure obligations of that Lender including, without
limitation:

Hogan Lovells

- 78 -



--------------------------------------------------------------------------------



 



  (a)   any charge, assignment or other Security to secure obligations to a
federal reserve or central bank; and     (b)   in the case of any Lender which
is a fund, any charge, assignment or other Security granted to any holders (or
trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

    except that no such charge, assignment or Security shall:

  (i)   release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or other
Security for the Lender as a party to any of the Finance Documents; or     (ii)
  require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

25.9   Pro Rata Interest Settlement       If the Agent has notified the Lenders
that it is able to distribute interest payments on a “pro rata basis” to
Existing Lenders and New Lenders then (in respect of any transfer pursuant to
Clause 25.5 (Procedure for transfer) or any assignment pursuant to Clause 25.6
(Procedure for assignment) the Transfer Date of which, in each case, is after
the date of such notification and is not on the last day of an Interest Period):

  (a)   any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but including the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) until the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and     (b)   the rights assigned or transferred by the Existing Lender
will not include the right to the Accrued Amounts so that, for the avoidance of
doubt:

  (i)   when the Accrued Amounts become payable, those Accrued Amounts will be
payable for the account of the Existing Lender, and     (ii)   the amount
payable to the New Lender on that date will be the amount which would, but for
the application of this Clause 25.9, have been payable to it on that date, but
after deduction of the Accrued Amounts.

26.   Prohibition on Debt Purchase Transactions       The Parent shall not, and
shall procure that each other member of the Group shall not, enter into any Debt
Purchase Transaction or beneficially own all or any part of the share capital of
a company that is a Lender or a party to a Debt Purchase Transaction of the type
referred to in paragraphs (b) or (c) of the definition of Debt Purchase
Transaction.   27.   Changes to the Obligors   27.1   Assignment and transfers
by Obligors       No Obligor may assign any of its rights or transfer any of its
rights or obligations under the Finance Documents.

Hogan Lovells

- 79 -



--------------------------------------------------------------------------------



 



27.2   Additional Guarantors

  (a)   Subject to compliance with the provisions of paragraphs (b) and (c) of
Clause 21.10 (“Know your customer” checks), the Parent may request that any of
its wholly owned Subsidiaries become a Guarantor.     (b)   A member of the
Group shall become an Additional Guarantor and/or Additional Chargor if:

  (i)   the Parent and the proposed Obligor deliver to the Agent a duly
completed and executed Accession Deed; and     (ii)   the Agent has received all
of the documents and other evidence listed in Part 2 of Schedule 2 (Conditions
precedent) in relation to that Additional Obligor, each in form and substance
satisfactory to the Agent.

  (c)   The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part 2 of Schedule 2 (Conditions
precedent).     (d)   If any legal prohibition would prevent or limit a
Subsidiary’s ability to become an Additional Guarantor and/or to enter into
Transaction Security, the Obligors shall use their reasonable endeavours
lawfully to overcome the prohibition.

27.3   Repetition of representations       Delivery of an Accession Deed
constitutes confirmation by the relevant Subsidiary that the representations and
warranties referred to in paragraph (c) of Clause 20.31 (Times when
representations made) are true and correct in relation to it as at the date of
delivery as if made by reference to the facts and circumstances then existing.

Hogan Lovells

- 80 -



--------------------------------------------------------------------------------



 



Section 10
The Finance Parties

28.   Role of the Agent, the Security Agent, the Arranger and others   28.1  
Appointment of the Agent and Security Agent

  (a)   Until such time (the “Agency Date”) as either a Lender assigns or
transfers part, but not all, of its rights and obligations under the Finance
Documents to a New Lender in accordance with Clause 25 (Changes to the Lenders),
or there is more than one Lender as a result of an amendment and restatement of
this Agreement, all references to the Agent in any Finance Document shall be
construed as references to that Lender and the appointment of the Agent under
Clause 28.1(b) and the provisions of Clause 28.17 (Agent’s and Security Agent’s
management time) shall not take effect with respect to the Agent until the
Agency Date. If on the Agency Date Barclays Bank PLC is not a Lender, Barclays
Bank PLC may resign from its role as Agent in accordance with Clause 28.11(b)
(Resignation of the Agent or the Security Agent), provided that such resignation
shall be immediately effective and the appointment of the Agent under this
Clause 28.11(b) and the provisions of Clause 28.17 (Agent’s and Security Agent’s
management time) shall take effect with respect to the Agent upon the
appointment of a successor Agent.     (b)   Each of the Lenders appoints the
Agent to act as its agent under and in connection with the Finance Documents.  
  (c)   Each of the Lenders appoints the Security Agent to act as its agent and
trustee under and in connection with the Finance Documents and the Charged
Property.     (d)   Each of the Lenders authorises the Agent and the Security
Agent to:

  (i)   exercise the rights, powers, authorities and discretions specifically
given to it under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions; and     (ii)   to
execute each of the Finance Documents (to which the Agent or the Security Agent,
as applicable, is expressed to be a party) and all other documents that may be
approved by (in the case of the Agent) the Majority Lenders or (in the case of
the Security Agent) the Agent, for execution by it.

28.2   Duties of the Agent and Security Agent

  (a)   Subject to paragraph (b) below, the Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the Agent for
that Party by any other Party excluding, for the avoidance of doubt, any Fee
Letter.     (b)   Without prejudice to Clause 25.7 (Copy of Transfer Certificate
or Assignment Agreement to Parent), paragraph (a) above shall not apply to any
Transfer Certificate or any Assignment Agreement.     (c)   Except where a
Finance Document specifically provides otherwise, the Agent is not obliged to
review or check the adequacy, accuracy or completeness of any document it
forwards to another Party.     (d)   If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly

Hogan Lovells

- 81 -



--------------------------------------------------------------------------------



 



      notify the other Finance Parties. Neither the Agent nor the Security Agent
is obliged to monitor or enquire whether a Default has occurred.     (e)   If
the Agent is aware of the non-payment of any principal, interest, commitment fee
or other fee payable to a Finance Party (other than the Agent, the Arranger or
the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.     (f)   The Agent shall promptly send the Security Agent such
certification as the Security Agent may require from time to time pursuant to
Schedule 10 (Security provisions).     (g)   The Agent shall provide to the
Parent within 5 Business Days of a request by the Parent (but no more frequently
than once per calendar month), a list (which may be in electronic form) setting
out the names of the Lenders as at the date of that request, their respective
Commitments, the address and fax number (and the department or officer, if any,
for whose attention any communication is to be made) of each Lender for any
communication to be made or document to be delivered under or in connection with
the Finance Documents, the electronic mail address and/or any other information
required to enable the sending and receipt of information by electronic mail or
other electronic means to and by each Lender to whom any communication under or
in connection with the Finance Documents may be made by that means and the
account details of each Lender for any payment to be distributed by the Agent to
that Lender under the Finance Documents.     (h)   The Agent’s and the Security
Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

28.3   Role of the Arranger       Except as specifically provided in the Finance
Documents, the Arranger has no obligations of any kind to any other Party under
or in connection with any Finance Document.   28.4   No fiduciary duties

  (a)   Nothing in this Agreement constitutes the Agent, the Arranger, the
Security Agent (save in relation to the Charged Property and as expressly
provided in Schedule 10 (Security provisions) and the Transaction Security
Documents).     (b)   None of the Agent, the Security Agent or the Arranger
shall be bound to account to any Lender for any sum or the profit element of any
sum received by it for its own account.

28.5   Business with the Group       The Agent, the Security Agent and the
Arranger may accept deposits from, lend money to and generally engage in any
kind of banking or other business with any member of the Group.   28.6   Rights
and discretions

  (a)   The Agent and the Security Agent may rely on:

  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

Hogan Lovells

- 82 -



--------------------------------------------------------------------------------



 



  (ii)   any statement made by a director, authorised signatory or employee of
any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.

  (b)   Each of the Agent and the Security Agent may assume (unless it has
received notice to the contrary in its capacity as agent for the Lenders) that:

  (i)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 24.1 (Non-payment));

  (ii)   any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

  (iii)   any notice or request made by the Parent (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

  (c)   Each of the Agent and the Security Agent may engage, pay for and rely on
the advice or services of any lawyers, accountants, surveyors or other experts.

  (d)   Each of the Agent and the Security Agent may act in relation to the
Finance Documents through its personnel and agents.

  (e)   Each of the Agent and the Security Agent may disclose to any other Party
any information it reasonably believes it has received as agent under the
Finance Documents.

  (f)   The Agent may execute on behalf of the Finance Parties any document
expressed by any Finance Document to be executed by the Agent on their behalf.

  (g)   Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent, the Security Agent or the Arranger is obliged to do
or omit to do anything if it would or might in its reasonable opinion constitute
a breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

  (h)   The Agent may not disclose to any Finance Party any details of the rate
notified to the Agent by any Lender or the identity of any such Lender for the
purpose of paragraph (a)(ii) of Clause 12.2 (Market disruption).

28.7   Majority Lenders’ instructions

  (a)   Unless a contrary indication appears in a Finance Document:

  (i)   the Agent shall:

  (1)   exercise any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by the Majority Lenders (or, if
so instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent); and

  (2)   not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Majority Lenders;
and

  (ii)   the Security Agent shall:

  (1)   exercise any right, power, authority or discretion vested in it as
Security Agent in accordance with any instructions given to it by

Hogan Lovells

- 83 -



--------------------------------------------------------------------------------



 



      the Agent (or, if so instructed by the Agent, refrain from exercising any
right, power, authority, or discretion vested in it as Security Agent); and

  (2)   not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Agent;

  (b)   Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders (in the case of the Agent) or the
Agent (in the case of the Security Agent) will be binding on all the Finance
Parties.

  (c)   Any Lender may by notice to the Agent divide its Utilisations or
Commitments into separate amounts to reflect sub-participation or similar
transactions and may require the Agent to count such separate amounts
individually in calculating the composition of the Majority Lenders.

  (d)   Each of the Agent and the Security Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) (in the case of the Agent) or the Agent (in the case of the
Security Agent) or under sub-clause (e) below until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.

  (e)   In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) (in the case of the Agent) or the Agent (in the case
of the Security Agent), each of the Agent and the Security Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

  (f)   Neither the Agent nor the Security Agent is authorised to act on behalf
of a Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document. This paragraph
(f) shall not apply to any legal or arbitration proceeding relating to the
perfection, preservation or protection of rights under the Transaction Security
Documents or enforcement of the Transaction Security or Transaction Security
Documents.

28.8   Responsibility for documentation

    None of the Agent, the Arranger or the Security Agent:

  (a)   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, an
Obligor or any other person given in or in connection with any Finance Document
or the Information Package or the transactions contemplated in the Finance
Documents;

  (b)   is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or

  (c)   is responsible for any determination as to whether any information
provided or to be provided to any Finance Party is non-public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise.

28.9   Exclusion of liability

  (a)   Without limiting paragraph (b) below (and without prejudice to the
provisions of paragraph (e) of Clause 31.10 (Disruption to payment systems
etc.)), neither the

Hogan Lovells

- 84 -



--------------------------------------------------------------------------------



 



      Agent nor the Security Agent will be liable for any action taken by it
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct.

  (b)   No Party (other than the Agent or the Security Agent (as applicable))
may take any proceedings against any officer, employee or agent of the Agent or
the Security Agent, in respect of any claim it might have against the Agent or
the Security Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the Agent or the Security Agent may rely on this Clause
subject to Clause 1.3 (Third party rights) and the provisions of the Third
Parties Act.

  (c)   Neither the Agent nor the Security Agent will be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by it if it has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.

  (d)   Nothing in this Agreement shall oblige the Agent, the Security Agent or
the Arranger to carry out any “know your customer” or other checks in relation
to any person on behalf of any Lender and each Lender confirms to the Agent, the
Security Agent and the Arranger that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Agent or the Security Agent or the Arranger.

28.10   Lenders’ indemnity to the Agent and the Security Agent

    Each Lender shall (in proportion to its share of the Total Commitments or,
if the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent and the
Security Agent, within three Business Days of demand, against any cost, loss or
liability (including for negligence or any other category of liability
whatsoever) incurred by the Agent or the Security Agent (as applicable)
(otherwise than by reason of the Agent’s or the Security Agent’s (as applicable)
gross negligence or wilful misconduct) (or in the case of any costs, loss or
liability pursuant to Clause 31.10 (Disruption to payment systems etc.)
notwithstanding the Agent’s or the Security Agent’s (as applicable) negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent) in acting as Agent under the Finance
Documents (unless the Agent or the Security Agent (as applicable) has been
reimbursed by an Obligor pursuant to a Finance Document).

28.11   Resignation of the Agent or the Security Agent

  (a)   The Agent or the Security Agent may resign and appoint one of its
Affiliates acting through an office in the United Kingdom as successor by giving
notice to the Lenders and the Parent.

  (b)   Alternatively the Agent or the Security Agent may resign by giving
30 days notice to the Lenders and the Parent, in which case the Majority Lenders
(after consultation with the Parent) may appoint a successor Agent or Security
Agent (as applicable).

  (c)   If the Majority Lenders have not appointed a successor Agent or Security
Agent (as the case may be) in accordance with paragraph (b) above within 20 days
after notice of resignation was given, the retiring Agent or Security Agent (as
the case may be) (after consultation with the Parent) may appoint a successor
Agent or

Hogan Lovells

- 85 -



--------------------------------------------------------------------------------



 



      Security Agent (as the case may be) (acting through an office in the
United Kingdom).

  (d)   If the Agent or the Security Agent wishes to resign because (acting
reasonably) it has concluded that it is no longer appropriate for it to remain
as agent or Security Agent (as the case may be) and the Agent or Security Agent
(as the case may be) is entitled to appoint a successor Agent or Security Agent
(as the case may be) under paragraph (c) above, the Agent may (if it concludes
(acting reasonably) that it is necessary to do so in order to persuade the
proposed successor Agent or Security Agent (as the case may be) to become a
party to this Agreement as Agent or Security Agent (as the case may be) agree
with the proposed successor Agent or Security Agent (as the case may be)
amendments to this Clause 28 and any other term of this Agreement dealing with
the rights or obligations of the Agent or Security Agent (as the case may be)
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
or security agency fee (as applicable) payable under this Agreement which are
consistent with the successor Agent’s or Security Agent’s (as the case may be)
normal fee rates and those amendments will bind the Parties.

  (e)   The retiring Agent or Security Agent (as the case may be) shall, at its
own cost, make available to the successor Agent or Security Agent (as the case
may be) such documents and records and provide such assistance as the successor
Agent or Security Agent (as the case may be) may reasonably request for the
purposes of performing its functions as Agent or Security Agent (as the case may
be) under the Finance Documents.

  (f)   The Agent’s or Security Agent’s (as applicable) resignation notice shall
only take effect upon the appointment of a successor.

  (g)   Upon the appointment of a successor, the retiring Agent or Security
Agent (as applicable) shall be discharged from any further obligation in respect
of the Finance Documents but shall remain entitled to the benefit of this Clause
28. Any successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

28.12   Replacement of the Agent or the Security Agent

  (a)   After consultation with the Parent, the Majority Lenders may, by giving
30 days’ notice to the Agent or the Security Agent (as applicable) replace the
Agent or Security Agent (as applicable) by appointing a successor Agent or
Security Agent (as the case may be) (acting through an office in the United
Kingdom).

  (b)   The retiring Agent or the Security Agent (as the case may be) shall (at
the expense of the Lenders) make available to the successor Agent or Security
Agent (as the case may be) such documents and records and provide such
assistance as the successor Agent or Security Agent (as applicable) may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents.

  (c)   The appointment of the successor Agent or Security Agent (as the case
may be) shall take effect on the date specified in the notice from the Majority
Lenders to the retiring Agent or Security Agent (as applicable). As from this
date, the retiring Agent or Security Agent (as the case may be) shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 28 (and any agency fees or
security agency fees

Hogan Lovells

- 86 -



--------------------------------------------------------------------------------



 



    (as applicable) for the account of the retiring Agent or Security Agent (as
the case may be) shall cease to accrue from (and shall be payable on) that
date).

  (d)   Any successor Agent or Security Agent and each of the other Parties
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original Party.

  (e)   At any time after the appointment of a successor Security Agent, the
retiring Security Agent shall do and execute all acts, deeds and documents
reasonably required by its successor to transfer to it (or to its nominee, as it
may direct) any Charged Property vested in the retiring Security Agent pursuant
to the Transaction Security Documents and which shall not have vested in its
successor by operation of law. All such acts, deeds and documents shall be done
or, as the case may be, executed, at the cost of the retiring Security Agent.

28.13   Confidentiality

  (a)   In acting as agent for the Finance Parties, each of the Agent and the
Security Agent shall be regarded as acting through its agency division which
shall be treated as a separate entity from any other of its divisions or
departments.

  (b)   If information is received by another division or department of the
Agent or Security Agent, it may be treated as confidential to that division or
department and the Agent or Security Agent (as the case may be) shall not be
deemed to have notice of it.

  (c)   Notwithstanding any other provision of any Finance Document to the
contrary, neither the Agent, nor the Security Agent nor the Arranger are obliged
to disclose to any other person (i) any confidential information, or (ii) any
other information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or a breach of a fiduciary duty.

  (d)   Notwithstanding that the Agent and the Security Agent may from time to
time be the same person, the Agent and the Security Agent have entered into the
Finance Documents in their separate capacities as Agent and Security Agent,
provided that, where any Finance Documents provides for the Agent or the
Security Agent to communicate with or provide instructions to the other, while
the two agents are the same person, it will not be necessary for there to be any
such formal communication or instructions notwithstanding that the Finance
Documents provide in certain cases for the same to be in writing.

28.14   Relationship with the Lenders

  (a)   Subject to Clause 25.9 (Pro Rata Interest Settlement), the Agent may
treat the person shown in its records as Lender at the opening of business (in
the place of the Agent’s principal office as notified to the Finance Parties
from time to time) as the Lender acting through its Facility Office:

  (i)   entitled to or liable for any payment due under any Finance Document on
that day; and

  (ii)   entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

      unless it has received not less than five Business Days’ prior notice from
that Lender to the contrary in accordance with the terms of this Agreement.

Hogan Lovells

- 87 -



--------------------------------------------------------------------------------



 



  (b)   Each Lender shall supply the Agent with any information required by the
Agent in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost Formula).

  (c)   Each Lender shall supply the Agent with any information that the
Security Agent may reasonably specify (through the Agent) as being necessary or
desirable to enable the Security Agent to perform its functions as Security
Agent. Each Lender shall deal with the Security Agent exclusively through the
Agent and shall not deal directly with the Security Agent.

  (d)   Any Lender may by notice to the Agent appoint a person to receive on its
behalf all notices, communications, information and documents to be made or
dispatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 33.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
33.2 (Addresses) and paragraph (a) (iii) of Clause 33.5 (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

28.15   Credit appraisal by the Lenders

    Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent, the Security Agent and the Arranger that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

  (a)   the financial condition, status and nature of each member of the Group;

  (b)   the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;

  (c)   whether that Secured Party has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

  (d)   the adequacy, accuracy and/or completeness of the Information Package
and any other information provided by the Agent, any Party or by any other
person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

  (e)   the right or title of any person in or to, or the value or sufficiency
of any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any Security affecting the Charged Property.

Hogan Lovells

- 88 -



--------------------------------------------------------------------------------



 



28.16   Base Reference Banks

    If a Base Reference Bank (or, if a Base Reference Bank is not a Lender, the
Lender of which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Parent) appoint another Lender or an Affiliate of a Lender
to replace that Base Reference Bank.

28.17   Agent’s and Security Agent’s management time

    Any amount payable to the Agent or the Security Agent under Clause 16.3
(Indemnity to the Agent), Clause 16.4 (Indemnity to the Security Agent), Clause
18 (Costs and expenses) and Clause 28.10 (Lenders’ indemnity to the Agent and
the Security Agent) shall include the cost of utilising the Agent’s or the
Security Agent’s (as applicable) management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Agent or
the Security Agent (as applicable) may notify to the Parent and the Lenders, and
is in addition to any fee paid or payable to the Agent or the Security Agent (as
applicable) under Clause 13 (Fees).

28.18   Deduction from amounts payable by the Agent or the Security Agent

    If any Party owes an amount to the Agent or the Security Agent under the
Finance Documents the Agent or the Security Agent (as applicable) may, after
giving notice to that Party, deduct an amount not exceeding that amount from any
payment to that Party which the Agent or the Security Agent (as applicable)
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

28.19   Reliance and engagement letters

    Each Finance Party and Secured Party confirms that each of the Arranger and
the Agent has authority to accept on its behalf (and ratifies the acceptance on
its behalf of any letters or reports already accepted by the Arranger or Agent)
the terms of any reliance letter or engagement letters relating to the Reports
or any reports or letters provided by accountants in connection with the Finance
Documents or the transactions contemplated in the Finance Documents and to bind
it in respect of those Reports, reports or letters and to sign such letters on
its behalf and further confirms that it accepts the terms and qualifications set
out in such letters.

28.20   Security provisions

    The provisions of Schedule 10 (Security provisions) shall bind each Party.

29.   Conduct of business by the Finance Parties

    No provision of any Finance Document will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;

  (b)   oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

  (c)   oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

Hogan Lovells

- 89 -



--------------------------------------------------------------------------------



 



30.   Sharing among the Finance Parties

30.1   Payments to Finance Parties

    If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 31 (Payment
mechanics) (a “Recovered Amount”) and applies that amount to a payment due under
the Finance Documents then:

  (i)   the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;

  (ii)   the Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Agent and distributed in accordance
with Clause 31 (Payment mechanics), without taking account of any Tax which
would be imposed on the Agent in relation to the receipt, recovery or
distribution; and

  (iii)   the Recovering Finance Party shall, within three Business Days of
demand by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to
such receipt or recovery less any amount which the Agent determines may be
retained by the Recovering Finance Party as its share of any payment to be made,
in accordance with Clause 31.5 (Partial payments).

30.2   Redistribution of payments

    The Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the “Sharing Finance Parties”) in accordance with
Clause 31.5 (Partial payments) towards the obligations of that Obligor to the
Sharing Finance Parties.

30.3   Recovering Finance Party’s rights

    On a distribution by the Agent under Clause 30.2 (Redistribution of
payments), of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.

30.4   Reversal of redistribution

    If any part of the Sharing Payment received or recovered by a Recovering
Finance Party becomes repayable and is repaid by that Recovering Finance Party,
then:

  (a)   each Sharing Finance Party shall, upon request of the Agent, pay to the
Agent for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

  (b)   as between the relevant Obligor and each relevant Sharing Finance Party,
an amount equal to the relevant Redistributed Amount will be treated as not
having been paid by that Obligor.

Hogan Lovells

- 90 -



--------------------------------------------------------------------------------



 



30.5   Exceptions

  (a)   This Clause 30 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

  (b)   A Recovering Finance Party is not obliged to share with any other
Finance Party any amount which the Recovering Finance Party has received or
recovered as a result of taking legal or arbitration proceedings, if:

  (i)   it notified the other Finance Party of the legal or arbitration
proceedings; and

  (ii)   the other Finance Party had an opportunity to participate in those
legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

Hogan Lovells

- 91 -



--------------------------------------------------------------------------------



 



Section 11
Administration

31.   Payment mechanics

31.1 Payments to the Agent

  (a)   On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

  (b)   Payment shall be made to such account in the principal financial centre
of the country of that currency (or, in relation to euro, in a principal
financial centre in a Participating Member State or London) with such bank as
the Agent specifies.

31.2   Distributions by the Agent or the Security Agent

    Each payment received by the Agent or the Security Agent under the Finance
Documents for another Party shall, subject to Clause 31.3 (Distributions to an
Obligor) and Clause 31.4 (Clawback) be made available by the Agent or the
Security Agent (as applicable) as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent or the Security Agent (as applicable) by not less than
five Business Days’ notice with a bank in the principal financial centre of the
country of that currency (or, in relation to euro, in the principal financial
centre of a Participating Member State or London).

31.3   Distributions to an Obligor

    The Agent and the Security Agent may (with the consent of the Obligor or in
accordance with Clause 32 (Set-off)) apply any amount received by it for that
Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.

31.4   Clawback

  (a)   Where a sum is to be paid to the Agent or the Security Agent (as
applicable) under the Finance Documents for another Party, the Agent or the
Security Agent (as applicable) is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

  (b)   If the Agent or the Security Agent (as applicable) pays an amount to
another Party and it proves to be the case that the Agent or the Security Agent
(as applicable) had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent or the Security Agent (as applicable) shall on demand refund the same to
the Agent or the Security Agent (as applicable) together with interest on that
amount from the date of payment to the date of receipt by the Agent or the
Security Agent (as applicable), calculated by the Agent to reflect its cost of
funds.

Hogan Lovells

- 92 -



--------------------------------------------------------------------------------



 



31.5   Partial payments

  (a)   If the Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under
those Finance Documents in the following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent and the Security Agent under those Finance Documents;

  (ii)   secondly, in or towards payment pro rata of any accrued interest, fee
or commission due but unpaid under those Finance Documents;

  (iii)   thirdly, in or towards payment pro rata of any principal due but
unpaid under those Finance Documents; and

  (iv)   fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents.

  (b)   The Agent shall, if so directed by the Majority Lenders, vary the order
set out in sub-paragraphs (a)(ii) to (iv) above.

  (c)   Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

31.6   Set-off by Obligors

    All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

31.7   Business Days

  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

  (b)   During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

31.8   Currency of account

  (a)   Subject to paragraphs (b) to (e) below, the Base Currency is the
currency of account and payment for any sum due from an Obligor under any
Finance Document.

  (b)   A repayment of an Utilisation or Unpaid Sum or a part of an Utilisation
or Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid
Sum is denominated on its due date.

  (c)   Each payment of interest shall be made in the currency in which the sum
in respect of which the interest is payable was denominated when that interest
accrued.

  (d)   Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

Hogan Lovells

- 93 -



--------------------------------------------------------------------------------



 



  (e)   Any amount expressed to be payable in a currency other than the Base
Currency shall be paid in that other currency.

31.9   Change of currency

  (a)   Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

  (i)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Parent); and

  (ii)   any translation from one currency or currency unit to another shall be
at the official rate of exchange recognised by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Agent (acting reasonably).

  (b)   If a change in any currency of a country occurs, this Agreement will, to
the extent the Agent (acting reasonably and after consultation with the Parent)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

31.10   Disruption to payment systems etc.

    If either the Agent determines (in its discretion) that a Disruption Event
has occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:

  (a)   the Agent may, and shall if requested to do so by the Parent, consult
with the Parent with a view to agreeing with the Parent such changes to the
operation or administration of the Facilities as the Agent may deem necessary in
the circumstances;

  (b)   the Agent shall not be obliged to consult with the Parent in relation to
any changes mentioned in paragraph (a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

  (c)   the Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) above but shall not be obliged to do so if,
in its opinion, it is not practicable to do so in the circumstances;

  (d)   any such changes agreed upon by the Agent and the Parent shall (whether
or not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 37
(Amendments and waivers);

  (e)   the Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 31.10; and

  (f)   the Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.

Hogan Lovells

- 94 -



--------------------------------------------------------------------------------



 



32.   Set-off

  (a)   A Finance Party may set-off any matured obligation due from an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off. No security interest is
created by this Clause 32.

33.   Notices

33.1   Communications in writing

    Any communication to be made under or in connection with the Finance
Documents shall be made in writing and, unless otherwise stated, may be made by
fax or letter.

33.2   Addresses

    The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

  (a)   in the case of the Parent, that identified with its name below;

  (b)   in the case of each Lender or any other Obligor, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and

  (c)   in the case of the Agent or the Security Agent, that identified with its
name below,

    or any substitute address, fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days’ notice.

33.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

  (i)   if by way of fax, when received in legible form; or

  (ii)   if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

      and, if a particular department or officer is specified as part of its
address details provided under Clause 33.2 (Addresses), if addressed to that
department or officer.

  (b)   Any communication or document to be made or delivered to the Agent or
the Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or Security Agent’s signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

  (c)   All notices from or to an Obligor shall be sent through the Agent.

Hogan Lovells

- 95 -



--------------------------------------------------------------------------------



 



  (d)   Any communication or document made or delivered to the Parent in
accordance with this Clause 33.3 will be deemed to have been made or delivered
to each of the Obligors or any other member of the Group party to a Finance
Document.

33.4   Notification of address and fax number

    Promptly upon receipt of notification of an address or fax number or change
of address or fax number pursuant to Clause 33.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

33.5   Electronic communication

  (a)   Any communication to be made between the Agent or the Security Agent and
another Finance Party under or in connection with the Finance Documents may be
made by electronic mail or other electronic means, if the Agent, the Security
Agent and the relevant Finance Party:

  (i)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

  (ii)   notify each other in writing of their electronic mail address and/or
any other information required to enable the sending and receipt of information
by that means; and

  (iii)   notify each other of any change to their address or any other such
information supplied by them.

  (b)   Any electronic communication made between the Agent or the Security
Agent and a Finance Party will be effective only when actually received in
readable form and in the case of any electronic communication made by a Finance
Party to the Agent or the Security Agent only if it is addressed in such a
manner as the Agent or Security Agent shall specify for this purpose.

33.6   Use of websites

  (a)   The Parent may satisfy its obligation under this Agreement to deliver
any information in relation to those Lenders (the “Website Lenders”) who accept
this method of communication by posting this information onto an electronic
website designated by the Parent and the Agent (the “Designated Website”) if:

  (i)   the Agent expressly agrees (after consultation with each of the Lenders)
that it will accept communication of the information by this method;

  (ii)   both the Parent and the Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

  (iii)   the information is in a printable format or otherwise capable of being
downloaded by the relevant Website Lender and is in a format previously agreed
between the Parent and the Agent.

      If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Parent accordingly
and the Parent shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Parent shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.

Hogan Lovells

- 96 -



--------------------------------------------------------------------------------



 



  (b)   The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Parent and the Agent.

  (c)   The Parent shall promptly upon becoming aware of its occurrence notify
the Agent if:

  (i)   the Designated Website cannot be accessed due to technical failure;

  (ii)   the password specifications for the Designated Website change;

  (iii)   any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

  (iv)   any existing information which has been provided under this Agreement
and posted onto the Designated Website is amended; or

  (v)   the Parent becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

      If the Parent notifies the Agent under sub-paragraph (i) or sub-paragraph
(v) above, all information to be provided by the Parent under this Agreement
after the date of that notice shall be supplied in paper form unless and until
the Agent and each Website Lender is satisfied that the circumstances giving
rise to the notification are no longer continuing.

  (d)   Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Parent shall at its own cost comply with any such
request within 10 Business Days.

33.7   English language

  (a)   Any notice given under or in connection with any Finance Document must
be in English.

  (b)   All other documents provided under or in connection with any Finance
Document must be:

  (i)   in English; or

  (ii)   if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

34.   Calculations and certificates

34.1   Accounts

    In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

Hogan Lovells

- 97 -



--------------------------------------------------------------------------------



 



34.2   Certificates and determinations

    Any certification or determination by a Finance Party of a rate or amount
under any Finance Document is, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

34.3   Day count convention

    Any interest, commission or fee accruing under a Finance Document will
accrue from day to day and is calculated on the basis of the actual number of
days elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

35.   Partial invalidity

    If, at any time, any provision of the Finance Documents is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.

36.   Remedies and waivers

    No failure to exercise, nor any delay in exercising, on the part of any
Finance Party or Secured Party, any right or remedy under the Finance Documents
shall operate as a waiver, nor shall any single or partial exercise of any right
or remedy prevent any further or other exercise or the exercise of any other
right or remedy. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.

37.   Amendments and waivers

37.1   Required consents

  (a)   Subject to Clause 37.2 (Exceptions) any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Obligors’ Agent and any such amendment or waiver will be binding on all Parties.

  (b)   The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 37.

  (c)   Each Obligor agrees to any such amendment or waiver permitted by this
Clause 37 which is agreed to by the Obligors’ Agent. This includes any amendment
or waiver which would, but for this paragraph (c), require the consent of all of
the Guarantors.

37.2   Exceptions

  (a)   An amendment or waiver that has the effect of changing or which relates
to:

  (i)   the definitions of “Majority Lenders” in Clause 1.1 (Definitions);

  (ii)   an extension to the date of payment of any amount under the Finance
Documents, but not an extension which results from an amendment to or waiver of
the provisions of Clause 8 (Mandatory prepayment) provided that the amendment or
waiver does not involve a change to the application of proceeds between the
Facilities;

Hogan Lovells

- 98 -



--------------------------------------------------------------------------------



 



  (iii)   a reduction in the Margin or a reduction in the amount of any payment
of principal, interest, fees or commission payable;

  (iv)   a change in currency of payment of any amount under the Finance
Documents;

  (v)   an increase in or an extension of any Commitment or the Total
Commitments;

  (vi)   a change to the Borrowers or Guarantors other than in accordance with
Clause 27 (Changes to the Obligors);

  (vii)   any provision which expressly requires the consent of all the Lenders;

  (viii)   Clause 2.2 (Finance Parties’ rights and obligations), Clause 8
(Mandatory prepayment), Clause 25 (Changes to the Lenders) or this Clause 37;

  (ix)   (other than as expressly permitted by the provisions of any Finance
Document) the nature or scope of:

  (1)   the guarantee and indemnity granted under Clause 19 (Guarantee and
indemnity);

  (2)   the Charged Property; or

  (3)   the manner in which the proceeds of enforcement of the Transaction
Security are distributed,

      (except in the case of paragraph (2) and paragraph (3) above, insofar as
it relates to a sale or disposal of an asset which is the subject of the
Transaction Security where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document);

  (x)   the release of any Transaction Security unless permitted under this
Agreement or any other Finance Document or relating to a sale or disposal of an
asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document;

  (xi)   any extension of an Availability Period,

      shall not be made without the prior consent of all the Lenders,

  (b)   An amendment or waiver which relates to the rights or obligations of the
Agent, the Arranger or the Security Agent may not be effected without the
consent of the Agent, the Arranger or the Security Agent.

38.   Confidentiality   38.1   Confidential Information

    Each Finance Party agrees to keep all Confidential Information confidential
and not to disclose it to anyone, save to the extent permitted by Clause 38.2
(Disclosure of Confidential Information) and Clause 38.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

38.2   Disclosure of Confidential Information

    Any Finance Party may disclose:

Hogan Lovells

- 99 -



--------------------------------------------------------------------------------



 



  (a)   to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

  (b)   to any person:

  (i)   to (or through) whom it assigns or transfers (or may potentially assign
or transfer) all or any of its rights and/or obligations under one or more
Finance Documents and to any of that person’s Affiliates, Related Funds,
Representatives and professional advisers;

  (ii)   with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

  (iii)   appointed by any Finance Party or by a person to whom paragraph (b)(i)
or (ii) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf (including,
without limitation, any person appointed under paragraph (d) of Clause 28.14
(Relationship with the Lenders));

  (iv)   who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph b(i) or (b)(ii) above;

  (v)   to whom information is required or requested to be disclosed by any
court of competent jurisdiction, any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

  (vi)   to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 25.8 (Security
Interests over Lenders’ rights);

  (vii)   to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

  (viii)   who is a Party; or

  (ix)   with the consent of the Parent;

      in each case, such Confidential Information as that Finance Party shall
consider appropriate if:

  (1)   in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no

Hogan Lovells

- 100 -



--------------------------------------------------------------------------------



 



      requirement for a Confidentiality Undertaking if the recipient is a
professional adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information;

  (2)   in relation to paragraph (b)(iv) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

  (3)   in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person
to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

  (c)   to any person appointed by that Finance Party or by a person to whom sub
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent and the
relevant Finance Party;

  (d)   to any rating agency (including its professional advisers) such
Confidential Information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the
Finance Documents and/or the Obligors if the rating agency to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information.

38.3   Disclosure to numbering service providers

  (a)   The Agent may disclose to any national or international numbering
service provider appointed by the Agent to provide identification numbering
services in respect of this Agreement, the Facilities and/or one or more
Obligors the following information.

  (i)   names of Obligors;

  (ii)   country of domicile of Obligors;     (iii)   place of incorporation of
Obligors;     (iv)   date of this Agreement;     (v)   the names of the Agent;  
  (vi)   date of each amendment and restatement of this Agreement;     (vii)  
amount of Total Commitments;

Hogan Lovells

- 101 -



--------------------------------------------------------------------------------



 



  (viii)   currencies of the Facilities;     (ix)   type of Facilities;     (x)
  ranking of Facilities;     (xi)   Termination Date for Facilities;     (xii)  
changes to any of the information previously supplied pursuant to sub paragraphs
(i) to (xi) above; and     (xiii)   such other information agreed between the
Agent and the Parent,

      to enable such numbering service provider to provide its usual syndicated
loan numbering identification services.

  (b)   The Parties acknowledge and agree that each identification number
assigned to this Agreement, the Facilities and/or one or more Obligors by a
numbering service provider and the information associated with each such number
may be disclosed to users of its services in accordance with the standard terms
and conditions of that numbering service provider.

  (c)   The Parent represents that none of the information set out in
sub-paragraphs (i) to (xiii) of paragraph (a) above is, nor will at any time be,
unpublished price-sensitive information.

  (d)   The Agent shall notify the Parent and the other Finance Parties of:

  (i)   the name of any numbering service provider appointed by the Agent in
respect of this Agreement, the Facilities and/or one or more Obligors; and

  (ii)   the number or, as the case may be, numbers assigned to this Agreement,
the Facilities and/or one or more Obligors by such numbering service provider.

38.4   Entire agreement

    This Clause 38 (Confidentiality) constitutes the entire agreement between
the Parties in relation to the obligations of the Finance Parties under the
Finance Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

38.5   Inside information

    Each of the Finance Parties acknowledges that some or all of the
Confidential Information is or may be price-sensitive information and that the
use of such information may be regulated or prohibited by applicable legislation
including securities law relating to insider dealing and market abuse and each
of the Finance Parties undertakes not to use any Confidential Information for
any unlawful purpose.

38.6   Notification of disclosure

    Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent of the circumstances of any disclosure by it of
Confidential Information made pursuant to sub-paragraph (b)(v) of Clause 38.2
(Disclosure of Confidential Information) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function.

Hogan Lovells

- 102 -



--------------------------------------------------------------------------------



 



38.7   Continuing obligations

    The obligations in this Clause 38 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:

  (a)   the date on which all amounts payable by the Obligors under or in
connection with the Finance Documents have been paid in full and all Commitments
have been cancelled or otherwise cease to be available; and

  (b)   the date on which such Finance Party otherwise ceases to be a Finance
Party.

39.   Counterparts

    Each Finance Document may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Finance Document.

Hogan Lovells

- 103 -



--------------------------------------------------------------------------------



 



Section 12
Governing law and enforcement

40.   Governing law       This Agreement and all non-contractual obligations
arising in any way whatsoever out of or in connection with this Agreement shall
be governed by, construed and take effect in accordance with English law.   41.
  Enforcement   41.1   Jurisdiction of English courts

  (a)   The courts of England shall have exclusive jurisdiction to settle any
claim, dispute or matter of difference which may arise in any way whatsoever out
of or in connection with the Finance Documents (including a dispute regarding
the existence, validity or termination of any Finance Document or any claim for
set-off) or the legal relationships established by any Finance Document (a
“Dispute”), only where such Dispute is the subject of proceedings commenced by
an Obligor.     (b)   Where a Dispute is the subject of proceedings commenced by
one or more Finance Parties, the Finance Parties are entitled to bring such
proceedings in any court or courts of competent jurisdiction (including but not
limited to the courts of England). If any Obligor raises a counter-claim in the
context of proceedings commenced by one or more Finance Parties, that Obligor
shall bring such counter-claim before the court seized of the Finance Party’s
claim and no other court.     (c)   The commencement of legal proceedings in one
or more jurisdictions shall not, to the extent allowed by law, preclude the
Finance Parties from commencing legal actions or proceedings in any other
jurisdiction, whether concurrently or not.     (d)   To the extent allowed by
law, each Obligor irrevocably waives any objection it may now or hereafter have
on any grounds whatsoever to the laying of venue of any legal proceeding, and
any claim it may now or hereafter have that any such legal proceeding has been
brought in an inappropriate or inconvenient forum.

41.2   Service of process       Without prejudice to any other mode of service
allowed under any relevant law, each Obligor (other than an Obligor incorporated
in England and Wales):

  (a)   irrevocably appoints Enstar (EU) Limited (registered in England and
Wales with registered number 03168082) at its registered office at the date of
this Agreement (or such other address in England and Wales as the Parent may
notify to the Agent in writing) as its agent for service of process in relation
to any proceedings before the English courts in connection with any Finance
Document; and     (b)   agrees that failure by an agent for service of process
to notify the relevant Obligor of the process will not invalidate the
proceedings concerned; and     (c)   if any person appointed as an agent for
service of process is unable for any reason to act as agent for service of
process, Enstar (EU) Limited (on behalf of all the Obligors) must immediately
(and in any event within 5 Business Days of such event taking place) appoint
another agent on terms acceptable to the Agent. Failing this, the Agent may
appoint another agent for this purpose.

Hogan Lovells

- 104 -



--------------------------------------------------------------------------------



 



41.3   Waiver of immunity       Each Obligor (to the fullest extent permitted by
law) irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought against it by
any Finance Party in relation to any Finance Document, and to ensure that no
such claim is made on its behalf;     (b)   waives all rights of immunity in
respect of it or its assets; and     (c)   consents generally in respect of such
proceedings to the giving of relief or the issue of any process in connection
with such proceedings.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
Hogan Lovells

- 105 -



--------------------------------------------------------------------------------



 



Schedule 1
The Original Obligors

          Registration number (or equivalent, if any) and Name of Original
Guarantor   jurisdiction of incorporation
Enstar Group Limited
  Bermuda — 30916
Hillcot Holdings Limited
  Bermuda — 32870
Virginia Holdings Limited
  Bermuda — 37001
Revir Limited
  Bermuda — 28913
Kenmare Holdings Limited
  Bermuda — 30917
Cavell Holdings Limited
  England and Wales — 1095628
Flatts Limited
  England and Wales — 6239044

          Registration number (or equivalent, if any) and Name of Original
Chargor   jurisdiction of incorporation
Enstar Group Limited
  Bermuda — 30916
Hillcot Holdings Limited
  Bermuda — 32870
Virginia Holdings Limited
  Bermuda — 37001
Revir Limited
  Bermuda — 28913
Kenmare Holdings Limited
  Bermuda — 30917
Cavell Holdings Limited
  England and Wales — 1095628
Flatts Limited
  England and Wales — 6239044

Hogan Lovells

- 106 -



--------------------------------------------------------------------------------



 



Schedule 2
Conditions precedent
Part 1A
Conditions precedent to first Utilisation

1.   Obligors

  (a)   A copy of the constitutional documents of the Parent and of each other
Original Obligor with such amendments as the Security Agent may reasonably
request.     (b)   A copy of a resolution of the board of directors or if
applicable, a committee of the board (at which the finance director shall be
present) of each Original Obligor:

  (i)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute, deliver
and perform the Finance Documents to which it is a party;     (ii)   authorising
a specified person or persons to execute the Finance Documents to which it is a
party on its behalf;     (iii)   authorising a specified person or persons, on
its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party; and     (iv)  
in the case of an Obligor other than the Parent, authorising the Parent to act
as its agent in connection with the Finance Documents.

  (c)   If applicable, a copy of a resolution of the board of directors of the
relevant company, establishing the committee referred to in paragraph (b) above.
    (d)   A specimen of the signature of each person authorised by the
resolution referred to in paragraph (b) above in relation to the Finance
Documents and related documents.     (e)   A copy of a resolution signed by all
the holders of the issued shares in each Original Guarantor, approving the terms
of, and the transactions contemplated by, the Finance Documents to which the
Original Guarantor is a party.     (f)   A copy of a resolution of the board of
directors of each corporate shareholder of each Original Guarantor approving the
terms of the resolution referred to in paragraph (e) above.     (g)   A
certificate of the Parent (signed by a director) confirming that borrowing or
guaranteeing or securing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee, security or similar limit binding on any Original
Obligor to be exceeded.     (h)   A certificate of an authorised signatory of
the Parent or other relevant Original Obligor certifying that each copy document
relating to it specified in this Part 1 of Schedule 2 is correct, complete and
in full force and effect and has not been amended or superseded as at a date no
earlier than the date of this Agreement.     (i)   A certificate of an
authorised signatory of each Obligor incorporated in a jurisdiction other than
England and Wales stating that such Obligor is not

Hogan Lovells

- 107 -



--------------------------------------------------------------------------------



 



      registered in the UK as an overseas company with a UK establishment under
the Overseas Companies Regulations 2009.

2.   Finance Documents

  (a)   This Agreement executed by members of the Group party to this Agreement.
    (b)   The Fee Letters executed by the Parent.     (c)   At least two
originals of each of the following Transaction Security Documents executed by
the Original Obligors specified below opposite the relevant Transaction Security
Document:

                Name of Original Obligor   Transaction Security Document  
Governing law of document
Each Original Guarantor
  Share Pledge   English
 
       
Enstar Group Limited
  Share Pledge over the ordinary shares in Cumberland Holdings Limited  
Bermudan

  (d)   Any document or information required to be delivered to the Agent or the
Security Agent on or prior to the date of first utilisation under this Agreement
pursuant to the terms of any Transaction Security Document and not otherwise
specifically referred to in this Schedule.

3.   Legal opinions       The following legal opinions, each addressed to the
Agent, the Security Agent and the Original Lender and capable of being relied
upon by any persons who become Lenders pursuant to the primary syndication of
the Facilities.

  (a)   A legal opinion of Hogan Lovells International LLP, legal advisers to
the Agent and the Arranger as to English law substantially in the form
distributed to the Original Lender prior to signing this Agreement.     (b)   A
legal opinion of Appleby, legal advisers to the Agent and Arranger as to
Bermudan law substantially in the form distributed to the Original Lender prior
to signing this Agreement.

4.   Other documents and evidence

  (a)   Evidence that any process agent referred to in Clause 41.2 (Service of
process), if not an Original Obligor, has accepted its appointment.     (b)  
The Group Structure Chart.     (c)   The Budget.     (d)   The Reports.     (e)
  A copy, certified by an authorised signatory of the Parent to be a true copy,
of the Original Financial Statements of each Obligor.     (f)   A copy of any
other Authorisation or other document, opinion or assurance which the Agent
considers to be necessary or desirable (if it has notified the Parent
accordingly) in connection with the entry into and performance of the
transactions

Hogan Lovells

- 108 -



--------------------------------------------------------------------------------



 



      contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.     (g)   Any information and evidence
in respect of any Obligor or shareholders required by any Finance Party to
enable it to be satisfied with the results of all “know your customer” or other
checks which it is required to carry out in relation to such person.

5.   Miscellaneous

  (a)   A Funds Flow Statement.     (b)   Evidence that the fees, costs and
expenses then due from the Parent pursuant to Clause 13 (Fees), Clause 14.7
(Stamp taxes) and Clause 18 (Costs and expenses) have been paid or will be paid
by the first Utilisation Date.     (c)   Evidence satisfactory to the Agent that
the amount available to Royston under the Royston Facility Agreement has been
reduced to no greater than $35,000,000 and that the FSA has approved any related
Capital Release Amount.     (d)   Evidence that the Intercompany Loans will be
repaid with the proceeds of Facility A.

Hogan Lovells

- 109 -



--------------------------------------------------------------------------------



 



Part 1B
Conditions precedent relating to the CIGNA Reinsurance Arrangements

1.   An extract from the board resolution of the Parent confirming approval for
the CIGNA Reinsurance Arrangements and the management report referred to in 2
below.   2.   A copy of the report by the management of the Parent detailing the
commercial rationale for the CIGNA Reinsurance Arrangements.   3.   Evidence
that no other debt or contingent liability (other than the Parent CIGNA
Guarantee) will be incurred to fund and/or support the CIGNA Reinsurance
Arrangements.   4.   Evidence that, following completion of the CIGNA
Reinsurance Arrangements, the Group Capital Resources will be not less than the
Group Capital Requirement.   5.   Evidence that, following the CIGNA Reinsurance
Arrangements, the capital resources of any insurance company in the Group of
which CIGNA will be a Subsidiary will be not less than the amount that it is
required to hold in accordance with applicable law and applicable rules and
guidance given by any regulator, including, without limitation, its Pillar 1
Capital Requirement, its ICA Capital Requirement and its ICG Capital
Requirement.   6.   A breakdown of the CIGNA investment portfolio.

Hogan Lovells

- 110 -



--------------------------------------------------------------------------------



 



Part 2
Conditions precedent required to be delivered by an Additional Obligor

1.   An Accession Deed executed by the Additional Obligor and the Parent.   2.  
A copy of the constitutional documents of the Additional Obligor, with such
amendments as the Agent may reasonably require.   3.   A copy of a resolution of
the board of directors of the Additional Obligor (at which the finance director
shall be present):

  (a)   approving the terms of, and the transactions contemplated by, the
Accession Deed and the Finance Documents and resolving that it execute, deliver
and perform the Accession Deed and any other Finance Document to which it is
party;     (b)   authorising a specified person or persons to execute the
Accession Deed and other Finance Documents on its behalf;     (c)   authorising
a specified person or persons, on its behalf, to sign and/or despatch all other
documents and notices to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and     (d)  
authorising the Parent to act as its agent in connection with the Finance
Documents.

4.   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.   5.   A copy of a special resolution signed
by all the holders of the issued shares of the Additional Guarantor, approving
the terms of, and the transactions contemplated by, the Finance Documents to
which the Additional Guarantor is a party.   6.   A copy of a resolution of the
board of directors of each corporate shareholder of each Additional Guarantor
approving the terms of the resolution referred to in paragraph 5 above.   7.   A
certificate of the Additional Obligor (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded.   8.   A certificate of an authorised signatory of the
Additional Obligor certifying that each copy document listed in this Part 2 of
Schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of the Accession
Deed.   9.   A copy of any other authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration or other document,
opinion or assurance which the Agent considers to be necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of any Finance
Document.   10.   If available, the latest audited financial statements of the
Additional Obligor.   11.   The following legal opinions, each addressed to the
Agent, the Security Agent and the Lenders:

Hogan Lovells

- 111 -



--------------------------------------------------------------------------------



 



  (a)   A legal opinion of Hogan Lovells International LLP as advisers to the
Agent in England, as to English law in the form distributed to the Lenders prior
to signing the Accession Deed.     (b)   If the Additional Obligor is
incorporated in or has its “centre of main interest” or “establishment” (as
referred to in Clause 20.25 (Centre of main interests and establishments)) in a
jurisdiction other than England and Wales or is executing a Finance Document
which is governed by a law other than English law, a legal opinion of the legal
advisers to the Agent in the jurisdiction of its incorporation, “centre of main
interest” or “establishment” (as applicable) or, as the case may be, the
jurisdiction of the governing law of that Finance Document (the “Applicable
Jurisdiction”) as to the law of the Applicable Jurisdiction and in the form
distributed to the Lenders prior to signing the Accession Deed.     (c)   If an
Obligor or Additional Obligor (as the case may be) grants security over the
shares it owns in a Subsidiary where that Subsidiary is incorporated in a
different jurisdiction from the jurisdiction of that Chargor, legal opinions of
the legal advisers to the Agent:

  (i)   in the Applicable Jurisdiction for the relevant Transaction Security
Document; and     (ii)   in the jurisdiction where the relevant Obligor or
Additional Obligor is incorporated, or has its centre of main interests or
“establishment” (as applicable).

12.   If the proposed Additional Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that the process agent specified in Clause 41.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.   13.   The Transaction Security
Documents or other security documents which are required by the Agent to be
executed by the proposed Additional Obligor.   14.   Any notices or documents
(including title deeds) required to be given or executed under the terms of
those security documents.   15.   Share certificates and stock transfer forms
executed in blank (as described in paragraph 2(d) of Part 1A of this Schedule)
as required by any security document.   16. (a)   In relation to Additional
Obligors incorporated in England and Wales or Scotland, evidence that members of
the Group incorporated in England and Wales or Scotland have done all that is
necessary (including, without limitation, by re-registering as a private
company) to ensure that the relevant Additional Obligor can enter into the
Finance Documents and perform its obligations under the Finance Documents
without breach of any applicable financial assistance or capital maintenance
laws. Such evidence shall include copies of board and special resolutions for
each relevant Additional Obligor and copies of the registers of directors and
shareholders of each relevant Additional Obligor.

  (b)   If the Additional Obligor is not incorporated in England and Wales or
Scotland, such documentary evidence as legal counsel to the Agent may require,
that such Additional Obligor:

  (i)   has complied with any law in its jurisdiction relating to financial
assistance or analogous process; and

Hogan Lovells

- 112 -



--------------------------------------------------------------------------------



 



  (ii)   has not registered an establishment in the UK under the Overseas
Companies Regulations 2009 (SI 2009/1801) as at the date on which it has
executed any Transaction Security Document, or if it has, evidence of the
registered UK establishment’s full name and registered number.

17.   Evidence that all necessary or desirable Authorisations from any
government authority or other regulatory body in connection with the entry into
and performance of the transactions contemplated by the Accession Deed or any
Finance Document to which the Additional Obligor is party or for the validity or
enforceability of any of those documents have been obtained and are in full
force and effect, together with certified copies of those obtained.   18.   A
certificate of the Parent confirming that no Default is continuing or would
occur as a result of the Additional Obligor executing the Accession Deed or the
Finance Documents to which it is party.   19.   Such other information or
documents that the Agent may reasonably require, including any information and
evidence in respect of the Additional Obligor required by any Finance Party to
enable it to be satisfied with the results of all “know your customer” or other
checks which it is required to carry out in relation to such Obligor.   20.   A
copy of the register listing the directors of the Additional Obligor.

Hogan Lovells

- 113 -



--------------------------------------------------------------------------------



 



Schedule 3
Requests
Utilisation Request — Loans
From: [Borrower] [Obligors’ Agent]*
To: [Agent]
Dated:
Dear Sirs
[Parent] — Senior Facilities Agreement dated [ *** ] (the “Facilities
Agreement”)

1.   We refer to the Facilities Agreement. This is an Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

2.   We wish to borrow a Loan on the following terms:

             
 
  (a)   Borrower:   [ *** ]
 
           
 
  (b)   Proposed Utilisation Date:   [ *** ] (or, if that is not a Business Day,
the next Business Day)
 
           
 
  (c)   Facility to be utilised:   [Facility A]/[Facility B]**
 
           
 
  (d)   Currency of Loan:   [ *** ]
 
           
 
  (e)   Amount:   [ *** ] or, if less, the Available Facility
 
           
 
  (f)   Interest Period:   [ *** ]
 
           
 
  (g)   The purpose for which the Loan will be borrowed:   [ *** ]

3.   We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request [*** and confirm
that no debt or contingent liability (other than the Parent CIGNA Guarantee)
will be incurred to fund and/or support the CIGNA Reinsurance Arrangements
***]***.   4.   [The proceeds of this Loan should be credited to [account].]  
5.   This Utilisation Request is irrevocable.

Yours faithfully

              /s/     authorised signatory for         

[the Parent on behalf of] [insert name of relevant Borrower]/[insert name of
Borrower]*
 
NOTES:

      *   Amend as appropriate. The Utilisation Request can be given by the
Borrower or by the obligors’ Agent.   **   Select the Facility to be utilised
and delete references to the other Facilities.   ***   To be included for a Loan
for the purpose set out in Clause 3.1(b)(i).

Hogan Lovells

- 114 -



--------------------------------------------------------------------------------



 



Schedule 4
Mandatory Cost Formula

1.   The Mandatory Cost is an addition to the interest rate to compensate the
Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the FSA (or, in either
case, any other authority which replaces all or any of its functions); or    
(b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loans) and will be
expressed as a percentage rate per annum.   3.   The Additional Cost Rate for
any Lender lending from a Facility Office in a Participating Member State will
be the percentage notified by that Lender to the Agent. This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4.   The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

                 
 
  (a)   in relation to a Sterling Loan:   (GRAPHICS) [w81504w8150407.gif]   per
cent per annum

                 
 
  (b)   in relation to a Loan in any currency other than sterling:   (GRAPHICS)
[w81504w8150408.gif]   per cent per annum

    where:

      A            is the percentage of Eligible Liabilities (assuming these to
be in excess of any stated minimum) which that Lender is from time to time
required to maintain as an interest free cash ratio deposit with the Bank of
England to comply with cash ratio requirements.         B            is the
percentage rate of interest (excluding the Margin and the Mandatory Cost and, if
the Loan is an Unpaid Sum, the additional rate of interest specified in
paragraph (a) of Clause 10.3 (Default interest)) payable for the relevant
Interest Period on the Loan.         C            is the percentage (if any) of
Eligible Liabilities which that Lender is required from time to time to maintain
as interest bearing Special Deposits with the Bank of England.        
D            is the percentage rate per annum payable by the Bank of England to
the Agent on interest bearing Special Deposits.

Hogan Lovells

- 115 -



--------------------------------------------------------------------------------



 



  E     is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the FSA, supply to the Agent, the rate of
charge payable by that Reference Bank to the FSA pursuant to the Fees Rules in
respect of the relevant financial year of the FSA (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.   8.   Each Lender shall
supply any information required by the Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Agent may reasonably require for such purpose.

    Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.   9.   The percentages of each Lender
for the purpose of A and C above and the rates of charge of each Reference Bank
for the purpose of E above shall be determined by the Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits and Special Deposits are
the same as those of a typical bank from its jurisdiction of incorporation with
a Facility Office in the same jurisdiction as its Facility Office.   10.   The
Agent shall have no liability to any person if such determination results in an
Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

Hogan Lovells

- 116 -



--------------------------------------------------------------------------------



 



11.   The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any determination by the
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all Parties.   13.   The Agent may
from time to time, after consultation with the Parent and the Lenders, determine
and notify to all Parties any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the FSA or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

Hogan Lovells

- 117 -



--------------------------------------------------------------------------------



 



Schedule 5
Form of Transfer Certificate

     
To:
  [ *** ] as Agent and [          ] as Security Agent
 
   
From:
  [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)
 
   
Dated:
   

[Parent] — Senior Facilities Agreement dated [ *** ] (the “Facilities
Agreement”)

1.   We refer to the Facilities Agreement. This agreement (the “Agreement”)
shall take effect as a Transfer Certificate for the purpose of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
this Agreement unless given a different meaning in this Agreement.   2.   We
refer to Clause 25.5 (Procedure for transfer) of the Facilities Agreement:

  (a)   The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 25.5 (Procedure for transfer) [OR] [ *** Each Existing Lender listed
in Part 1 of the Schedule transfers by novation to each New Lender listed in
Part 2 of the Schedule that portion of the outstanding Loans and Commitments in
accordance with Clause 25.5 (Procedure for transfer), such that:

  (i)   each New Lender will become a Lender under the Agreement with the
respective Commitment and portion of outstanding Loans set out opposite its name
in Part 3 of the Schedule; and     (ii)   each Existing Lender’s Commitment and
portion of outstanding Loans will be reduced to the amounts set out opposite its
name in Part 3 of the Schedule. *** ]1

  (b)   The proposed Transfer Date is [ *** ].     (c)   The Facility Office and
address, fax number and attention details for notices of the New Lender for the
purposes of Clause 33.2 (Addresses) are set out in the Schedule.

3.   [ *** The/Each *** ] New Lender expressly acknowledges the limitations on
the Existing Lender[’s][s’] obligations set out in paragraph (c) of Clause 25.4
(Limitation of responsibility of Existing Lenders).   4.   The New Lender
confirms, for the benefit of the Agent and without liability to any Obligor,
that it is:

  (a)   [a Qualifying Lender falling within paragraph (i)(1) or paragraph
(ii) of the definition of Qualifying Lender;]     (b)   [a Treaty Lender;]    
(c)   [not a Qualifying Lender].

5.   [ *** The/Each New Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

 

1   This option is for use when there is to be a global transfer certificate.

Hogan Lovells

- 118 -



--------------------------------------------------------------------------------



 



  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (b)   a partnership each member of which is:

  (i)   a company so resident in the United Kingdom; or     (ii)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

  (c)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company. *** ]    
(d)   [The New Lender confirms (for the benefit of the Agent and without
liability to any Obligor) that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [ ]) and is tax resident in
[insert jurisdiction of tax residence], so that interest payable to it by
borrowers is generally subject to full exemption from UK withholding tax and
notifies the Parent that the Borrower must, to the extent that the New Lender
becomes a Lender under a Facility which is made available to the Borrower
pursuant to Clause 2.1 (The Facilities) of the Facilities Agreement, make an
application to HM Revenue & Customs under form DTTP2 within 30 days of the
Transfer Date. 2

6.   This Agreement may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.   7.   The New Lender confirms that it [is/is not] a
Non-Acceptable L/C Lender3   8.   For the purpose of Clause 33.6 (Use of
websites) the New Lender is a [ *** Website Lender *** ] [ *** Paper Form Lender
*** ] OR [ *** each New Lender specifies in Part 4 of the Schedule opposite its
name whether it is a Website Lender or a Paper Form Lender *** ].   9.   This
Agreement and all non-contractual obligations arising in any way whatsoever out
of or in connection with this Agreement shall be governed by, construed and take
effect in accordance with English law.   10.   This Agreement has been entered
into on the date stated at the beginning of this Agreement.

Note:   The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

2   This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Facilities Agreement.   3   Include only if the transfer includes the transfer
of a RCF commitment/participation.

Hogan Lovells

- 119 -



--------------------------------------------------------------------------------



 



The Schedule
Commitment/rights and obligations to be transferred
[ *** insert relevant details *** ]
[ *** Facility Office address, fax number and attention details for notices and
account details for payments *** ]

     
[Existing Lender]
  [New Lender]
 
   
By:
  By:

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facilities Agreement by the Agent and the Transfer Date is confirmed as [     ].
[Agent]
By:
[Security Agent]
By:
[ *** OR FOR GLOBAL TRANSFER CERTIFICATES *** ]
Part 1
The Existing Lenders
[ *** ]
[ *** ]
[ *** ]
Part 2
The New Lenders
[ *** ]
[ *** ]
[ *** ]
Hogan Lovells

- 120 -



--------------------------------------------------------------------------------



 



Part 3
Details of portion of outstanding Utilisations and Commitment for each Facility

                      Facility A       Facility B     Lender   Commitment  
Utilisation   Commitment   Utilisation
[ *** list here existing and new lenders *** ]
  [ *** ]   [ *** ]   [ *** ]   [ *** ]

Hogan Lovells

- 121 -



--------------------------------------------------------------------------------



 



Part 4
New Lenders’ administrative details

                      Facility office   Address for   Account   Website or    
Address/Fax No.   service of notices   for   Paper Form New Lender   Attention
of:   (if different)   Payment   Lender
[ *** ]
  [ *** ]   [ *** ]   [ *** ]   [ *** ]

     
Executed as a Deed by
  )
 
   
[ *** Each Existing Lender *** ]
  ) Authorised Signatory
 
   
Dated:
   
 
   
Executed as a Deed by
  )
 
   
[ *** Each New Lender *** ]
  ) Authorised Signatory
 
   
Dated:
   
 
   
The Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed by the Agent as [ *** ]
  )
 
  )
 
   
Signed by [ *** Agent *** ]
  )
 
   
 
  )

Dated:
Signed by [ *** Security Agent *** ]
Dated:
Hogan Lovells

- 122 -



--------------------------------------------------------------------------------



 



Schedule 6
Form of Assignment Agreement4

To:    [ *** ] as Agent and [ *** ], [ *** ] as Security Agent, [ *** ] as
Parent for and on behalf of each Obligor   From:    [the Existing Lender] (the
“Existing Lender”) and [the New Lender] (the “New Lender”)   Dated:    [ *** ]

[Parent] — [ *** ] Senior Facilities Agreement dated [ *** ] (the “Facilities
Agreement”)

1.   We refer to the Facilities Agreement. This is an Assignment Agreement. This
agreement (the “Agreement”) shall take effect as an Assignment Agreement for the
purposes of the Facilities Agreement. Terms defined in the Facilities Agreement
have the same meaning in this Agreement unless given a different meaning in this
Agreement.   2.   We refer to Clause 25.6 (Procedure for assignment) of the
Facilities Agreement.

  (a)   The Existing Lender assigns absolutely to the New Lender all the rights
of the Existing Lender under the Facilities Agreement, the other Finance
Documents and in respect of the Transaction Security which correspond to that
portion of the Existing Lender’s Commitments and participations in Utilisations
under the Facilities Agreement as specified in the Schedule.     (b)   The
Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitments and
participations in Utilisations under the Facilities Agreement specified in the
Schedule.     (c)   The New Lender becomes a Party as a Lender and is bound by
obligations equivalent to those from which the Existing Lender is released under
paragraph (b) above.

3.   The proposed Transfer Date is [ *** ].   4.   On the Transfer Date the New
Lender becomes Party to the relevant Finance Documents as a Lender.   5.   The
Facility office and address, fax number and attention details for notices of the
New Lender for the purposes of Clause 33.2 (Addresses) are set out in the
Schedule.   6.   The New Lender expressly acknowledges the limitations on the
Existing Lender’s obligations set out in paragraph (c) of Clause 25.4
(Limitation of responsibility of Existing Lenders).   7.   The New Lender
confirms, for the benefit of the Agent and without liability to any Obligor,
that it is:

  (a)   [a Qualifying Lender (falling within paragraph (i)(1) or paragraph
(ii) of the definition of Qualifying Lender);]     (b)   [a Treaty Lender;]    
(c)   [not a Qualifying Lender].

 

4   [ *** If the New Lender considers it necessary to make this transfer
effective against third parties, it may arrange for this assignment to be
notified to the French Obligors by bailiff in accordance with Article 1690 of
the French Civil Code. *** ]

- 123 -



--------------------------------------------------------------------------------



 



8.   [ *** The New Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (b)   a partnership each member of which is:

  (i)   a company so resident in the United Kingdom; or     (ii)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

  (c)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of Section 19 of the CTA) of that company. *** ]

9.   [The New Lender confirms (for the benefit of the Agent and without
liability to any Obligor) that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [ ]) and is tax resident in
[insert jurisdiction of tax residence], so that interest payable to it by
borrowers is generally subject to full exemption from UK withholding tax and
notifies the Parent that the Borrower must, to the extent that the New Lender
becomes a Lender under a Facility which is made available to the Borrower
pursuant to Clause 2.1 (The Facilities) of the Facilities Agreement, make an
application to HM Revenue & Customs under form DTTP2 within 30 days of the
Transfer Date.] 5   10.   This Agreement acts as notice to the Agent (on behalf
of each Finance Party) and upon delivery in accordance with Clause 25.7 (Copy of
Transfer Certificate or Assignment Agreement to Parent) to the Parent (on behalf
of each Obligor) of the assignment referred to in this Assignment Agreement.  
11.   The New Lender confirms that it [is/is not] a non-Acceptable L/C Lender.6
  12.   This Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.   13.   For the purpose of Clause 33.6 (Use
of websites) the New Lender is a [ *** Website Lender *** ] [ *** Paper
Form Lender *** ].   14.   This Agreement and all non-contractual obligations
arising in any way whatsoever out of or in connection with this Assignment
Agreement shall be governed by, construed and take effect in accordance with
English law.   15.   This Agreement has been [ *** entered into *** ] on the
date stated at the beginning of this Agreement.

Note:   The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities. Security in any jurisdiction and, if so, to
arrange for execution of those documents and completion of those formalities.

 

5   This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Facilities Agreement.   6   Include only if the assignment includes any RCF
commitment/participation.

- 124 -



--------------------------------------------------------------------------------



 



The Schedule
Commitment/rights and obligations to be transferred by assignment,
release and accession
[ *** insert relevant details *** ]
[ *** Facility office address, fax number and attention details for notices and
account details for payments *** ]

     
[ *** Existing Lender *** ]
  [ *** New Lender *** ]
 
   
By:
  By:

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facilities Agreement by the Agent and by the Security Agent, and the Transfer
Date is confirmed as [ *** ].
[ *** Signature of this Agreement by the Agent constitutes confirmation by the
Agent of receipt of notice of the assignment referred to in this Agreement,
which notice the Agent receives on behalf of each Finance Party. *** ]
[ *** Agent *** ]
By:
[ *** Security Agent *** ]
By:

- 125 -



--------------------------------------------------------------------------------



 



Schedule 7
Form of Accession Deed

To:    [ *** ] as Agent and [ *** ] as Security Agent for itself and each of the
other parties to the Facilities Agreement referred to below   From:   
[Subsidiary] and [Parent]

Dated:
Dear Sirs
[Parent] — Senior Facilities Agreement dated [ *** ] (the “Facilities
Agreement”)

1.   We refer to the Facilities Agreement. This deed (the “Accession Deed”)
shall take effect as an Accession Deed for the purposes of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
paragraphs 1-3 of this Accession Deed unless given a different meaning in this
Accession Deed.   2.   [Subsidiary] agrees to become an Additional
[Guarantor]/[Chargor] and to be bound by the terms of the Facilities Agreement
and the other Finance Documents as an Additional [Guarantor]/[Chargor] pursuant
Clause 27.2 (Additional Guarantors)] of the Facilities Agreement. [Subsidiary]
is a company duly incorporated under the laws of [name of relevant jurisdiction]
and is a limited liability company and registered number [ *** ].   3.  
[Subsidiary’s] administrative details for the purposes of the Facilities
Agreement are as follows:

       Address:
       Fax No.:
       Attention:

4.   [Subsidiary] (for the purposes of this paragraph 4, (the “Acceding Debtor”)
intends to [incur Liabilities under the following documents]/[give a guarantee,
indemnity or other assurance against loss in respect of Liabilities under the
following documents]:       [Insert details (date, parties and description) of
relevant documents]       the “Relevant Documents”.       It is agreed as
follows:

  (a)   Terms defined in the Facilities Agreement shall, unless otherwise
defined in this Accession Deed, bear the same meaning when used in this
paragraph 4.     (b)   The Acceding Debtor and the Security Agent agree that the
Security Agent shall hold:

  (i)   [any Security in respect of Liabilities created or expressed to be
created pursuant to the Relevant Documents;     (ii)   all proceeds of that
Security; and]7

 

7   Include to the extent that the Security created in the Relevant Documents is
expressed to be granted to the Security Agent as trustee for the Secured
Parties.

- 126 -



--------------------------------------------------------------------------------



 



  (iii)   all obligations expressed to be undertaken by the Acceding Debtor to
pay amounts in respect of the Liabilities to the Security Agent as trustee for
the Secured Parties (in the Relevant Documents or otherwise) and secured by the
Transaction Security together with all representations and warranties expressed
to be given by the Acceding Debtor (in the Relevant Documents or otherwise) in
favour of the Security Agent as trustee for the Secured Parties,

    on trust for the Secured Parties on the terms and conditions contained in
the Facilities Agreement.

5.   This Accession Deed and all non-contractual obligations arising in any way
whatsoever out of or in connection with this Accession Deed shall be governed
by, construed and take effect in accordance with English law.

This Accession Deed has been signed on behalf of the Security Agent (for the
purposes of paragraph 4 above only), signed on behalf of the Parent and executed
as a deed by [Subsidiary] and is delivered on the date stated above.

         
[Subsidiary]
       
 
       
[Executed as a Deed
    )  
 
       
by: [Subsidiary]
    )  
 
       
Director
       
 
       
Director/Secretary
       
 
       
OR
       
 
       
[Executed as a Deed
    )  
 
       
by: [Subsidiary]
    )  

     
Signature of Director:
  ____________________________
 
   
Name of Director:
  ____________________________
 
   
in the presence of:
   
 
   
Signature of witness:
  ____________________________
 
   
Name of witness:
  ____________________________
 
   
Address of witness:
  ____________________________

     
 
  ____________________________
 
   
 
  ____________________________
 
   
 
  ____________________________
 
   
 
  ____________________________
 
   
Occupation of witness:]
  ____________________________

- 127 -



--------------------------------------------------------------------------------



 



The Parent
[Parent]
By:
The Security Agent
[Full name of Current Security Agent]
By:
Date:

- 128 -



--------------------------------------------------------------------------------



 



Schedule 8
Form of Compliance Certificate

     
To:
  Barclays Bank PLC as Agent
 
   
From:
  Enstar Group Limited (the “Parent”)

Dated:
Dear Sirs
Enstar Group Limited — Senior Facilities Agreement dated [ *** ] December 2010
(the “Facilities Agreement”)

1.   We refer to the Facilities Agreement. This is a Compliance Certificate.
Terms defined in the Facilities Agreement have the same meaning when used in
this Compliance Certificate unless given a different meaning in this Compliance
Certificate.   2.   We confirm that, as at the end of the Relevant Period ending
[***]:

  (a)   Gearing Ratio         Total Debt was [***] and Consolidated Tangible Net
Worth was [***], therefore, the Gearing Ration was [***];     (b)   Minimum Net
Worth         Consolidated Tangible Net Worth was [***];     (c)   Regulatory
Cover

  (i)   each member of the Group holds capital resources of [***] which are not
less than the amount that it is required to hold in accordance with applicable
law and applicable rules and guidance given by any regulator, including, without
limitation, its Pillar 1 Capital Requirement, its ICA Capital Requirement and
its ICG Capital Requirement; and     (ii)   the Group Capital Resources of the
Group are [***] which are not less than the Group Capital Requirement; and

  (d)   UK Security Cover

  (i)   the aggregate of the total assets less total liabilities and (without
double counting) Intra-Group Indebtedness of each member of the Secured Group
(each as set out in the relevant financial statements of such member of the
Secured Group) was [***]; and     (ii)   the amount of outstanding Loans was
[***],

      therefore, the ratio of (i) above to (ii) above was [***].

3.   We confirm that no Default is continuing.8

Signed:
 

8   If this statement cannot be made, the certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.

- 129 -



--------------------------------------------------------------------------------



 



                  Director of Enstar Group Limited   Director of Enstar Group
Limited

[insert applicable certification language]9
 
for and on behalf of
[name of Auditors of the Parent]10
 

9   To be agreed with the Parent’s Auditors and the Lenders prior to signing the
Agreement.   10   Only applicable if the Compliance Certificate accompanies the
audited financial statements and is to be signed by the Auditors. To be agreed
with the Parent’s auditor’s prior to signing the Agreement.

- 130 -



--------------------------------------------------------------------------------



 



Schedule 9
Timetables
Loans

                      Loans in   Loans in other     Loans in euro   sterling  
currencies
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
  U-3
9.30 a.m.   U-1
9.30 a.m.   U-3
9.30 a.m.
 
           
Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders’ participation) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lenders’ participation)
  U-3
Noon   U-1
Noon   U-3
Noon
 
           
LIBOR is fixed
  Quotation Day
as of 11.00 a.m.   Quotation
Day as of
11.00 a.m.   Quotation Day
as of
11.00 a.m.

         
“U”
  =   date of utilisation or, if applicable, in the case of a Loan that has
already been borrowed, the first day of the relevant Interest Period for that
Loan.
 
       
“U-X”
  =   X Business Days prior to date of utilisation

- 131 -



--------------------------------------------------------------------------------



 



Schedule 10
Security provisions

1.   Declaration of Trust       The Security Agent and each other Finance Party
agree that the Security Agent shall hold the Security Property in trust for the
benefit of the Finance Parties on the terms of the Finance Documents.   2.  
Defects in security       The Security Agent shall not be liable for any failure
or omission to perfect, or defect in perfecting, the Security created pursuant
to any Security Document, including:

  (a)   failure to obtain any Authorisation for the execution, validity,
enforceability or admissibility in evidence of any Security Document; or     (b)
  failure to effect or procure registration of or otherwise protect or perfect
any of the Security created by the Security Documents under any laws in any
territory.

3.   No enquiry       The Security Agent may accept without enquiry,
requisition, objection or investigation such title as the Borrower may have to
any Charged Assets.   4.   Retention of documents       The Security Agent may
hold title deeds and other documents relating to any of the Charged Assets in
such manner as it sees fit (including allowing the Borrower to retain them).  
5.   Indemnity out of the Security Property       The Security Agent and every
receiver, delegate, attorney, agent or other similar person appointed under any
Security Document may indemnify itself out of the Security Property against any
cost, loss or liability incurred by it in that capacity (otherwise than by
reason of its own gross negligence or wilful misconduct).   6.   Basis of
distribution       To enable it to make any distribution, the Security Agent may
fix a date as at which the amount of the Secured Liabilities is to be calculated
and may require, and rely on, a certificate from any Finance Party giving
details of:

  (a)   any sums due or owing to any Finance Party as at that date; and     (b)
  such other matters as it thinks fit.

7.   Rights of Security Agent       The Security Agent shall have all the
rights, privileges and immunities which gratuitous trustees have or may have in
England, even though it is entitled to remuneration.   8.   No duty to collect
payments       The Security Agent shall not have any duty:

  (a)   to ensure that any payment or other financial benefit in respect of any
of the Charged Assets is duly and punctually paid, received or collected; or

- 132 -



--------------------------------------------------------------------------------



 



  (b)   to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property accruing or offered at any time by way of
interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise in respect of any of the Charged Assets.

9.   Perpetuity period       The perpetuity period for the trusts created by the
Finance Documents shall be 80 years from the date of this Agreement.   10.  
Appropriation

  (a)   Each Party irrevocably waives any right to appropriate any payment to,
or other sum received, recovered or held by, the Security Agent in or towards
payment of any particular part of the Secured Liabilities and agrees that the
Security Agent shall have the exclusive right to do so.     (b)   Sub-paragraph
(a) above will override any application made or purported to be made by any
other person.

11.   Investments       All money received or held by the Security Agent under
the Finance Documents may, in the name of, or under the control of, the Security
Agent:

  (a)   be invested in any investment it may select; or     (b)   be deposited
at such bank or institution (including itself, any other Finance Party or any
Affiliate of any Finance Party) as it thinks fit.

12.   Suspense account       Subject to paragraph 13 below the Security Agent
may:

  (a)   hold in an interest bearing suspense account any money received by it
from the Borrower or any other person; and     (b)   invest an amount equal to
the balance from time to time standing to the credit of that suspense account in
any of the investments authorised by paragraph 11 above.

13.   Timing of distributions       Distributions by the Security Agent shall be
made as and when determined by it.   14.   Delegation

  (a)   The Security Agent may:

  (i)   employ and pay an agent selected by it to transact or conduct any
business and to do all acts required to be done by it (including the receipt and
payment of money);     (ii)   delegate to any person on any terms (including
power to sub-delegate) all or any of its functions; and     (iii)   with the
prior consent of the Majority Lenders, appoint, on such terms as it may
determine, or remove, any person to act either as separate or joint

- 133 -



--------------------------------------------------------------------------------



 



      security trustee or agent with those rights and obligations vested in the
Security Agent by this Agreement or any Security Document.

  (b)   The Security Agent will not be:

  (i)   responsible to anyone for any misconduct or omission by any agent,
delegate or security trustee or agent appointed by it pursuant to sub-paragraph
(a) above; or     (ii)   bound to supervise the proceedings or acts of any such
agent, delegate or security trustee or agent,

      provided that it exercises reasonable care in selecting that agent,
delegate or security trustee or agent.

15.   Unwinding       Any appropriation or distribution which later transpires
to have been or is agreed by the Security Agent to have been invalid or which
has to be refunded shall be refunded and shall be deemed never to have been
made.   16.   Lenders       The Security Agent shall be entitled to assume that
each Lender is a Lender unless notified by the Agent to the contrary.

- 134 -



--------------------------------------------------------------------------------



 



Schedule 11
Structure chart showing ownership of Enstar’s subsidiaries.
Hogan Lovells

- 135 -



--------------------------------------------------------------------------------



 



Part 2
Structure chart showing ownership of Enstar’s subsidiaries.
Hogan Lovells

- 136 -



--------------------------------------------------------------------------------



 



Part 311
Structure chart showing ownership of Enstar’s subsidiaries.
 

11   Awaiting part 4

Hogan Lovells

- 137 -



--------------------------------------------------------------------------------



 



Part 4
Structure chart showing ownership of Enstar’s subsidiaries.
Hogan Lovells

- 138 -



--------------------------------------------------------------------------------



 



Schedule 12
The Secured Group
Part 1
Members of the Secured Group whose shares are subject to Transaction Security

                  Registered   Jurisdiction of Name of member of Secured Group  
Number   Incorporation
Brampton Insurance Company Limited
    01272965     England and Wales
Unione Italiana (UK) Reinsurance Company Limited
    00199059     England and Wales
River Thames Insurance Company Limited
    00462838     England and Wales
Cavell Insurance Company Limited
    00157661     England and Wales
Mercantile Indemnity Company Limited
    01500302     England and Wales
Fieldmill Insurance Company Limited
    01457354     England and Wales
Longmynd Insurance Company Limited
    01454023     England and Wales
Hillcot Re Limited
    01457317     England and Wales
Marlon Insurance Company Limited
    00998720     England and Wales
Cumberland Holdings Limited
    40161     Bermuda

Part 2
Members of the Secured Group whose shares are not subject to Transaction
Security

                  Registered   Jurisdiction of Name of member of Secured Group  
Number   Incorporation
Enstar Australia Holdings Pty Ltd
    128812546     Australia
AG Australia Holdings Limited
    054573401     Australia
Gordian RunOff Limited
    052179647     Australia
The Copenhagen Reinsurance Limited
          Denmark
The Copenhagen Reinsurance Company (UK) Limited
    00088079     England and Wales
Copenhagen Reinsurance Services Limited
    03447398     England and Wales

Hogan Lovells

- 139 -



--------------------------------------------------------------------------------



 



Schedule 13
Intercompany Loans

                      Amount of Name of lender under   Name of Borrower under  
Intercompany Intercompany Loan   Intercompany Loan   Loan
Brittany Insurance Company Limited
  BH Acquisitions Limited     10,000,000  
Hudson Reinsurance Company Limited
  Kenmare Holdings Limited     3,500,000  
Rosemont Reinsurance Limited
  Goshawk Holdings (Bermuda) Limited     500,000  
Overseas Reinsurance Corporation Limited
  Revir Limited     18,000,000  
Enstar Limited
  Enstar Group Limited     17,300,000  
Fitzwilliam Insurance Limited
  Kenmare Holdings Limited     2,800,000  
 
  Total     52,100,000  

- 140 -



--------------------------------------------------------------------------------



 



Schedule 14
Existing Security
Part 1
Chargors

                                              Security                        
document                         registered at                 Registered  
Companies   Date   Date     Company Name   Number   House   created   registered
  Person entitled
Cavell Holdings Limited
    1095628     Charge over shares     06.12.06       20.12.06     National
Australia Bank Limited

Part 2
Secured Group — Letter of credit / ordinary course security

                                              Security                        
document                         registered at                 Registered  
Companies   Date   Date     Company Name   Number   House   created   registered
  Person entitled
Cavell Insurance Company Limited
    157661     Security agreement     17.12.92       30.12.92     Citibank N.A.
 
          Amendment letter     15.02.94       22.02.94     Citibank N.A
 
          Security agreement     30.03.98       08.04.98     Citibank N.A
 
          Reinsurance deposit agreement     30.03.98       14.04.98     Citibank
N.A.
Marlon Insurance Company Limited
    998720     Security agreement     15.11.95       24.11.95     Citibank N.A.
 
          Reinsurance deposit agreement     15.11.95       24.11.95     Citibank
N.A.
Longmynd Insurance Company Limited
    1454023     Charge     06.11.87       26.11.87     Citibank N.A.
Fieldmill Insurance Company Limited
    1457354     Charge     06.11.87       14.11.87     Citibank N.A
River Thames Insurance Company Limited
    462838     Reinsurance deposit agreement     11.07.88       20.07.88    
Citibank N.A

- 141 -



--------------------------------------------------------------------------------



 



                                              Security                        
document                         registered at                 Registered  
Companies   Date   Date     Company Name   Number   House   created   registered
  Person entitled
 
          Security agreement     11.07.88       20.07.88     Citibank N.A
 
          Security agreement     06.01.89       11.01.89     Citibank N.A
 
          Security agreement     12.06.90       19.06.90     Citibank N.A
 
          Security agreement     02.01.96       09.01.96     Citibank N.A
Brampton Insurance Company Limited
    1272965     Reinsurance deposit agreement     23.02.96       29.02.96    
Citibank N.A.
Unione Italiana (UK) Reinsurance Company Limited
    199059     Charge     02.12.87       09.12.87     Citibank N.A.
Hillcot Re Limited
    1457317     Charge     19.11.87       02.12.87     Citibank N.A.
Knapton Insurance Limited
    14644     Reinsurance deposit agreement     25.09.09       12.10.09    
Citibank N.A.
The Copenhagen Reinsurance Company (UK) Limited
    88079     Charge     01.10.84       18.10.84     The Chase Manhattan Bank
N.A.
 
          Reinsurance deposit agreement     09.11.89       24.11.89     Bank of
Montreal, Citibank N.A.
 
          Deposit charge     20.02.90       05.03.90     Barclays Bank PLC
 
          Security Agreement     25.11.91       02.12.91     Citibank N.A.
 
          Fixed (ASIC Charge No: 1344262)     16.08.06       25.08.06    
079478612. The Royal Bank of Scotland N.V.
Gordian Runoff Limited
    052179647     Fixed (ASIC Charge No: 373330)     30.12.92       25.01.93    
004325080, Citigroup Pty Limited
 
          Fixed (ASIC Charge No: 1344254)     16.08.06       25.08.06    
004325080, Citigroup Pty Limited
 
          Fixed (ASIC Charge No: 1344258)     16.08.06       25.08.06    
079478612. The Royal Bank of Scotland N.V.

- 142 -



--------------------------------------------------------------------------------



 



                                              Security                        
document                         registered at                 Registered  
Companies   Date   Date     Company Name   Number   House   created   registered
  Person entitled
 
          Fixed (ASIC Charge No: 1344262)     16.08.06       25.08.06    
079478612. The Royal Bank of Scotland N.V.
 
          Floating (ASIC Charge No: 373432)     21.12.92       27.01.93    
064874531, Bank of America, National Association
 
          Fixed (ASIC Charge No: 510034)     13.09.95       04.10.95    
064874531, Bank of America, National Association

Part 3
Secured Group — Security to be released as a Condition Subsequent

                                              Security                        
document                         registered at                 Registered  
Companies   Date   Date     Company Name   Number   House   created   registered
  Person entitled
Enstar Australia Holdings Pty Limited
    128812546     Fixed (ASIC Charge No: 1596644)     28.02.08       29.02.08  
  004044937, National Australia Bank Limited
AG Australia Holdings Limited
    054573401     Fixed (ASIC Charge No: 1614223)     25.03.08       03.04.08  
  004044937, National Australia Bank Limited

- 143 -



--------------------------------------------------------------------------------



 



Signatures
The Parent

         
Enstar Group Limited
           
By:
  /s/ Paul O’Shea
 
     Address:   Windsor Place, 3rd Floor, 18 Queen Street,
Hamilton 11, Bermuda
Fax:
  +1 441 296 0895    
 
        The Borrower    
 
        Enstar Group Limited    
 
       
By:
  /s/ Paul O’Shea
 
    Address:   Windsor Place, 3rd Floor, 18 Queen Street,
Hamilton 11, Bermuda
Fax:
  +1 441 296 0895    
 
        The Original Guarantors    
 
        Enstar Group Limited    
 
       
By:
  /s/ Paul O’Shea
 
    Address:   Windsor Place, 3rd Floor, 18 Queen Street,
Hamilton 11, Bermuda
Fax:
  +1 441 296 0895    
 
       
 
        Hillcot Holdings Limited    
 
       
By:
  /s/ Paul O’Shea
 
    Address:   Windsor Place, 3rd Floor, 18 Queen Street,
Hamilton 11, Bermuda
Fax:
  +1 441 296 0895    

- 144 -



--------------------------------------------------------------------------------



 



          Virginia Holdings Limited    
 
       
By:
  /s/ Paul O’Shea
 
    Address:   Windsor Place, 3rd Floor, 18 Queen Street,
Hamilton 11, Bermuda
Fax:
  +1 441 296 0895    
 
        Revir Limited    
 
       
By:
  /s/ Elizabeth DaSilva
 
    Address:   Windsor Place, 3rd Floor, 18 Queen Street,
Hamilton 11, Bermuda
Fax:
  +1 441 296 0895    
 
        Kenmare Holdings Limited    
 
       
By:
  /s/ Paul O’Shea
 
    Address:   Windsor Place, 3rd Floor, 18 Queen Street,
Hamilton 11, Bermuda
Fax:
  +1 441 296 0895    
 
        Cavell Holdings Limited    
 
       
By:
  /s/ Gareth Nokes
 
    Address:   Avaya House, 2 Cathedral Hill, Guildford,
Surrey, GU2 7YL
Fax:
  +44 1483 452644    
 
        Flatts Limited    
 
       
By:
  /s/ Gareth Nokes
 
    Address:   Avaya House, 2 Cathedral Hill, Guildford,
Surrey, GU2 7YL
Fax:
  +44 1483 452644    

- 145 -



--------------------------------------------------------------------------------



 



          The Arranger    
 
        Barclays Corporate    
 
       
By:
  /s/ Richard Braham
 
    Address:   Barclays Corporate, Level 28, 1 Churchill Place,
Canary Wharf, London E14 5HP
Fax:
  +44 20 7116 7636    
 
       
Attention:
  John Atkinson    
 
  Debt Finance    
 
  Transaction Management    
 
  Barclays Corporate    
 
        The Agent    
 
        Barclays Bank PLC    
 
       
By:
  /s/ Richard Braham
 
    Address:   5 The North Colonnade, Canary Wharf,
London E14 4BB
Fax:
  +44 (0)20 7773 4893    
 
       
Attention:
  Duncan Nash    
 
        The Security Agent    
 
        Barclays Bank PLC    
 
       
By:
  /s/ Richard Braham
 
    Address:   5 The North Colonnade, Canary Wharf,
London E14 4BB
Fax:
  +44 (0)20 7773 4893    
 
       
Attention:
  Duncan Nash    

- 146 -



--------------------------------------------------------------------------------



 



          The Original Lender    
 
        Barclays Bank PLC    
 
       
By:
  /s/ Richard Braham
 
    Address:   Barclays Corporate, Level 11, 1 Churchill Place,
London, E14 5HP United Kingdom
Fax:
  +44 20 7116 7643    
 
       
Attention:
  Richard Braham    
 
  Relationship Director    
 
  Non Bank Financial Institutions    
 
  Barclays Corporate    

- 147 -